


Exhibit 10.14

 

 

 

 

 

 

Published Transaction CUSIP Number:  45173DAA5

Published Revolver CUSIP Number:  45173DAB38

 

CREDIT AND SECURITY AGREEMENT

 

among

 

IGNITE RESTAURANT GROUP, INC.

as Borrower

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Joint Book Runner and Administrative Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arranger and Joint Book Runner

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

--------------------------------------------------------------------------------

 

dated as of

October 29, 2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

Section 1.1.

Definitions

1

Section 1.2.

Accounting Terms

29

Section 1.3.

Terms Generally

30

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

30

Section 2.1.

Amount and Nature of Credit

30

Section 2.2.

Revolving Credit Commitment

31

Section 2.3.

Interest

36

Section 2.4.

Evidence of Indebtedness

37

Section 2.5.

Notice of Loans and Credit Events; Funding of Loans

38

Section 2.6.

Payment on Loans and Other Obligations

39

Section 2.7.

Prepayment

41

Section 2.8.

Commitment and Other Fees

41

Section 2.9.

Modifications to Commitment

42

Section 2.10.

Computation of Interest and Fees

43

Section 2.11.

Mandatory Payments

43

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

44

Section 3.1.

Requirements of Law

44

Section 3.2.

Taxes

45

Section 3.3.

Funding Losses

47

Section 3.4.

Change of Lending Office

48

Section 3.5.

Eurodollar Rate Lending Unlawful; Inability to Determine Rate

48

Section 3.6.

Replacement of Lenders

49

Section 3.7.

Discretion of Lenders as to Manner of Funding

49

 

 

ARTICLE IV. CONDITIONS PRECEDENT

50

Section 4.1.

Conditions to Each Credit Event

50

Section 4.2.

Conditions to the First Credit Event

50

Section 4.3.

Post-Closing Conditions

53

 

 

ARTICLE V. COVENANTS

53

Section 5.1.

Insurance

53

Section 5.2.

Money Obligations

54

Section 5.3.

Financial Statements and Information

54

Section 5.4.

Financial Records

56

Section 5.5.

Franchises; Change in Business

56

Section 5.6.

ERISA Pension and Benefit Plan Compliance

56

Section 5.7.

Financial Covenants

57

Section 5.8.

Borrowing

57

Section 5.9.

Liens

58

Section 5.10.

Regulations T, U and X

61

Section 5.11.

Investments, Loans and Guaranties

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 5.12.

Merger and Sale of Assets

63

Section 5.13.

Acquisitions

64

Section 5.14.

Notice

65

Section 5.15.

Restricted Payments

65

Section 5.16.

Environmental Compliance

66

Section 5.17.

Affiliate Transactions

66

Section 5.18.

Use of Proceeds

66

Section 5.19.

Corporate Names and Locations of Collateral

67

Section 5.20.

Real Property Lease Obligations

67

Section 5.21.

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

67

Section 5.22.

Collateral

68

Section 5.23.

Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral

69

Section 5.24.

Restrictive Agreements

70

Section 5.25.

Other Covenants and Provisions

70

Section 5.26.

Amendment of Organizational Documents

71

Section 5.27.

Fiscal Year of Borrower

71

Section 5.28.

Advertising Materials

71

Section 5.29.

Further Assurances

71

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

71

Section 6.1.

Corporate Existence; Subsidiaries; Foreign Qualification

71

Section 6.2.

Corporate Authority

72

Section 6.3.

Compliance with Laws and Contracts

72

Section 6.4.

Litigation and Administrative Proceedings

73

Section 6.5.

Title to Assets

73

Section 6.6.

Liens and Security Interests

73

Section 6.7.

Tax Returns

74

Section 6.8.

Environmental Laws

74

Section 6.9.

Locations

74

Section 6.10.

Continued Business

74

Section 6.11.

Employee Benefits Plans

75

Section 6.12.

Consents or Approvals

75

Section 6.13.

Solvency

75

Section 6.14.

Financial Statements

75

Section 6.15.

Regulations

75

Section 6.16.

Material Agreements

75

Section 6.17.

Intellectual Property

76

Section 6.18.

Insurance

76

Section 6.19.

Deposit Accounts and Securities Accounts

76

Section 6.20.

Accurate and Complete Statements

76

Section 6.21.

Investment Company; Other Restrictions

76

Section 6.22.

Defaults

76

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE VII. SECURITY

77

Section 7.1.

Security Interest in Collateral

77

Section 7.2.

Collections and Receipt of Proceeds by Borrower

77

Section 7.3.

Collections and Receipt of Proceeds by Administrative Agent

78

Section 7.4.

Administrative Agent’s Authority Under Pledged Notes

79

Section 7.5.

Commercial Tort Claims

80

Section 7.6.

Use of Inventory and Equipment

80

 

 

ARTICLE VIII. EVENTS OF DEFAULT

80

Section 8.1.

Payments

80

Section 8.2.

Special Covenants

80

Section 8.3.

Other Covenants

80

Section 8.4.

Representations and Warranties

81

Section 8.5.

Cross Default

81

Section 8.6.

ERISA Default

81

Section 8.7.

Change in Control

81

Section 8.8.

Judgments

81

Section 8.9.

Security

81

Section 8.10.

Validity of Loan Documents

82

Section 8.11.

Solvency

82

 

 

ARTICLE IX. REMEDIES UPON DEFAULT

83

Section 9.1.

Optional Defaults

83

Section 9.2.

Automatic Defaults

83

Section 9.3.

Letters of Credit

83

Section 9.4.

Offsets

84

Section 9.5.

Equalization Provisions

84

Section 9.6.

Collateral

85

Section 9.7.

Other Remedies

86

Section 9.8.

Application of Proceeds

86

 

 

ARTICLE X. THE ADMINISTRATIVE AGENT

87

Section 10.1.

Appointment and Authorization

87

Section 10.2.

Note Holders

88

Section 10.3.

Consultation With Counsel

88

Section 10.4.

Documents

88

Section 10.5.

Administrative Agent and Affiliates

88

Section 10.6.

Knowledge or Notice of Default

88

Section 10.7.

Action by Administrative Agent

88

Section 10.8.

Release of Collateral or Guarantor of Payment

89

Section 10.9.

Delegation of Duties

89

Section 10.10.

Indemnification of Administrative Agent

89

Section 10.11.

Successor Agent

90

Section 10.12.

Fronting Lender

90

Section 10.13.

Swing Line Lender

90

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 10.14.

Administrative Agent May File Proofs of Claim

91

Section 10.15.

No Reliance on Administrative Agent’s Customer Identification Program

91

Section 10.16.

Other Agents

91

 

 

ARTICLE XI. MISCELLANEOUS

92

Section 11.1.

Lenders’ Independent Investigation

92

Section 11.2.

No Waiver; Cumulative Remedies

92

Section 11.3.

Amendments, Waivers and Consents

92

Section 11.4.

Notices

94

Section 11.5.

Costs, Expenses and Documentary Taxes

94

Section 11.6.

Indemnification

94

Section 11.7.

Obligations Several; No Fiduciary Obligations

95

Section 11.8.

Execution in Counterparts

95

Section 11.9.

Binding Effect; Borrower’s Assignment

95

Section 11.10.

Lender Assignments

95

Section 11.11.

Sale of Participations

97

Section 11.12

Replacement of Affected Lenders

99

Section 11.13.

Patriot Act Notice

99

Section 11.14.

Severability of Provisions; Captions; Attachments

99

Section 11.15.

Investment Purpose

99

Section 11.16.

Entire Agreement

99

Section 11.17.

Limitations on Liability of the Fronting Lender

100

Section 11.18.

General Limitation of Liability

100

Section 11.19.

No Duty

100

Section 11.20.

Legal Representation of Parties

101

Section 11.21.

Governing Law; Submission to Jurisdiction

101

Jury Trial Waiver

Signature Page 1

 

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Swing Line Note

Exhibit C

Form of Notice of Loan

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Acceptance Agreement

 

Schedule 1

Commitments of Lenders

Schedule 2

Guarantors of Payment

Schedule 3

Pledged Securities

Schedule 5.3

Quarterly Reporting Periods

Schedule 5.8

Indebtedness

Schedule 5.9

Liens

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

Schedule 5.24

Existing Restrictive Agreements

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

Litigation and Administrative Proceedings

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

Schedule 6.5

Real Estate Owned by the Companies

 

Schedule 6.9(a)

Locations

 

Schedule 6.9(b)

Locations Subject to a Landlord’s Waiver

 

Schedule 6.16

Material Agreements

 

Schedule 6.17

Intellectual Property

 

Schedule 6.18

Insurance

 

Schedule 7.4

Pledged Notes

 

Schedule 7.5

Commercial Tort Claims

 

 

v

--------------------------------------------------------------------------------


 

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 29th day of October, 2012 among:

 

(a)                                 IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”);

 

(b)                                 the lenders listed on Schedule 1 hereto and
each other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively,
the “Lenders” and, individually, each a “Lender”);

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, a national
banking association, as joint lead arranger, joint book runner and
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”);

 

(d)                                 MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arranger and joint book runner; and

 

(e)                                  BANK OF AMERICA, N.A., a national banking
association, as Syndication Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means an account, as that term is defined in the U.C.C.

 

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock

 

--------------------------------------------------------------------------------


 

(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, wherein an Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9 (b)(ii) hereof.

 

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

 

“Administrative Agent Fee Letter” means that certain KeyBank Fee Letter between
the Borrower and the Administrative Agent, dated as of October 24, 2012, as the
same may from time to time be amended, restated or otherwise modified.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” means that term as defined in the first paragraph of this agreement.

 

“Applicable Commitment Fee Rate” means:

 

(a)                                 for the period from the Closing Date through
March 31, 2013, thirty (30.00) basis points; and

 

(b)                                 commencing with the Consolidated financial
statements of the Borrower for the fiscal year ending December 31, 2012, the
number of basis points set forth in the following matrix, based upon the result
of the computation of the Leverage Ratio as set

 

2

--------------------------------------------------------------------------------

 

forth in the Compliance Certificate for such fiscal period, shall be used to
establish the number of basis points that will go into effect on April 1, 2013
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than 3.50 to 1.00

 

30.00 basis points

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

 

25.00 basis points

Less than or equal to 2.50 to 1.00

 

20.00 basis points

 

After April 1, 2013, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate.  The above pricing matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, (i) during any period when the Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the Borrower
shall immediately pay to the Administrative Agent the accrued additional fees
owing as a result of such increased Applicable Commitment Fee Rate for such
Applicable Commitment Fee Period.

 

“Applicable Confidential Information” means information that cannot be disclosed
to any Lender or the Administrative Agent as a consequence of (a) a restriction
contained in an operating or similar agreement entered into in the ordinary
course of business prior to the Closing Date, so long as the Borrower shall have
used commercially reasonable efforts to obtain a waiver from such restriction to
permit such information to be provided to such Lender, the Administrative Agent
or Person, or (b) a restriction contained in an operating or similar agreement
entered into in the ordinary course of business and consistent with past
practices of the Borrower on or after the Closing Date so long as the Company
entering into such agreement used reasonable efforts to have such restriction
omitted from such agreement.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” means:

 

(a)                                 for the period from the Closing Date through
March 31, 2013, two hundred (200.00) basis points for Eurodollar Loans and one
hundred (100.00) basis points for Base Rate Loans; and

 

(b)                                 commencing with the Consolidated financial
statements of the Borrower for the fiscal year ending December 31, 2012, the
number of basis points (depending upon whether Loans are Eurodollar Loans or
Base Rate Loans) set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, shall be used to establish the number of basis points that
will go into effect on April 1, 2013 and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Basis
Points for
Eurodollar Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than 4.00 to 1.00

 

225.00

 

125.00

 

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

 

200.00

 

100.00

 

Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00

 

175.00

 

75.00

 

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

 

150.00

 

50.00

 

Less than or equal to 2.50 to 1.00

 

125.00

 

25.00

 

 

After April 1, 2013, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to

 

4

--------------------------------------------------------------------------------


 

the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Margin for such Applicable Margin Period.

 

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

 

“Available Basket Amount” means the total of (a) fifty percent (50%) of
Consolidated Net Earnings for the period consisting of each full fiscal quarter
after the Closing Date for which financial statements have been delivered
pursuant to Section 5.3(a) hereof, plus (b) the aggregate amount of Net Issuance
Proceeds received by the Borrower from the issuance of, or issuances of, any
capital stock during such period, minus (c) the aggregate amount of any
Restricted Payments made during such period pursuant to Section 5.15(a) hereof.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day).  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

 

“Change in Control” means:

 

(a)                                 the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person or group (within the meaning of Sections 13d and 14d of the Exchange
Act) other than Sponsor, of shares representing more than twenty-five percent
(25%) of the aggregate ordinary Voting Power represented by the issued and
outstanding equity interests of the Borrower;

 

6

--------------------------------------------------------------------------------


 

(b)                                 the occupation of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
the Borrower by Persons who were neither (i) nominated by the board of directors
or other governing body of the Borrower nor (ii) appointed by directors so
nominated or elected by a majority of shareholders; or

 

(c)                                  the occurrence of a change in control, or
other term of similar import used therein, as defined in any Material
Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Revolving Amount” means One Hundred Million Dollars ($100,000,000).

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing; provided that Collateral shall exclude
(A) any fixed asset (including Equipment) that is subject to a purchase money
security interest or capital lease permitted under this Agreement to the extent
that and only so long as the agreements with respect to such purchase money
security interest or capital lease, as the case may be, specifically prohibit
additional Liens, (B) licenses, contracts or other agreements which by the terms
of such licenses contracts or other agreements prohibit the assignment of such
agreements (to the extent such prohibition is enforceable at law), and (C) the
equity interests in JCSMM-NJ, so long as and to the extent that such equity
interests are subject to the Lien permitted pursuant to Section 5.9(s) hereof.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.  (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Companies in existence as of the Closing Date.)

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

7

--------------------------------------------------------------------------------


 

“Commitment Period” means the period from the Closing Date to October 28, 2017,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.

 

“Companies” means the Borrower and all Subsidiaries.

 

“Company” means the Borrower or a Subsidiary.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:

 

(a)                                 Consolidated Net Earnings for such period;
plus

 

(b)                                 without duplication, the aggregate amounts
deducted in determining such Consolidated Net Earnings in respect of:

 

(i)                                     Consolidated Interest Expense;

 

(ii)                                  Consolidated Income Tax Expense and
franchise tax expense;

 

(iii)                               Consolidated Depreciation and Amortization
Charges;

 

(iv)                              board of director fees, expenses and
indemnities;

 

(v)                                 non-cash expenses incurred in connection
with stock-based compensation;

 

8

--------------------------------------------------------------------------------


 

(vi)                              any non-cash loss or expense incurred due to
the application of FAS No. 106 regarding post-retirement benefits, FASB ASC
815-10 regarding hedging activity, FASB ASC 350 regarding impairment of
goodwill, FASB ASC 480-10 regarding accounting for financial instruments with
debt and equity characteristics;

 

(vii)                           any other non-cash write downs (other than write
downs of Accounts and Inventory), write-offs (other than write-offs of Accounts
and Inventory) incurred;

 

(viii)                        any non-cash impairment charges accrued during
such period;

 

(ix)                              any non-cash charges or expenses resulting
from purchase accounting adjustments for such period (including pursuant to
Section 338(h)(10) of the Code);

 

(x)                                 any non-cash charges incurred during such
period relating to any restructuring, special charges, reserves and severance
payments, in each case associated with restaurant closings and supported by
documentation reasonably acceptable to the Administrative Agent;

 

(xi)                              non-cash rent expense or deferred rent;

 

(xii)                           other non-cash losses or expenses (and minus any
non-cash income or gains), so long as no cash is reasonably expected to be paid
in the future with respect thereto, excluding any non-cash loss or expense
relating to a write-down, write off or reserve with respect to Accounts and
Inventory, in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any four consecutive Quarterly Reporting Periods and
supported by documentation reasonably acceptable to the Administrative Agent;

 

(xiii)                        fees and expenses paid or are payable in cash with
respect to the Loan Documents (including amounts incurred in connection with any
amendments, consents or waivers);

 

(xiv)                       fees and expenses in connection with proposed or
actual debt incurrences, amendments of debt, equity issuances, investments
acquisitions or dispositions (including, without limitation, any fees and
expenses incurred in connection with a failed or unconsummated debt incurrence,
amendments of debt, equity issuance, investments, acquisitions or dispositions)
permitted pursuant to this Agreement, and supported by documentation reasonably
acceptable to the Administrative Agent, in an aggregate amount not to exceed
Five Million Dollars ($5,000,000) in any four consecutive Quarterly Reporting
Periods;

 

(xv)                          any losses (and minus any gains) attributable to
the early extinguishment of Indebtedness permitted under this Agreement;

 

9

--------------------------------------------------------------------------------


 

(xvi)                       any one-time cash charges and severance payments
associated with temporary and permanent restaurant closings in an aggregate
amount not to exceed Seven Hundred Fifty Thousand Dollars ($750,000) in any four
consecutive Quarterly Reporting Periods;

 

(xvii)                    any expense recognized in connection with or arising
from the termination of any Hedge Agreement;

 

(xviii)                 any expense incurred to the extent the amount of such
expense is actually reimbursed during the same period by a third party and the
amount of such reimbursement is not included in the calculation of net income,
including a landlord, or pursuant to indemnification provisions in any agreement
in connection with an investment or acquisition permitted by this Agreement;

 

(xix)                       start-up costs (such term used herein as defined in
SOP 98-5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening, conversion and organizing of new and
converted unit locations and restaurants, such costs to include, without
limitation, the cost of feasibility studies, staff-training and recruiting and
travel costs for employees engaged in such start-up activities (“Consolidated
Restaurant Pre-Opening Costs”) (provided that the average amount of Consolidated
Restaurant Pre-Opening Costs incurred per each single new or converted unit
location or restaurant during the measurement period shall not exceed Four
Hundred Fifty Thousand Dollars ($450,000), exclusive of non-cash rent that is
already excluded under subpart (xi) above);

 

(xx)                          one-time costs accrued and paid in cash during the
2012 fiscal year of the Borrower and associated with the restatement of certain
historical financial statements of the Borrower and its Subsidiaries for periods
ended prior to June 18, 2012, in an aggregate amount not to exceed Two Million
Two Hundred Fifty Thousand Dollars ($2,250,000); and

 

(xxi)                       other non-recurring or unusual items not to exceed
Five Hundred Thousand Dollars ($500,000) in the aggregate during any four
consecutive Quarterly Reporting Periods and supported by documentation
reasonably acceptable to the Administrative Agent.

 

For purposes of calculating compliance with the financial covenants set forth in
this Agreement, to the extent that during such period any Credit Party shall
have consummated an Acquisition permitted hereunder, or any sale, transfer or
other disposition of any Person, business, property or assets, Consolidated
EBITDA shall be calculated on a pro forma basis with respect to such Person,
business, property or assets so acquired or disposed of in accordance with the
definition of Pro Forma Consolidated EBITDA.

 

10

--------------------------------------------------------------------------------


 

“Consolidated EBITDAR” means, for any period, as determined on a Consolidated
basis, (a) Consolidated EBITDA, plus (b) Consolidated Rent Expense.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, (b) scheduled principal payments on Consolidated
Funded Indebtedness (other than optional prepayments of the Revolving Loans and
such principal payments made on or prior to the Closing Date), (c) Consolidated
Rent Expense paid in cash, and (d) Capital Distributions; provided that, for the
first three Quarterly Reporting Periods after the Closing Date, subpart
(a) above shall be calculated by annualizing actual Consolidated Interest
Expense paid in cash after the Closing Date.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.

 

“Consolidated Maintenance Capital Expenditures” means, for any period, capital
expenditures of the Borrower made in connection with the replacement,
maintenance, substitution or restoration of assets (other than capital
expenditures made in connection with the expansion of seating or customer
capacity or remodeling of any existing unit or restaurant location) for such
period, as determined on a Consolidated basis.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Rent Expense” means, for any period, the rent expense (excluding
cash payments made with respect to common-area maintenance and property taxes)
of the Borrower paid in cash for such period, as determined on a Consolidated
basis.

 

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

 

11

--------------------------------------------------------------------------------


 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b) or (c), or, solely for purposes of Code
Section 412, under Code Section (m) or (o).

 

“Controlled Investment Affiliate” shall mean any Person that is controlled by
the Sponsor and is organized by the Sponsor primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of management and policies of such Person whether
by contract or otherwise.

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) adjustments or corrections of posting or encoding errors; (d) any ACH credit
or similar entries that are subsequently returned thereafter; (e) items subject
to a claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) chargebacks in connection with merchant card transactions.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its

 

12

--------------------------------------------------------------------------------

 

obligation to fund any Loan shall not have been satisfied); (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from the Administrative Agent or the Borrower
to confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured.  Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among the Borrower or a Guarantor of Payment, the Administrative Agent and a
depository institution, dated on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

 

“Dodd-Frank Act” means the Dodd—Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than One Million Five Hundred Thousand Dollars ($1,500,000), and (c) has no
direct or indirect Subsidiaries with aggregate assets, for such Company and all
such Subsidiaries, of more than One Million Five Hundred Thousand Dollars
($1,500,000).

 

“Eligible Transferee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or

 

13

--------------------------------------------------------------------------------


 

other Person (other than a natural Person) that extends credit or buys loans of
the type made hereunder as part of its principal business; provided that none of
the Company, any Affiliate of Company, or any Person acting at the direction of,
or in concert with, any such Person, shall be an Eligible Transferee.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means equipment, as that term is defined in the U.C.C.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to a
Pension Plan that presents a risk of the imposition of any liability on a
Company under Title IV of ERISA (other than for PBGC premiums due but not
delinquent) or of the imposition of a Lien under Code Section 430 or ERISA
Section 303 or 4068 on the assets of a Company; (b) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) or ERISA Section 307; (c) the
occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (d) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (e) the involvement of a Multiemployer Plan in any
reorganization under ERISA Section 4241; (f) the failure of an ERISA Plan (and
any related trust) that is intended to be qualified under Code Sections 401 and
501 to be so qualified; or (g) the taking by the PBGC of any steps to terminate
a Pension Plan or appoint a trustee to administer a Pension Plan, or the filing
by a Controlled Group member of a notice of intent to terminate a Pension Plan
(or treatment of a plan amendment as termination).

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Company sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

14

--------------------------------------------------------------------------------


 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
British Bankers Association’s London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to the Administrative Agent (or an affiliate of the
Administrative Agent, in the Administrative Agent’s discretion) by prime banks
in any Eurodollar market reasonably selected by the Administrative Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipients
failure to comply with Section 3.2(c) or (d) or Section 11.10(f) and (c) any
U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

15

--------------------------------------------------------------------------------


 

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four Quarterly Reporting Periods, the ratio of (a) (i) Consolidated
EBITDAR, minus (ii) Consolidated Income Tax Expense paid in cash, minus
(iii) Consolidated Maintenance Capital Expenditures; to (b) Consolidated Fixed
Charges.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Lenders.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

16

--------------------------------------------------------------------------------


 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Material Domestic
Subsidiary that shall execute and deliver a Guaranty of Payment to the
Administrative Agent, or become a party by joinder to the Guaranty of Payment
that was executed on the Closing Date, subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.

 

17

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, and
(b) Other Taxes.

 

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a governmental
authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any Insolvent Lender shall cease to be an Insolvent Lender when
the Administrative Agent determines, in its reasonable discretion, that such
Insolvent Lender is no longer an Insolvent Lender based upon the characteristics
set forth in this definition.

 

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by the Borrower or such Guarantor of Payment, as the same may from time to time
be amended, restated or otherwise modified.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.

 

18

--------------------------------------------------------------------------------


 

“Inventory” means inventory, as that term is defined in the U.C.C.

 

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“ITU Application” means a trademark application filed with the United States
Patent and Trademark Office in Washington D.C. pursuant to 15 U.S.C. § 1051(b).

 

“JCSMM-NJ” means JCS Monmouth Mall — NJ, LLC, a Delaware limited liability
company.

 

“JCSMM-NJ LLC Agreement” means that certain Limited Liability Agreement of
JCSMM-NJ, as in effect on the date hereof.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Administrative Agent,
delivered by the Borrower or a Guarantor of Payment in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.

 

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Fronting Lender and the Swing
Line Lender.

 

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Fronting Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty-five (365) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the  Lenders, to issue Letters of Credit in an aggregate face amount
of up to Ten Million Dollars ($10,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable

 

19

--------------------------------------------------------------------------------


 

Margin for Revolving Loans that are Eurodollar Loans in effect on such day
divided by three hundred sixty (360).

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) the sum of (i) Consolidated Funded Indebtedness (as of the end of the most
recently completed Quarterly Reporting Period), plus (ii) eight multiplied by
Consolidated Rent Expenses paid in cash (for the most recently completed four
Quarterly Reporting Periods); to (b) Consolidated EBITDAR (for the most recently
completed four Quarterly Reporting Periods).

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Syndication Agent Fee Letter, as any of the foregoing may from time to
time be amended, restated or otherwise modified or replaced, and any other
document delivered pursuant thereto.

 

“Management Fees” means management, consulting or other similar fees paid by any
Company to an equity holder (other than a Company) of a Company or of an
Affiliate.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Companies taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (c) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (d) the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary which meets any of
the following conditions:

 

(a)                                 the investments in and advances to such
Domestic Subsidiary by other Companies exceeds two and one-half percent (2.5%)
of the total assets of the Borrower (as determined on a Consolidated basis) as
of the end of the most recently completed fiscal year of the Borrower;

 

(b)                                 the Companies share of such Domestic
Subsidiary’s total assets exceeds two and one-half percent (2.5%) of the total
assets of the Borrower (as determined on a Consolidated Basis) as of the end of
the most recently completed fiscal year of the Borrower; or

 

20

--------------------------------------------------------------------------------


 

(c)                                  the Companies’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Domestic Subsidiary,
exclusive of amounts attributable to any non-controlling interests, adjusted for
a pro-forma G&A expense (proportionate to consolidated G&A expense as a
percentage of revenues) and other adjustments as may be reasonably acceptable to
the Administrative Agent, exceeds five percent (5%) of such income of the
Borrower and its Subsidiaries Consolidated for the most recently completed
fiscal year of the Borrower;

 

provided that, with respect to Domestic Subsidiaries that are not classified as
Material Domestic Subsidiaries, if (i) the aggregate investments in and advances
to all such Domestic Subsidiaries by other Companies exceeds five percent (5%)
of the total assets of the Borrower (as determined on a Consolidated basis),
(ii) the aggregate share of the total assets of all such Domestic Subsidiaries
exceeds five percent (5%) of the total assets of the Borrower (as determined on
a Consolidated Basis) as of the end of the most recently completed fiscal year
of the Borrower, or (iii) the Companies’ equity in the income from continuing
operations before income taxes, extraordinary items and cumulative effect of a
change in accounting principle of all such Domestic Subsidiaries, exclusive of
amounts attributable to any non-controlling interests, adjusted for a pro-forma
G&A expense (proportionate to consolidated G&A expense as a percentage of
revenues) and other adjustments as may be reasonably acceptable to the
Administrative Agent, exceeds ten percent (10%) of such income of the Borrower
(as determined on a Consolidated basis) for the most recently completed fiscal
year of the Borrower; then, in each case, the Borrower shall promptly designate
one or more of such Domestic Subsidiaries as Material Domestic Subsidiaries and
cause each such Domestic Subsidiary to become a Guarantor of Payment pursuant to
Section 5.21 hereof.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Five Million
Dollars ($5,000,000).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases pursuant to Section 2.9(a) hereof, increases
pursuant to Section 2.9(b) hereof and assignments of interests pursuant to
Section 11.10 hereof; provided that the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Fronting Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

 

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

 

“Maximum Revolving Amount” means One Hundred Seventy-Five Million Dollars
($175,000,000), as such amount may be reduced pursuant to Section 2.9(a) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

21

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity (excluding
any secondary equity offering), cash proceeds (including cash proceeds as and
when received in respect of non-cash proceeds received or receivables in
connection with such issuance), net of underwriting discounts and reasonable
out-of-pocket costs and expenses paid or incurred in connection therewith in
favor of any Person that is not an Affiliate of the Borrower.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Fronting Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document;
and (f) all Related Expenses.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease (a) under which any
Company is also bound as the lessor or sublessor, or (b) arising incidental to
or as part of any Sale/Leaseback Transaction permitted pursuant to this
Agreement.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each such case imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received

 

22

--------------------------------------------------------------------------------

 

payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
transfer taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.6).

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Participant Register” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means a “pension plan” (within the meaning of ERISA Section 3(2))
subject to the provisions of Title IV of ERISA, other than a Multiemployer Plan,
that a Company or  a Controlled Group member sponsors, maintains, contributes
to, has liability with respect to or has an obligation to contribute to such
plan.

 

“Permitted Investment” means an investment of a Company made on or after the
Closing Date in the stock (or other debt or equity instruments) of a Person
(other than a Company), so long as (a) the Company making the investment is a
Credit Party; and (b) the aggregate amount of all such investments of all
Companies made on or after the Closing Date does not exceed (i) during any
fiscal year of the Borrower, an aggregate amount (as determined when each such
investment is made) of Ten Million Dollars ($10,000,000), and (ii) during the
Commitment Period, an aggregate amount (as determined when each such investment
is made) of Thirty Million Dollars ($30,000,000).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated as of the Closing Date, and any other Pledge Agreement executed
by any other Subsidiary on or after the Closing Date, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

 

23

--------------------------------------------------------------------------------


 

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary.  (Schedule 3 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts. 
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance.  Except as expressly authorized in this Agreement,
the right of the Administrative Agent and the Lenders to Proceeds specifically
set forth herein, or indicated in any financing statement, shall never
constitute an express or implied authorization on the part of the Administrative
Agent or any Lender to a Company’s sale, exchange, collection or other
disposition of any or all of the Collateral.

 

“Pro Forma Consolidated EBITDA” means, with respect to any target of an
Acquisition or disposition, Consolidated EBITDA for such target for the most
recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition thereof, calculated on the same basis as set forth for
Consolidated EBITDA and adjusted as determined by the Borrower in good faith to
reflect operating expense reductions and other operating improvements or cost
synergies reasonably expected to result from such Acquisition or disposition,
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as reasonably satisfactory to the Required
Lenders.  With respect to any Acquisition consummated during such period, Pro
Forma Consolidated EBITDA allocated to each month prior to the acquisition
thereof included in the trailing four consecutive Quarterly Reporting Periods
for which Consolidated EBITDA is being calculated shall be added to Consolidated
EBITDA, and with respect to any disposition consummated within the period in
question, Consolidated EBITDA attributable to the Subsidiary, profit centers, or
other asset which is the

 

24

--------------------------------------------------------------------------------


 

subject of such disposition, from the beginning of such period until the date of
consummation of such disposition, shall be subtracted from Consolidated EBITDA.

 

“Quarterly Reporting Period” means the period established by Borrower as a
fiscal quarter of Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(i) hereof.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA (except actions of general applicability by the Secretary of Labor
under Section 110 of such Act) as to which the PBGC has not waived the
requirement that it be notified of such event.

 

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other

 

25

--------------------------------------------------------------------------------


 

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property.

 

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

 

“Restaurant Level Profits” means, with respect to any Person or business, total
revenues of such Person or business less unit-level cash expenses of such Person
or business.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of Management
Fees or other similar arrangement with any equity holder (other than a Company)
of a Company or an Affiliate.

 

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the 
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

 

“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.

 

26

--------------------------------------------------------------------------------


 

“Sale/Leaseback Transaction” means any transaction involving the sale of fixed
assets owned by any Company that is in the possession of any customer or held
for rental to customers and the re-leasing of such fixed assets to any Company
(including the obtaining of financing for such sales) entered into in the
ordinary course of business, consistent with past practices.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among the Borrower or a Guarantor of Payment, the Administrative Agent
and a Securities Intermediary, dated on or after the Closing Date, to be in form
and substance reasonably satisfactory to the Administrative Agent, as the same
may from time to time be amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by a 
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated as of the Closing Date, and any other Security Agreement
executed after the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Landlord’s Waiver, each Control Agreement, each U.C.C. Financing Statement
or similar filing as to a jurisdiction located outside of the United States of
America filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.

 

27

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Sponsor” means J.H. Whitney & Co. and its Controlled Investment Affiliates.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Fifteen Million Dollars ($15,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

28

--------------------------------------------------------------------------------


 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) ten days after the date such Swing Loan is made, or (b) the last day of the
Commitment Period.

 

“Syndication Agent Fee Letter” means the Fee Letter among the Borrower, Merrill
Lynch, Pierce, Fenner and Smith Incorporated and Bank of America, N.A., dated as
of the Closing Date.

 

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto).

 

“Total Commitment Amount” means the principal amount of One Hundred Million
Dollars ($100,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

Section 1.2.  Accounting Terms.

 

(a)                                 Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.

 

(b)                                 If any change in the rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board (or any successor thereto or agency

 

29

--------------------------------------------------------------------------------


 

with similar function) with respect to GAAP, or if the Borrower adopts the
International Financial Reporting Standards, and such change or adoption results
in a change in the calculation of any component (or components in the aggregate)
of the financial covenants set forth in Section 5.7 hereof or the related
financial definitions, at the option of the Administrative Agent, the Required
Lenders or the Borrower, the parties hereto will enter into good faith
negotiations to amend such financial covenants and financial definitions in such
manner as the parties shall agree, each acting reasonably, in order to reflect
fairly such change or adoption so that the criteria for evaluating the financial
condition of the Borrower shall be the same in commercial effect after, as well
as before, such change or adoption is made (in which case the method and
calculating such financial covenants and definitions hereunder shall be
determined in the manner so agreed); provided that, until so amended, such
calculations shall continue to be computed in accordance with GAAP as in effect
prior to such change or adoption.

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Loans to the Borrower, participate in Swing
Loans made by the Swing Line Lender to the Borrower, and issue or participate in
Letters of Credit at the request of the Borrower, in such aggregate amount as
the Borrower shall request pursuant to the Commitment; provided that in no event
shall the aggregate principal amount of all Loans and Letters of Credit
outstanding under this Agreement be in excess of the Total Commitment Amount.

 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Loans, participate in Swing Loans and issue or participate
in Letters of Credit, during the Commitment Period, on such basis that,
immediately after the completion of any borrowing by the Borrower or the
issuance of a Letter of Credit:

 

(i)                                     the aggregate outstanding principal
amount of Loans made by such Lender (other than Swing Loans made by the Swing
Line Lender), when combined with such Lender’s pro rata share, if any, of the
Letter of Credit Exposure and the Swing Line Exposure, shall not be in excess of
the Maximum Amount for such Lender; and

 

(ii)                                  the aggregate outstanding principal amount
of Loans (other than Swing Loans) made by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(other than Swing Loans) that shall be such Lender’s Commitment Percentage.

 

30

--------------------------------------------------------------------------------


 

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Lenders shall
make a Revolving Loan or Revolving Loans to the Borrower in such amount or
amounts as the Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure.  The
Borrower shall have the option, subject to the terms and conditions set forth
herein, to borrow Revolving Loans, maturing on the last day of the Commitment
Period, by means of any combination of Base Rate Loans or Eurodollar Loans. 
Subject to the provisions of this Agreement, the Borrower shall be entitled
under this Section 2.2(a) to borrow Revolving Loans, repay the same in whole or
in part and re-borrow Revolving Loans hereunder at any time and from time to
time during the Commitment Period.

 

(b)                                 Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of the Borrower or a Guarantor of Payment, as the Borrower may
from time to time request.  The Borrower shall not request any Letter of Credit
(and the Fronting Lender shall not be obligated to issue any Letter of Credit)
if, after giving effect thereto, (A) the Letter of Credit Exposure would exceed
the Letter of Credit Commitment, or (B) the Revolving Credit Exposure would
exceed the Revolving Credit Commitment.  The issuance of each Letter of Credit
shall confer upon each Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Lender’s Commitment Percentage.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to the Administrative Agent
(and to the Fronting Lender, if the Fronting Lender is a Lender other than the
Administrative Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three Business Days prior to the date of the proposed issuance of
the Letter of Credit (or such shorter period as may be acceptable to the
Fronting Lender).  Each such request shall be in a form reasonably acceptable to
the Administrative Agent (and the Fronting Lender, if the Fronting Lender is a
Lender other than the Administrative Agent) and shall specify the face amount
thereof, whether such Letter of Credit is a commercial documentary or a standby
Letter of Credit, the account

 

31

--------------------------------------------------------------------------------


 

party, the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, and the nature of the transaction or
obligation to be supported thereby.  Concurrently with each such request, the
Borrower, and any  Guarantor of Payment for whose account the Letter of Credit
is to be issued, shall execute and deliver to the Fronting Lender an appropriate
application and agreement, being in the standard form of the Fronting Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by the Administrative Agent.  The Administrative Agent
shall give the Fronting Lender and each Lender notice of each such request for a
Letter of Credit.

 

(iii)                               Commercial Documentary Letters of Credit
Fees.  With respect to each Letter of Credit that shall be a commercial
documentary letter of credit and the drafts thereunder, whether issued for the
account of the Borrower or a Guarantor of Payment, the Borrower agrees to
(A) pay to the Administrative Agent, for the pro rata benefit of the Lenders, a
non-refundable commission based upon the undrawn amount of such Letter of
Credit, which shall be paid quarterly in arrears, on each Regularly Scheduled
Payment Date, in an amount equal to the aggregate sum of the Letter of Credit
Fee for such Letter of Credit for each day of such quarter; (B) pay to the
Administrative Agent, for the sole benefit of the Fronting Lender, an additional
Letter of Credit fee, which shall be paid on each date that such Letter of
Credit shall be issued, amended or renewed at the rate of one-eighth percent
(1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Fronting Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the
Fronting Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.

 

(iv)                              Standby Letters of Credit Fees.  With respect
to each Letter of Credit that shall be a standby letter of credit and the drafts
thereunder, if any, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the undrawn amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, in an amount
equal to the aggregate sum of the Letter of Credit Fee for such Letter of Credit
for each day of such quarter; (B) pay to the Administrative Agent, for the sole
benefit of the Fronting Lender, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued, amended or
renewed at the rate of one-eighth percent (1/8%) of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Fronting Lender, such other issuance, amendment, renewal, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

 

(v)                                 Refunding of Letters of Credit with
Revolving Loans.  Whenever a Letter of Credit shall be drawn, the Borrower shall
promptly reimburse the Fronting Lender for

 

32

--------------------------------------------------------------------------------

 

the amount drawn.  In the event that the amount drawn shall not have been
reimbursed by the Borrower within one Business Day of the date of the drawing of
such Letter of Credit, at the sole option of the Administrative Agent (and the
Fronting Lender, if the Fronting Lender is a Lender other than the
Administrative Agent), the Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof
(other than the requirement set forth in Section 2.5(d) hereof), in the amount
drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit Notes
(or, if a Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Lender).  Each Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever.  Each Lender acknowledges and agrees that its obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Fronting Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder.  Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

 

(vi)          Participation in Letters of Credit.  If, for any reason, the
Administrative Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Lender fund a participation in the amount due with respect to
such Letter of Credit, and the Administrative Agent shall promptly notify each
Lender thereof (by facsimile or email confirmed by telephone, or telephone
confirmed in writing).  Upon such notice, but without further action, the
Fronting Lender hereby agrees to grant to each Lender, and each Lender hereby
agrees to acquire from the Fronting Lender, an undivided participation interest
in the amount due with respect to such Letter of Credit in an amount equal to
such Lender’s Commitment Percentage of the principal amount due with respect to
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Fronting Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit (determined in accordance with such Lender’s

 

33

--------------------------------------------------------------------------------


 

Commitment Percentage).  Each Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by the Borrower pursuant to this subsection (vi) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated.  Each Lender shall comply with its obligation under this
subsection (vi) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans.  Each
Lender is hereby authorized to record on its records such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.

 

(vii)         Requests for Letters of Credit When One or More Lenders are
Affected Lenders.  If a Letter of Credit is requested at such time that a Lender
is an Affected Lender hereunder, then (A) such Letter of Credit shall be issued
to the extent that the Administrative Agent and the Fronting Lender shall have
entered into satisfactory (to the Administrative Agent and the Fronting Lender)
arrangements with the Borrower or such Affected Lender to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender, or (B) the
Administrative Agent shall issue a Letter of Credit in an amount equal to
(1) the amount of the requested Letter of Credit, less (2) the Commitment
Percentage of such Affected Lender multiplied by the amount of the requested
Letter of Credit.

 

(viii)        Letters of Credit Issued and Outstanding When One or More Lenders
are Affected Lenders.  With respect to any Letters of Credit that have been
issued and are outstanding at the time any Lender is an Affected Lender, the
Administrative Agent (and the Fronting Lender) shall have the right to request
that the Borrower or such Affected Lender cash collateralize, in form and
substance reasonably satisfactory to the Administrative Agent (and the Fronting
Lender), such Letters of Credit so as to eliminate or mitigate the reimbursement
risk with respect to such Affected Lender.

 

(c)           Swing Loans.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to the Borrower in such amount or amounts as the
Borrower, through an Authorized Officer, may from time to time request and to
which the Swing Line Lender may agree; provided that the Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment.  Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to the Borrower and the Lenders, the Borrower agrees that the
Swing Line Lender

 

34

--------------------------------------------------------------------------------


 

shall have the right, in its sole discretion, to require that the then
outstanding Swing Loans be refinanced as a Revolving Loan.  Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder.  Upon receipt of such notice by the Borrower and the
Lenders, the Borrower shall be deemed, on such day, to have requested a
Revolving Loan in the principal amount of such Swing Loan in accordance with
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof).  Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of the Administrative Agent and such Lender).  Each Lender agrees to
make a Revolving Loan on the date of such notice, subject to no conditions
precedent whatsoever.  Each Lender acknowledges and agrees that such Lender’s
obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof when
required by this Section 2.2(c)(ii) is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to the Administrative Agent, for the account of the Swing Line Lender,
of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  The Borrower irrevocably authorizes and instructs the
Administrative Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(c)(ii) to repay in full such Swing Loan.  Each Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Lender’s pro rata share of the amounts paid to refund
such Swing Loan.

 

(iii)          Participation in Swing Loans.  If, for any reason, the Swing Line
Lender is unable to or, in the opinion of the Administrative Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding
(whether before or after the maturity thereof), the Administrative Agent shall
have the right to request that each Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Lender thereof (by
facsimile or email confirmed by telephone, or telephone confirmed in writing). 
Upon such notice, but without further action, the Swing Line Lender hereby
agrees to grant to each Lender, and each Lender hereby agrees to acquire from
the Swing Line Lender, an undivided participation interest in the right to share
in the payment of such Swing Loan in an amount equal to such Lender’s Commitment
Percentage of the principal amount of such Swing Loan.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction

 

35

--------------------------------------------------------------------------------


 

whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated.  Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

 

(iv)          Requests for Swing Loan When One or More Lenders are Affected
Lenders.  No Swing Loan shall be requested or issued hereunder if any Lender is
at such time an Affected Lender hereunder, unless the Administrative Agent has
entered into satisfactory (to the Administrative Agent and the Swing Line
Lender) arrangements with the Borrower or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender (including,
without limitation, the posting of cash collateral).

 

(v)           Swing Loans Outstanding When One or More Lenders are Affected
Lenders.  With respect to any Swing Loans that are outstanding at the time any
Lender is an Affected Lender, the Administrative Agent shall have the right to
require that the Borrower or such Affected Lender cash collateralize, in form
and substance reasonably satisfactory to the Administrative Agent, such Swing
Loans so as to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.

 

Section 2.3.  Interest.

 

(a)           Revolving Loans.

 

(i)            Base Rate Loan.  The Borrower shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on such Base Rate Loan shall be payable, commencing
September 30, 2012, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

 

(ii)           Eurodollar Loans.  The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate.  Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).

 

(b)           Swing Loans.  The Borrower shall pay interest to the
Administrative Agent, for the sole benefit of the Swing Line Lender (and any
Lender that shall have funded a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect.

 

36

--------------------------------------------------------------------------------


 

Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto. Each Swing Loan shall bear interest for a minimum of one
day.

 

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, upon the election of the Required Lenders,
(i) the principal of each Loan and the unpaid interest thereon shall bear
interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from the
Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, (A) during an Event of Default
under Section 8.11(b) hereof, the applicable Default Rate shall apply without
any election or action on the part of the Administrative Agent or any Lender,
and (B) if any such Event of Default is waived in writing by the Required
Lenders (and no other Event of Default shall exist), any increase in interest
rates or fees instituted pursuant to this Section 2.3(c) shall be rescinded as
of the date of such waiver.

 

(d)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

 

Section 2.4.  Evidence of Indebtedness.

 

(a)           Revolving Loans.  Upon the request of a Lender, to evidence the
obligation of the Borrower to repay the Revolving Loans made by such Lender and
to pay interest thereon, the Borrower shall execute a Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Revolving Amount, or, if less, the aggregate unpaid
principal amount of Revolving Loans made by such Lender; provided that the
failure of a Lender to request a Revolving Credit Note shall in no way detract
from the Borrower’s obligations to such Lender hereunder.

 

(b)           Swing Loans.  Upon the request of the Swing Line Lender, to
evidence the obligation of the Borrower to repay the Swing Loans and to pay
interest thereon, the Borrower shall execute a Swing Line Note, payable to the
order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line

 

37

--------------------------------------------------------------------------------


 

Lender to request a Swing Line Note shall in no way detract from the Borrower’s
obligations to the Swing Line Lender hereunder.

 

Section 2.5.  Notice of Loans and Credit Events; Funding of Loans.

 

(a)           Notice of Loans and Credit Events.  The Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 12:00 P.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 12:00 P.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender).  An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect.  The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

 

(b)           Funding of Loans.  The Administrative Agent shall notify each
Lender of the date, amount and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to
be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on
the date such Notice of Loan is received.  On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Lender shall provide to the
Administrative Agent, not later than 3:00 P.M. (Eastern time), the amount in
Dollars, in federal or other immediately available funds, required of it.  If
the Administrative Agent shall elect to advance the proceeds of such Loan prior
to receiving funds from such Lender, the Administrative Agent shall have the
right, upon prior notice to the Borrower, to debit any account of the Borrower
or otherwise receive such amount from the Borrower, promptly after demand, in
the event that such Lender shall fail to reimburse the Administrative Agent in
accordance with this subsection (b).  The Administrative Agent shall also have
the right to receive interest from such Lender at the Federal Funds Effective
Rate in the event that such Lender shall fail to provide its portion of the Loan
on the date requested and the Administrative Agent shall elect to provide such
funds.

 

(c)           Conversion and Continuation of Loans.

 

(i)            At the request of the Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto.  Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

 

(ii)           At the request of the Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the Lenders shall
continue one or more

 

38

--------------------------------------------------------------------------------


 

Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.

 

(d)           Minimum Amount for Loans.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than Five
Hundred Thousand Dollars ($500,000), increased by increments of One Hundred
Thousand Dollars ($100,000);

 

(ii)           a Eurodollar Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of Two Hundred Fifty
Thousand Dollars ($250,000); and

 

(iii)          a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), or such lower amount as may be agreed to by the
Swing Line Lender.

 

(e)           Interest Periods.  The Borrower shall not request that Eurodollar
Loans be outstanding for more than ten different Interest Periods at the same
time.

 

(f)            Advancing of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, if the Borrower requests a Revolving
Loan pursuant to Section 2.5(a) hereof (and all conditions precedent set forth
in Section 4.1 hereof are met) at a time when one or more Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its reasonable
discretion, to require (and, at the request of the Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the Borrower in an amount equal to (i) the amount requested by the
Borrower, minus (ii) the portions of such Revolving Loan that should have been
made by such Defaulting Lenders.  For purposes of such Revolving Loans, the
Lenders that are making such Revolving Loan shall do so in an amount equal to
their Commitment Percentages of the amount requested by the Borrower.  For the
avoidance of doubt, in no event shall the aggregate outstanding principal amount
of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)           Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

 

(b)           Payments from Borrower.  All payments (including prepayments) to
the Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars.  All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices

 

39

--------------------------------------------------------------------------------


 

referred to in Section 11.4 hereof for the account of the Lenders (or the
Fronting Lender or the Swing Line Lender, as appropriate) not later than
12:00 P.M. (Eastern time) on the due date thereof in immediately available
funds.  Any such payments received by the Administrative Agent (or the Fronting
Lender or the Swing Line Lender) after 12:00 P.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.

 

(c)           Payments to Lenders.  Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender (except with respect to Swing Loans, which shall be paid to the
Swing Line Lender and any Lender that has funded a participation in the Swing
Loans, or, with respect to Letters of Credit, certain of which payments shall be
paid to the Fronting Lender) their respective ratable shares, if any, of the
amount of principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender.  Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds.  Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Agreement or any Note.  The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

 

(d)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

 

(e)           Affected Lender.  To the extent that the Administrative Agent
receives any payments or other amounts for the account of an Affected Lender, at
the discretion of the Administrative Agent, such Affected Lender shall be deemed
to have requested that the Administrative Agent use such payment or other amount
(or any portion thereof, at the discretion of the Administrative Agent) first,
to cash collateralize its unfunded risk participation in Swing Loans and the
Letters of Credit pursuant to Sections 2.2(b)(vi), 2.2(c)(iii) and
2.5(b) hereof, and, with respect to any Defaulting Lender, second, to fulfill
its obligations to make Loans.

 

(f)            Payment of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, at the reasonable discretion of the
Administrative Agent, in order to pay Revolving Loans that were not advanced pro
rata by the Lenders, any payment of any Loan may first be applied to such
Revolving Loans that were not advanced pro rata.

 

40

--------------------------------------------------------------------------------


 

Section 2.7.  Prepayment.

 

(a)           Right to Prepay.

 

(i)            The Borrower shall have the right at any time or from time to
time to prepay, on a pro rata basis for all of the Lenders (except with respect
to Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by the Borrower.  Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid.  Prepayments of Base Rate Loans shall be without any
premium or penalty.

 

(ii)           The Borrower shall have the right, at any time or from time to
time, to prepay, for the benefit of the Swing Line Lender (and any Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

 

(iii)          Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Loans that were not advanced pro rata by all of the Lenders, any prepayment of a
Loan shall first be applied to Loans made by the Lenders during any period in
which a Defaulting Lender or Insolvent Lender shall exist.

 

(b)           Notice of Prepayment.  The Borrower shall give the Administrative
Agent irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing
Loan by no later than 12:00 P.M. (Eastern time) on the Business Day on which
such prepayment is to be made, and (ii) a Eurodollar Loan by no later than
1:00 P.M. (Eastern time) three Business Days before the Business Day on which
such prepayment is to be made.

 

(c)           Minimum Amount.  Each prepayment of a Eurodollar Loan shall be in
the principal amount of not less than One Million Dollars ($1,000,000), or the
principal amount of such Loan, or, with respect to a Swing Loan, the principal
balance of such Swing Loan, except in the case of a mandatory payment pursuant
to Section 2.11 or Article III hereof.

 

Section 2.8.  Commitment and Other Fees.

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the ratable account of the Lenders, as a consideration for the
Revolving Credit Commitment, a commitment fee, for each day from the Closing
Date through the last day of the Commitment Period, in an amount equal to
(i) (A) the Revolving Amount at the end of such day, minus (B) the Revolving
Credit Exposure (exclusive of the Swing Line Exposure) at the end of such day,
multiplied by (ii) the Applicable Commitment Fee Rate in effect on such day
divided by three hundred sixty (360).  The commitment fee shall be payable
quarterly in arrears, commencing on

 

41

--------------------------------------------------------------------------------


 

September 30, 2012 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.

 

(b)           Administrative Agent Fee.  The Borrower shall pay to the
Administrative Agent, for its sole benefit, the fees set forth in the
Administrative Agent Fee Letter.

 

Section 2.9.  Modifications to Commitment.

 

(a)           Optional Reduction of Revolving Credit Commitment.  The Borrower
may at any time and from time to time permanently reduce in whole or ratably in
part the Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of Five Hundred
Thousand Dollars ($500,000).  The Administrative Agent shall promptly notify
each Lender of the date of each such reduction and such Lender’s proportionate
share thereof.  After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Revolving Amount as so reduced.  If the
Borrower reduces in whole the Revolving Credit Commitment, on the effective date
of such reduction (the Borrower having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Notes shall be delivered to the Administrative Agent marked “Canceled” and
the Administrative Agent shall redeliver such Notes to the Borrower.  Any
partial reduction in the Revolving Amount shall be effective during the
remainder of the Commitment Period.  Upon each decrease of the Revolving Amount,
the Maximum Revolving Amount and the Total Commitment Amount shall be
proportionally decreased.

 

(b)           Increase in Commitment.

 

(i)            At any time during the Commitment Increase Period, the Borrower
may request that the Administrative Agent increase the Revolving Amount from the
Closing Revolving Amount up to an amount that shall not exceed the Maximum
Revolving Amount.  Each such request for an increase shall be in an amount of at
least Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000), and may be made by either (A) increasing, for one or more
Lenders, with their prior written consent, their respective Revolving Credit
Commitments, or (B) including one or more Additional Lenders, each with a new
commitment under the Revolving Credit Commitment, as a party to this Agreement
(each an “Additional Commitment” and, collectively, the “Additional
Commitments”).

 

(ii)           During the Commitment Increase Period, all of the Lenders agree
that the Administrative Agent, in its reasonable discretion, may permit one or
more Additional Commitments upon satisfaction of the following requirements:
(A) each Additional Lender, if any, shall execute an Additional Lender
Assumption Agreement, (B) each Additional Commitment from an Additional Lender,
if any, shall be in an amount of at least Ten Million Dollars ($10,000,000),
(C) the Administrative Agent shall provide to

 

42

--------------------------------------------------------------------------------

 

the Borrower and each Lender a revised Schedule 1 to this Agreement, including
revised Commitment Percentages for each of the Lenders, if appropriate, at least
three Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and (D) the
Borrower shall execute and deliver to the Administrative Agent and the Lenders
such replacement or additional Revolving Credit Notes as shall be required by
the Administrative Agent (and requested by the Lenders).  The Lenders hereby
authorize the Administrative Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders.

 

(iii)          On each Additional Lender Assumption Effective Date, the Lenders
shall make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and the
Borrower shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Eurodollar Loans).  In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) hereof) without the
prior written consent of such Lender.  The Borrower shall not request any
increase in the Revolving Amount pursuant to this subsection (b) if a Default or
an Event of Default shall then exist, or, after giving pro forma effect to any
such increase, would exist.  Upon each increase of the Revolving Amount, the
Total Commitment Amount shall be increased by a like amount.

 

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

Section 2.11.  Mandatory Payments.

 

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment, the Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

 

(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

 

43

--------------------------------------------------------------------------------


 

(c)           Application of Mandatory Payments.  Unless otherwise designated by
the Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be
applied in the following order (i) first, on a pro rata basis for the Lenders,
to outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment.  Any prepayment of a Eurodollar Loan or Swing
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(A)          shall subject any Lender to any Tax with respect to this Agreement,
any Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

 

(B)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(C)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any

 

44

--------------------------------------------------------------------------------


 

corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder, or
under or in respect of any Letter of Credit, to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender or such
corporation with respect to capital adequacy), then from time to time, upon
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which shall include the method for
calculating such amount), the Borrower shall promptly pay or cause to be paid to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

 

(c)           For purposes of this Section 3.1, the Dodd-Frank Act, any
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.

 

(d)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable.  The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.  The Borrower shall not be required to compensate a Lender
pursuant to this Section 3.1 for any increased costs or reductions to the extent
such Lender notifies the Borrower thereof more than one hundred eighty (180)
days after such Lender becomes aware of such right to additional compensation
(except that, if the circumstances giving rise to such increased costs or
reductions are retroactive, then the one hundred eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.2.  Taxes.

 

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes or Other Taxes.  If any Indemnified Taxes are required to
be deducted or withheld from any amounts payable to the Administrative Agent or
any Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all
Indemnified Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in the Loan Documents.

 

(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant

 

45

--------------------------------------------------------------------------------


 

Governmental Authorities.  As promptly as possible thereafter, the Borrower
shall send to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Credit Party showing payment thereof or other
evidence of payment reasonably acceptable to the Administrative Agent or such
Lender.  If such Credit Party shall fail to pay any Indemnified Taxes when due
to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Indemnified
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.

 

(c)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement with respect to such interest
and two copies of a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by Credit Parties under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document.  In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that such Lender is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this subsection (c), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
subsection (c) that such Non-U.S. Lender is not legally able to deliver.

 

(d)           Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent ), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(e)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by

 

46

--------------------------------------------------------------------------------


 

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(f)            A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided, that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

(g)           If the Administrative Agent or any Lender determines, in its
reasonable discretion, that it has received a refund of Taxes or Other Taxes for
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.2, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid by the Borrower under this Section 3.2 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Government Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Government Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Government Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(h)           The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

Section 3.3.  Funding Losses.  The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance

 

47

--------------------------------------------------------------------------------


 

with the provisions of this Agreement, (c) the making of a prepayment of a
Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) any conversion of a Eurodollar Loan to a Base Rate Loan
on a day that is not the last day of an Interest Period applicable thereto, or
(e) any compulsory assignment of such Lender’s interests, rights and obligations
under this Agreement pursuant to Section 11.3(c) or 11.12 hereof.  Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amounts so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any administration fee charged by such
Lender.  A certificate as to any amounts payable pursuant to this Section 3.3
submitted to the Borrower (with a copy to the Administrative Agent) by any
Lender shall be conclusive absent manifest error.  The obligations of the
Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or
3.2(a) hereof with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office (or an affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 3.1 or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)           If any Lender shall determine (which determination shall, upon
notice thereof to the Borrower and the Administrative Agent, be conclusive and
binding on the Borrower) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any law makes it unlawful, or
(ii) any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan as, or to convert (if permitted pursuant to this
Agreement) any Loan into, a Eurodollar Loan, the obligations of such Lender to
make, continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

48

--------------------------------------------------------------------------------


 

(b)           If the Administrative Agent or the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain such Eurodollar Loan shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

Section 3.6.  Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that requests reimbursement for amounts owing pursuant to
Section 3.1 or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan
pursuant to Section 3.5 hereof; provided that (a) such replacement does not
conflict with any Requirement of Law, (b) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (c) prior to
any such replacement, such Lender shall have taken no action under Section 3.4
hereof so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.1 or 3.2(a) hereof or, if it has taken any action, such
request has still been made, (d) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement and assume all commitments and obligations
of such replaced Lender, (e) the Borrower shall be liable to such replaced
Lender under Section 3.3 hereof if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (f) the replacement Lender, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (g) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.10 hereof (provided that the Borrower (or the succeeding Lender, if
such Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall
not be required to make any such assignment if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
replace such Lender cease to apply.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.

 

49

--------------------------------------------------------------------------------


 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

 

(b)           the Borrower shall have submitted a Notice of Loan (or with
respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and

 

(d)           each of the representations and warranties contained in Article VI
hereof shall be (i) with respect to representations and warranties that contain
a materiality qualification, true and correct, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case, as if made on and as of
the date of such Credit Event (except to the extent that any thereof expressly
relate to a specific earlier date, in which case such representations and
warranties are (A) with respect to representations and warranties that contain a
materiality qualification, true and correct as of such earlier date, and
(B) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects as of such
earlier date.

 

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

 

Section 4.2.  Conditions to the First Credit Event.  The Borrower shall cause
the following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

 

(a)           Notes as Requested.  The Borrower shall have executed and
delivered to (i) each Lender requesting a Revolving Credit Note such Lender’s
Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.

 

(b)           Subsidiary Documents.  Each Guarantor of Payment shall have
executed and delivered to the Administrative Agent (i) a Guaranty of Payment, in
form and substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(c)           Pledge Agreements.  The Borrower and each Guarantor of Payment
that has a Subsidiary shall have (i) executed and delivered to the
Administrative Agent, for the benefit of the Lenders, a Pledge Agreement, in
form and substance satisfactory to the Administrative Agent and the Lenders,
with respect to the Pledged Securities, (ii) executed and delivered to the
Administrative Agent, for the benefit of the Lenders, appropriate transfer
powers for each of the Pledged Securities that are certificated, and
(iii) delivered to the Administrative Agent, for the benefit of the Lenders, the
Pledged Securities (to the extent such Pledged Securities are certificated).

 

(d)           Intellectual Property Security Agreements.  The Borrower and each
Guarantor of Payment that owns federally registered intellectual property shall
have executed and delivered to the Administrative Agent, for the benefit of the
Lenders, an Intellectual Property Security Agreement, in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

(e)           Lien Searches.  With respect to the property owned or leased by
the Borrower and each Guarantor of Payment, and any other property securing the
Obligations, the Borrower shall have caused to be delivered to the
Administrative Agent (i) the results of Uniform Commercial Code lien searches,
reasonably satisfactory to the Administrative Agent and the Lenders, (ii) the
results of federal and state tax lien and judicial lien searches, reasonably
satisfactory to the Administrative Agent and the Lenders, and (iii) Uniform
Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.

 

(f)            Officer’s Certificate, Resolutions, Organizational Documents. 
The Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(i) the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.

 

(g)           Good Standing and Full Force and Effect Certificates.  The
Borrower shall have delivered to the Administrative Agent a good standing
certificate or full force and effect certificate (or comparable document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued on or about the Closing Date by the
Secretary of State in the state or states where such Credit Party is
incorporated or formed or qualified as a foreign entity.

 

(h)           Legal Opinion.  The Borrower shall have delivered to the
Administrative Agent an opinion of counsel for the Borrower and each other
Credit Party (other than as set forth in Section 4.3(c) hereof), in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

 

51

--------------------------------------------------------------------------------


 

(i)            Insurance Certificates.  The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form,
satisfactory to the Administrative Agent and the Lenders, providing for adequate
personal property and liability insurance for each Company, with the
Administrative Agent, on behalf of the Lenders, listed as lender’s loss payee
and additional insured, as appropriate.

 

(j)            Financial Reports.  The Borrower shall have delivered to the
Administrative Agent (i) internally prepared financial statements of the
Borrower for the Quarterly Reporting Period ended March 26, 2012, and
(ii) audited financial statements of the Borrower for the fiscal years ended
January 2, 2012, January 3, 2011 and December 28, 2009; in each case, prepared
on a Consolidated and consolidating (in accordance with GAAP) basis, in form and
substance reasonably satisfactory to the Administrative Agent, and (iii) all
final management letters and reports prepared by independent public accountants
for the fiscal years ended January 2, 2012, January 3, 2011, and December 28,
2009.

 

(k)           Administrative Agent Fee Letter, Syndication Agent Fee Letter and
Other Fees.  The Borrower shall have (i) executed and delivered to the
Administrative Agent, the Administrative Agent Fee Letter and paid to the
Administrative Agent, for its sole account, the fees stated therein,
(ii) executed and delivered to Bank of America, N.A., the Syndication Agent Fee
Letter and paid to Merrill Lynch, Pierce, Fenner and Smith Incorporated and Bank
of America, N.A., for their sole account, the fees stated therein, and
(iii) paid all legal fees and expenses of the Administrative Agent in connection
with the preparation and negotiation of the Loan Documents.

 

(l)            Existing Credit Agreement.  The Borrower shall have terminated
the Credit Agreement between the Borrower and General Electric Capital
Corporation, as agent, dated as of March 24, 2011, as amended, which termination
shall be deemed to have occurred upon payment in full of all of the Indebtedness
outstanding thereunder and termination of the commitments established therein.

 

(m)          Closing Certificate.  The Borrower shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this
Article IV have been satisfied, (ii) no Default or Event of Default exists or
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct, and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case, as of the Closing Date (except to the
extent that any thereof expressly relate to a specific earlier date, in which
case such representations and warranties are (1) with respect to representations
and warranties that contain a materiality qualification, true and correct as of
such earlier date, and (2) with respect to representations and warranties that
do not contain a materiality qualification, true and correct in all material
respects as of such earlier date)

 

(n)           Letter of Direction.  The Borrower shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to

 

52

--------------------------------------------------------------------------------

 

disburse the proceeds of the Loans, which letter of direction includes the
authorization to transfer funds under this Agreement and the wire instructions
that set forth the locations to which such funds shall be sent.

 

(o)                                 No Material Adverse Change.  No material
adverse change, in the opinion of the Administrative Agent, shall have occurred
in the financial condition, operations or prospects of the Companies since
January 2, 2012.

 

(p)                                 Miscellaneous.  The Borrower shall have
provided to the Administrative Agent and the Lenders such other items and shall
have satisfied such other conditions as may be reasonably required by the
Administrative Agent or the Lenders.

 

Section 4.3.  Post-Closing Conditions.  On or before each date specified in this
Section 4.3 (unless a longer period is agreed to by the Administrative Agent in
writing), the Borrower shall satisfy each of the items specified below:

 

(a)                                 Landlords’ Waivers and Mortgagees’ Waivers. 
Within thirty (30) days after the Closing Date, the Borrower shall use
commercially reasonable efforts to deliver a Landlord’s Waiver and a mortgagee’s
waiver, if applicable, each in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders to the extent required by
Section 5.22(b) hereof.

 

(b)                                 Insurance Endorsements.  Within sixty (60)
days after the Closing Date, the Borrower shall deliver to the Administrative
Agent personal property and liability insurance endorsements satisfactory to the
Administrative Agent and the Lenders, with the Administrative Agent, on behalf
of the Lenders, listed as lender’s loss payee and additional insured, as
appropriate (other than with respect to business interruption insurance).

 

(c)                                  Legal Opinions.  Within fifteen (15) days
after the Closing Date, the Borrower shall deliver to the Administrative Agent
an opinion of counsel for each Credit Party incorporated or formed in Maryland
or New Jersey as of the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent.

 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, at all times maintain insurance upon its Inventory, Equipment
and other personal and real property in such form, written by such companies, in
such amounts, for such periods, and against such risks as is customarily carried
by businesses of the size and character of the business of the Credit Parties,
with provisions reasonably satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Credit Party as
their interests may appear (with lender’s loss payable endorsement in favor of
the Administrative Agent, for the benefit of the Lenders, other than with
respect to business interruption insurance), and, if required by the
Administrative Agent, the Borrower shall deposit the policies with the
Administrative Agent.  The Credit Parties

 

53

--------------------------------------------------------------------------------


 

will use commercially reasonable efforts to cause any such policies of insurance
to provide for no fewer than thirty (30) days prior written notice of
cancellation to the Administrative Agent and the Lenders (provided that it is
understood and agreed that if the insurance carriers decline such request to
provide notice of cancellation, the Credit Parties shall be deemed to have
fulfilled their obligations hereunder).  Any sums received by the Administrative
Agent, for the benefit of the Lenders, in payment of insurance losses, returns,
or unearned premiums under the policies shall be delivered to the Credit Parties
for the purpose of replacing, repairing, or restoring the insured property
within 180 days of the receipt of such proceeds; provided that if such proceeds
are not so reinvested, the same shall be applied upon the Obligations whether or
not the same is then due and payable.  The Administrative Agent is hereby
authorized to act as attorney-in-fact for the Credit Parties in obtaining,
adjusting, settling and canceling such insurance and indorsing any drafts.  In
the event of failure to provide such insurance as herein provided, the
Administrative Agent may, at its option, provide such insurance and the Borrower
shall pay to the Administrative Agent, upon demand, the cost thereof.  Should
the Borrower fail to pay such sum to the Administrative Agent upon demand,
interest shall accrue thereon, from the date of demand until paid in full, at
the Default Rate.  Within ten days of the Administrative Agent’s written
request, the Borrower shall furnish to the Administrative Agent such information
about the insurance of the Credit Parties as the Administrative Agent may from
time to time reasonably request, which information shall be prepared in form and
detail reasonably satisfactory to the Administrative Agent and certified by a
Financial Officer.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) except where the
failure to do so could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.

 

Section 5.3.  Financial Statements and Information.

 

(a)                                 Quarterly Financials.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within forty-five (45) days
after the end of each of the first three Quarterly Reporting Periods of each
fiscal year of the Borrower, balance sheets of the Borrower as of the end of
such period and statements of income (loss), stockholders’ equity and cash flow
for the Quarterly Reporting Period and fiscal year to date periods, all prepared
on a Consolidated basis, in form and detail reasonably satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer
(provided that the financial statements delivered pursuant to this subsection
(a) shall not be required to have footnote disclosures and are subject to normal
quarter-end and year-end adjustments).

 

54

--------------------------------------------------------------------------------


 

(b)                                 Annual Audit Report.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within ninety (90) days
after the end of each fiscal year of the Borrower, an annual audit report of the
Borrower for that year prepared on a Consolidated basis, in form and detail
reasonably satisfactory to the Administrative Agent and the Lenders and
certified by an unqualified opinion of an independent public accountant
reasonably satisfactory to the Administrative Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

 

(c)                                  Compliance Certificate.  The Borrower shall
deliver to the Administrative Agent and the Lenders, concurrently with the
delivery of the financial statements set forth in subsections (a) and (b) above,
a Compliance Certificate.

 

(d)                                 Management Reports.  Promptly after receipt
thereof, the Borrower shall deliver to the Administrative Agent and the Lenders,
a copy of any final (i) management report, (ii) letter or (iii) similar writing
furnished to a Company by the accountants in respect of the systems, operations,
financial condition or properties of the Borrower (on a Consolidated basis).

 

(e)                                  Pro-Forma Projections.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within sixty (60) days
after the end of each fiscal year of the Borrower, annual pro-forma projections
of the Borrower prepared on a Consolidated basis for the then current fiscal
year, in form and detail reasonably acceptable to the Administrative Agent.

 

(f)                                   SEC Reporting; Electronic Delivery; Final
Statements.  Notwithstanding anything to the contrary contained in this
Agreement, all financial statements and reports required hereunder (including,
without limitation, those required pursuant to Section 5.3(a) and (b) hereof,
shall, upon notice of such filing from the Borrower to the Administrative Agent,
be deemed delivered to the Administrative Agent and the Lenders upon delivery of
such financial statements and reports to the SEC pursuant to the Borrower’s
public company reporting requirements (and such financial statements and reports
shall be readily available to the Administrative Agent and Lenders).  In
addition, upon filing of the Borrower’s 10-Q report with the SEC for any fiscal
quarter, such report shall be deemed to satisfy the requirements of
Section 5.3(a) hereof, and upon filing of the Borrower’s 10-K report with the
SEC for any fiscal year, such report shall be deemed to satisfy the requirements
of Section 5.3(b) hereof.  All financial statements and reports required to be
delivered pursuant to this Section 5.3 may, at the Borrower’s option, be
delivered via electronic mail in accordance with Section 11.4 hereof.  It is
understood and agreed that notwithstanding anything to the contrary contained in
this Agreement, all requirements to deliver financial statements, reports and
other financial information hereunder shall refer the final versions of such
statements, reports or information (and not any “draft”, “interim” or
“preliminary” versions of the same).

 

(g)                                  Reporting Periods.  Within thirty (30) days
prior to the end of each fiscal year of the Borrower, the Borrower shall deliver
to the Administrative Agent a replacement Schedule 5.3 that sets forth each
Quarterly Reporting Period for the following fiscal year of the Borrower, in
form and substance satisfactory to Lender.

 

55

--------------------------------------------------------------------------------


 

(h)                                 Financial Information of the Companies.  The
Borrower shall deliver to the Administrative Agent and the Lenders, promptly
after the written request of the Administrative Agent or any Lender, such other
information (other than Applicable Confidential Information) about the financial
condition, properties and operations of any Company as the Administrative Agent
or such Lender may from time to time reasonably request, which information shall
be submitted in form and detail reasonably satisfactory to the Administrative
Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question; provided that (i) in no event shall the Borrower be
required to provide interim drafts of financial statements or reports, and
(ii) so long as no Default of Event of Default exists, no information regarding
same-store sales by brand or unit-level sales shall be required to be disclosed
to the Administrative Agent or any Lender unless and until such information is
publicly reported by the Borrower in the Borrower’s filings with the SEC.

 

Section 5.4.  Financial Records.  The Borrower shall at all times maintain true
and complete records and books of account for the Companies (on Consolidated
basis), including, without limiting the generality of the foregoing, appropriate
provisions for possible losses and liabilities, all in accordance with GAAP, and
at all reasonable times (during normal business hours and upon notice to such
Company) permit the Administrative Agent or any Lender, or any representative of
the Administrative Agent or such Lender, to examine such Company’s books and
records and to make excerpts therefrom and transcripts thereof; provided that,
unless an Event of Default has occurred and is continuing, (a) the
Administrative Agent (or any Lender) shall be limited to one such inspection
during each fiscal year of the Borrower, and (b) such inspection shall be at the
sole expense of the Administrative Agent or such Lender, as the case may be.

 

Section 5.5.  Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise permitted
pursuant to Section 5.12 hereof.

 

(b)                                 No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.  Except to the extent
such event or occurrence could not reasonably be expected to have a Material
Adverse Effect, (a) the Borrower shall furnish to the Administrative Agent and
the Lenders as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that a Controlled Group member has filed
any notice of intent to terminate any Pension Plan, a copy of such notice,
(b) the Borrower shall furnish to the Administrative Agent and the Lenders as
soon as possible and in any event within thirty (30) days after any Company
knows or has reason to know that an application for a waiver from the minimum
funding requirements of Code Section 412 has been filed with respect to any
Pension Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that a Controlled Group member proposes to take with respect thereto, together
with copy

 

56

--------------------------------------------------------------------------------


 

of any notice filed with the PBGC or IRS pertaining thereto, and (c) the
Borrower shall furnish to the Administrative Agent and the Lenders as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a copy of the notice of such Reportable Event given to the PBGC if a
copy of such notice is available to such Company.  The Borrower shall promptly
notify the Administrative Agent of any material taxes assessed against a Company
by the Internal Revenue Service with respect to any ERISA Plan or of any
material increase in a Company’s liability under an ERISA Plan.  As used in this
Section 5.6, “material” means the measure of a matter of significance that shall
be determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.

 

Section 5.7.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
suffer or permit the Leverage Ratio to exceed 4.75 to 1.00 on the Closing Date
and thereafter.

 

(b)                                 Fixed Charge Coverage Ratio.  The Borrower
shall not suffer or permit the Fixed Charge Coverage Ratio to be less than 1.50
to 1.00 on the Closing Date and thereafter.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement;

 

(b)                                 any loans granted to, or Capitalized Lease
Obligations entered into by, any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased, so long as the aggregate principal amount of
all such loans and Capitalized Lease Obligations for all Companies shall not
exceed Ten Million Dollars ($10,000,000) at any time outstanding;

 

(c)                                  the Indebtedness existing on the Closing
Date, in addition to the other Indebtedness permitted to be incurred pursuant to
this Section 5.8, as set forth in Schedule 5.8 hereto (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase after the Closing Date);

 

(d)                                 loans to, and guaranties of Indebtedness of,
a Company from a Company so long as each such Company is a Credit Party;

 

(e)                                  Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(f)                                   Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guaranties and
similar obligations not incurred in connection with the borrowing of money, in
each case provided in the ordinary course of business, including those

 

57

--------------------------------------------------------------------------------


 

incurred to secure health, safety and environmental obligations in the ordinary
course of business;

 

(g)                                  unsecured Indebtedness resulting from the
financing of insurance premiums (with the insurance company providing such
financing) in the ordinary course of business and consistent with past business
practices of such Company;

 

(h)                                 Indebtedness in respect of bank overdrafts
or returned items incurred in the ordinary course of business;

 

(i)                                     unsecured Indebtedness arising from
agreements of the Borrower or any Subsidiary of the Borrower providing for
indemnification, customary working capital adjustments of purchase price or
similar obligations, in each case incurred or assumed in connection with the
disposition of any Subsidiary or assets permitted under Section 5.12 hereof or
any investment permitted under Sections 5.11 hereof;

 

(j)                                    payment obligations in connection with
self insurance or similar obligations provided by any Credit Party in the
ordinary course of business, and obligations owed to any Person in connection
with workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance provided by such Person to any Credit
Party pursuant to reimbursement or indemnification obligations to such Person,
in each case, in the ordinary course of business;

 

(k)                                 Indebtedness arising from agreements of any
Credit Party providing for indemnification, customary working capital
adjustments of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any Subsidiary or assets permitted
under Section 5.12(f) hereof or any investment permitted under Sections
5.11(ix) hereof or 5.11(x) hereof;

 

(l)                                     unsecured Indebtedness of Foreign
Subsidiaries in an aggregate principal amount for all Foreign Subsidiaries not
to exceed One Million Dollars ($1,000,000) at any time outstanding, so long as
no Credit Party is liable, directly or indirectly, for such Indebtedness;

 

(m)                             unsecured obligations under any deferred
compensation plan of the Borrower or any of its Subsidiaries to the extent
constituting Indebtedness, so long as (i) such obligations are funded into a
Rabbi trust within thirty (30) days of the date such compensation is deferred,
and (ii) the aggregate amount of such deferred compensation obligations are not,
at any time, in excess of the funds held in such trusts; and

 

(n)                                 other unsecured Indebtedness, in addition to
the Indebtedness listed above, in an aggregate principal amount for all
Companies not to exceed Two Million Dollars ($2,000,000) at any time
outstanding.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

58

--------------------------------------------------------------------------------


 

(a)                                 Liens for taxes that are not delinquent,
that remain payable without penalty or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

(b)                                 other statutory Liens, including, without
limitation, statutory Liens of landlords, carriers, warehousers, utilities,
mechanics, repairmen, workers and materialmen, incurred in the ordinary course
of its business or incidental to the ownership of its property and assets, which
Liens are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(c)                                  any Lien granted to the Administrative
Agent, for the benefit of the Lenders (and affiliates thereof);

 

(d)                                 the Liens existing on the Closing Date as
set forth in Schedule 5.9 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby shall not be increased;

 

(e)                                  purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to
Section 5.8(b) hereof, provided that such Lien is limited to the purchase price
and only attaches to the property being acquired;

 

(f)                                   easements, rights-of-way, reservations,
conditions, zoning, title exceptions and other restrictions, building codes, use
laws or minor defects or irregularities in title of real property not
interfering in any material respect with the use of such property in the
business of any Company;

 

(g)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.8 hereof;

 

(h)                                 licenses, leases or subleases granted to
third parties in accordance with any applicable terms of the Loan Documents and
not interfering in any material respect with the ordinary course of business of
any Company, or resulting in a material diminution in the value of any
Collateral;

 

(i)                                     Liens incurred by a Company consisting
of prepayments and security deposits in connection with leases, subleases,
licenses, sublicenses, use an occupancy agreements, utility services and similar
transactions entered into by the applicable Company in the ordinary course of
business and not required as a result of any breach of any agreement or default
in payment of any obligation;

 

(j)                                    Liens incurred in connection with the
incurrence of Indebtedness for the purchase of real property in an amount not to
exceed One Million Dollars ($1,000,000) at any time outstanding;

 

59

--------------------------------------------------------------------------------


 

(k)                                 Liens (other than any Lien imposed by ERISA)
consisting of pledges, deposits or bonds required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation or to secure the performance of tenders,
statutory, regulatory or contractual obligations, surety, stay, customs and
appeals bonds, bids, leases, governmental contract, trade contracts, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

(l)                                     Liens in favor of collecting banks
arising under Section 4-208 of the Uniform Commercial Code from time to time in
effect in any applicable jurisdiction;

 

(m)                             Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by any Company in the ordinary course of business;

 

(n)                                 Liens arising by operation of law or
contract on insurance policies and proceeds thereof to secure premiums payable
thereunder;

 

(o)                                 Liens incurred by any Company attaching
solely to cash earnest money deposits made by any Company in connection with any
letter of intent or purchase agreement;

 

(p)                                 Liens incurred by the Companies arising
under Section 2-504 of the Uniform Commercial Code from time to time in effect
in any applicable jurisdiction;

 

(q)                                 Liens on property, and only such property,
which is the subject of any unconsummated asset purchase agreement in connection
with an asset disposition permitted hereunder, which Liens arise solely under
Article 2 of the U.C.C and secure the obligation of the Credit Parties under
such agreement;

 

(r)                                    precautionary filings of financing
statements under the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction in respect of operating leases or consignments entered
into by the Companies in the ordinary course of business;

 

(s)                                   the Lien of VNO MM License LLC, a Delaware
limited liability company, on the equity interests of JCSMM-NJ, to the extent
required by the JCSMM-NJ LLC Agreement; or

 

(t)                                    other Liens, in addition to the Liens
listed above, not incurred in connection with the incurring of Indebtedness,
securing amounts, in the aggregate for all Companies, not to exceed Two Million
Dollars ($2,000,000) at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

60

--------------------------------------------------------------------------------


 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i)                                     any endorsement of a check or other
medium of payment for deposit or collection through normal banking channels or
similar transaction in the normal course of business;

 

(ii)                                  any investment in direct obligations of
the United States of America or in certificates of deposit issued by a member
bank (having capital resources in excess of Five Hundred Million Dollars
($500,000,000)) of the Federal Reserve System;

 

(iii)                               any investment in commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or
Standard & Poor’s;

 

(iv)                              the holding of each of the Subsidiaries listed
on Schedule 6.1 hereto, and the creation, acquisition and holding of and any
investment in any new Subsidiary after the Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;

 

(v)                                 loans to, investments in and guaranties of
the Indebtedness (permitted under Section 5.8(d) hereof) of, a Company from or
by a Company so long as each such Company is a Credit Party;

 

(vi)                              investments acquired by a Company in
connection with  the settlement of delinquent accounts in the ordinary course of
business or in connection with the bankruptcy or reorganization of suppliers or
customers;

 

(vii)                           extensions of trade credit by a Company  in the
ordinary course of business if payable or dischargeable in accordance with
customary terms;

 

(viii)                        (A) any advance or loan to an employee (other than
an executive officer) of a Company made in the ordinary course of such Company’s
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of Two Hundred Fifty Thousand Dollars
($250,000) at any time outstanding;

 

61

--------------------------------------------------------------------------------


 

(ix)                              investments in Deposit Accounts and Securities
Accounts opened in the ordinary course of business and in compliance with terms
of the Loan Documents;

 

(x)                                 any Permitted Investments, so long as no
Default or Event of Default shall exist prior to or after giving pro forma
effect to such investment;

 

(xi)                              to the extent constituting an investment,
Capital Expenditures;

 

(xii)                           to the extent constituting an investment,
prepayments and deposits to suppliers, prepaid expenses or lease, utility and
other similar deposits made in the ordinary course of business;

 

(xiii)                        other investments (valued at cost at the time of
each investment) made after the Closing Date in an aggregate amount not to
exceed Two Million Dollars ($2,000,000) at any time outstanding;

 

(xiv)                       endorsements for collection or deposit in the
ordinary course of business;

 

(xv)                          contingent obligations of the Companies and their
Subsidiaries existing as of the Closing Date and listed on Schedule 5.11 hereof,
including extension and renewals thereof which do not increase the amount of
such contingent obligation as of the date of such extension or renewal;

 

(xvi)                       contingent obligations of the Companies and their
Subsidiaries incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds and other similar obligations;

 

(xvii)                    contingent obligations of the Companies and their
Subsidiaries arising under indemnity agreements to title insurers to cause such
title insurers to issue the Administrative Agent title insurance policies;

 

(xviii)                 contingent obligations of the Companies and their
Subsidiaries arising with respect to customary indemnification obligations in
favor of purchasers in connection with dispositions permitted under
Section 5.12(f) hereof;

 

(xix)                       contingent obligations arising under Letters of
Credit;

 

(xx)                          indemnities, product warranties and other
contingent obligations provided by the Companies in the ordinary course of
business;

 

(xxi)                       investments received by one or more Companies as the
non-cash portion of consideration received in connection with transactions
permitted pursuant to Section 5.12(f) hereof;

 

62

--------------------------------------------------------------------------------

 

(xxii)                    investments made by any Company that is not a Credit
Party that are consistent with the past practices of the Companies;

 

(xxiii)                 investments in liquor licenses acquired by the Companies
in the ordinary course of business; and

 

(xxiv)                other contingent obligations not related to the incurring
of Indebtedness and not exceeding One Million Dollars ($1,000,000) in the
aggregate at any time outstanding.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value but shall take into account repayments, redemptions,
return of capital and any other return on such investment.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)                                 a Company (other than the Borrower) may
merge with (i) the Borrower (provided that the Borrower shall be the continuing
or surviving Person) or (ii) any one or more Guarantors of Payment (provided
that at least one Guarantor of Payment shall be the continuing or surviving
Person);

 

(b)                                 a Company (other than the Borrower) may
sell, lease, transfer or otherwise dispose of any of its assets to (i) the
Borrower or (ii) any Guarantor of Payment;

 

(c)                                  a Company (other than a Credit Party) may
merge with or sell, lease, transfer or otherwise dispose of any of its assets to
any other Company;

 

(d)                                 a Company may enter into Sale/Leaseback
Transactions in connection with the development of a restaurant, so long as the
aggregate amount of all Sale/Leaseback Transactions for all Companies,
(i) during any fiscal year of Borrower, does not exceed Ten Million Dollars
($10,000,000), and (ii) during the Commitment Period, does not exceed Thirty
Million Dollars ($30,000,000);

 

(e)                                  a Company may sell, lease, transfer or
otherwise dispose of any assets (including, without limitation, intellectual
property) that are obsolete or no longer useful in such Company’s business;

 

(f)                                   a Company may dispose of its assets (not
otherwise permitted hereunder ) for fair market value so long as (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than seventy-five percent (75%) of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold by the Companies, together, shall not
exceed (A) Fifteen Million Dollars ($15,000,000) per fiscal year of the
Borrower, and (B) Thirty Million Dollars ($30,000,000) in the aggregate

 

63

--------------------------------------------------------------------------------


 

during the Commitment Period, and (iv) after giving effect to such disposition,
the Companies are in compliance on a pro forma basis with the covenants set
forth in Section 5.7 hereof, recomputed for the most recent quarter for which
financial statements have been delivered pursuant to Section 5.3 hereof;

 

(g)                                  a Company may grant licenses, sublicenses,
leases or subleases to third parties in the ordinary course of business not
interfering in any material respect with the business of the Companies;

 

(h)                                 a Company may make dispositions resulting
from any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of such Company, or any disposition of property or assets subject to an
insurance claim or condemnation proceeding;

 

(i)                                     with respect to a merger, amalgamation
or consolidation, Acquisitions may be effected in accordance with the provisions
of Section 5.13 hereof;

 

(j)                                    a Company may conduct trade-ins and
exchanges of equipment with third parties in the ordinary course of business to
the extent substantially comparable (or better) equipment useful in the
operation of the business of any Company is obtained in exchange therefor; and

 

(k)                                 a Company may make dispositions resulting
from sales or discounting in the ordinary course of business of past due
Accounts in connection with the collection or compromise thereof;

 

provided that nothing in this Section 5.12 shall be construed to limit the
trading of cash equivalents or the termination of Hedge Agreements by any
Company in the ordinary course of business.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:

 

(a)                                 in the case of an Acquisition that involves
a merger, amalgamation or other combination including the Borrower, the Borrower
shall be the surviving entity;

 

(b)                                 in the case of an Acquisition that involves
a merger, amalgamation or other combination including a Credit Party (other than
the Borrower), a Credit Party shall be the surviving entity;

 

(c)                                  the business to be acquired shall be
similar, or related to, or incidental or complimentary to the lines of business
of the Companies;

 

(d)                                 no Default or Event of Default shall exist
prior to or, after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

64

--------------------------------------------------------------------------------


 

(e)                                  such Acquisition is not actively opposed by
the board of directors (or similar governing body) of the selling Persons or the
Persons whose equity interests are to be acquired;

 

(f)                                   if applicable to the business to be
acquired, then such business has Restaurant Level Profits, subject to pro forma
adjustments reasonably acceptable to the Administrative Agent and the Required
Lenders, for the most recent four quarters prior to the acquisition date for
which financial statements are available, greater than Zero Dollars ($0.00);

 

(g)                                  the aggregate Consideration (exclusive of
proceeds used for such Acquisition from (i) new issuances of equity, and
(ii) Revolving Loans made in conjunction with an increase in the Revolving
Credit Commitment pursuant to Section 2.9(b) hereof) paid for all Acquisitions
for all Companies, during any fiscal year of the Borrower, would not exceed
Twenty-Five Million Dollars ($25,000,000);

 

(h)                                 the aggregate Consideration (exclusive of
proceeds used for such Acquisition from (i) new issuances of equity, and
(ii) Revolving Loans made in conjunction with an increase in the Revolving
Credit Commitment pursuant to Section 2.9(b) hereof) paid for all Acquisitions
for all Companies, during the Commitment Period, would not exceed One Hundred
Million Dollars ($100,000,000); and

 

(i)                                     after giving effect to such Acquisition,
the Revolving Credit Availability shall be not less than Ten Million Dollars
($10,000,000).

 

Section 5.14.  Notice.  The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall have occurred:

 

(a)                                 a Default or Event of Default has occurred
hereunder;

 

(b)                                 the Borrower learns of a litigation or
proceeding against the Borrower before a court, administrative agency or
arbitrator that, if successful, could reasonably be expected to have a Material
Adverse Effect; and

 

(c)                                  the Borrower learns that there has occurred
or begun to exist any event, condition or thing that could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

 

(a)                                 so long as no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, the Borrower may pay or commit itself to pay, in cash to
shareholders of the Borrower, Capital Distributions in an aggregate amount not
to exceed the aggregate Available Basket Amount at the time of the making of
such Restricted Payment, so long as the Fixed Charge Coverage Ratio shall be
greater than or equal to 2.00 to 1.00 for the most recently completed fiscal
quarter of the Borrower, after giving pro forma effect to any such payment); and

 

65

--------------------------------------------------------------------------------


 

(b)                                 so long as no Default or Event of Default
shall then exist or, after giving proforma effect to such payment, thereafter
shall begin to exist, the Borrower may repurchase its capital stock for payment
of withholding taxes in connection with employee stock option incentive plans.

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company.  The Borrower
shall furnish to the Administrative Agent and the Lenders, within ten Business
Days after receipt thereof, a copy of any notice any Company may receive from
any Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company.  No Company shall allow the release or disposal of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any ownership interest or performs any of its operations, in
violation of any Environmental Law, except where the release or disposal or the
failure to comply would not result in a material expenditure or loss to such
Company.  As used in this Section 5.16, “litigation or proceeding” means any
demand, claim, notice, suit, suit in equity action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.  The Borrower shall defend, indemnify and hold the
Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law.  Such indemnification shall survive
any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party or a Foreign Subsidiary) on terms
that shall be less favorable to such Company than those that might be obtained
at the time in a transaction with a Person that is not an Affiliate; provided
that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of a Company or an
Affiliate, (b) transactions with Affiliates expressly permitted by this
Agreement, (c) any issuances by the Companies of awards or grants of equity
securities, stock options and stock ownership plans approved by such Companies’
board of directors, (d) customary indemnities to, and expense reimbursements of,
officers and directors of the Companies, and (e) any issuance of stock permitted
by this Agreement.

 

Section 5.18.  Use of Proceeds.  The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder.

 

66

--------------------------------------------------------------------------------


 

Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent and the Lenders with at least thirty (30) days prior
written notice thereof.  The Borrower shall also provide the Administrative
Agent with at least thirty (30) days prior written notification of any change in
the location of any Company’s chief executive office.  In the event of any of
the foregoing or if otherwise deemed appropriate by the Administrative Agent,
the Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s reasonable discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral.  The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same.  Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.

 

Section 5.20.  Real Property Lease Obligations.   The Companies shall not enter
into any new lease obligations as lessee, on and after the Closing Date (a) for
the rental or hire of real property in connection with any Sale/Leaseback
Transaction, or (b) for the rental or hire of other real property of any kind
under leases or agreements to lease having an original term of one year or more;
if, in each case, the Leverage Ratio shall be greater than 4.50 to 1.00.

 

Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)                                 Guaranties and Security Documents.  Each
Material Domestic Subsidiary created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to the Administrative Agent, for the
benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder)
of all of the Obligations and a Security Agreement (or a Security Agreement
Joinder), such agreements to be prepared by the Administrative Agent and in form
and substance acceptable to the Administrative Agent, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

 

(b)                                 Pledge of Stock or Other Ownership
Interest.  With respect to the creation or acquisition of a Domestic Subsidiary
or first-tier Foreign Subsidiary of the Borrower or a Domestic Subsidiary, the
Borrower shall deliver to the Administrative Agent, for the benefit of the
Lenders, all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement prepared by the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent, and executed by the appropriate Credit Party; provided
that no such pledge shall include (i) shares of capital stock or other equity
interests of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary,
and (ii) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary

 

67

--------------------------------------------------------------------------------


 

in excess of sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting equity interest of such first-tier Foreign
Subsidiary.

 

(c)                                  Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to the
Administrative Agent, for the benefit of the Lenders, on or after the Closing
Date, the Administrative Agent shall at all times, in the discretion of the
Administrative Agent or the Required Lenders, have the right to perfect, at the
Borrower’s cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in such shares in the respective
foreign jurisdiction.  Such perfection may include the requirement that the
applicable Credit Party promptly execute and deliver to the Administrative Agent
a separate pledge document (prepared by the Administrative Agent and in form and
substance satisfactory to the Administrative Agent), covering such equity
interests, that conforms to the requirements of the applicable foreign
jurisdiction, together with an opinion of local counsel as to the perfection of
the security interest provided for therein, and all other documentation
necessary or desirable to effect the foregoing and to permit the Administrative
Agent to exercise any of its rights and remedies in respect thereof.

 

Section 5.22.  Collateral.  The Borrower shall:

 

(a)                                 promptly notify the Administrative Agent in
writing upon the acquisition or creation by any Credit Party of a Deposit
Account or Securities Account not listed on the notice provided to the
Administrative Agent pursuant to Section 6.19 hereof;

 

(b)                                 use commercially reasonable efforts to
deliver to the Administrative Agent a Landlord’s Waiver for the locations listed
on Schedule 6.9(b) hereto (it being understood and agreed that no Company shall
be required to make any concessions or payments to any landlord to induce such
landlord to deliver a Landlord’s Waiver);

 

(c)                                  promptly notify the Administrative Agent in
writing whenever the Equipment or Inventory of a Company with a value in excess
of Two Hundred Fifty Thousand Dollars ($250,000) is located at a location of a
third party (other than another Company) that is not listed on Schedule
6.9(a) hereto and use commercially reasonable efforts to deliver a bailee’s
waiver, processor’s waiver, Landlord’s Waiver or similar document or notice that
may be required by the Administrative Agent or the Required Lenders (it being
understood and agreed that no Company shall be required to make any concessions
or payments to any landlord to induce such landlord to deliver a Landlord’s
Waiver);

 

(d)                                 promptly notify the Administrative Agent and
the Lenders in writing of any information that the Borrower has or may receive
with respect to the Collateral that might reasonably be determined to materially
and adversely affect the value thereof or the rights of the Administrative Agent
and the Lenders with respect thereto;

 

(e)                                  maintain the Borrower’s Equipment in good
operating condition and repair, ordinary wear and tear, casualty and
condemnation excepted, except where the failure to do so

 

68

--------------------------------------------------------------------------------


 

would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Borrower;

 

(f)                                   deliver to the Administrative Agent, to
hold as security for the Secured Obligations, within ten Business Days after the
written request of the Administrative Agent, all certificated Investment
Property owned by a Credit Party, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent, or in
the event such Investment Property is in the possession of a Securities
Intermediary or credited to a Securities Account, execute with the related
Securities Intermediary a Securities Account Control Agreement over such
Securities Account in favor of the Administrative Agent, for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(g)                                  provide to the Administrative Agent, on a
quarterly basis (as necessary), a list of any patents, trademarks or copyrights
that have been federally registered by the Borrower or a Domestic Subsidiary
during such quarter, and provide for the execution of an appropriate
Intellectual Property Security Agreement; and

 

(h)                                 upon request of the Administrative Agent,
promptly take such action and promptly make, execute and deliver all such
additional and further items, deeds, assurances, instruments and any other
writings as the Administrative Agent may from time to time deem reasonably
necessary or appropriate, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement, or so as to completely vest in and
ensure to the Administrative Agent and the Lenders their respective rights
hereunder and in or to the Collateral.

 

The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral.  If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
the Borrower, the Borrower shall, upon request of the Administrative Agent,
(i) execute and deliver to the Administrative Agent a short form security
agreement, prepared by the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) deliver such
certificate or application to the Administrative Agent and cause the interest of
the Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon.  All Related Expenses are payable to the Administrative Agent upon
demand therefor; the Administrative Agent may, at its option, debit Related
Expenses directly to any Deposit Account of a Credit Party located at the
Administrative Agent or the Revolving Loans.

 

Section 5.23.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  The Borrower shall provide the Administrative Agent
with prompt written notice with respect to any owned real property with a value
in excess of One Million Dollars ($1,000,000) or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Company subsequent to the Closing Date.  In addition to any other right that
the Administrative Agent and

 

69

--------------------------------------------------------------------------------


 

the Lenders may have pursuant to this Agreement or otherwise, upon written
request of the Administrative Agent, whenever made, the Borrower shall, and
shall cause each Guarantor of Payment to, grant to the Administrative Agent, for
the benefit of the Lenders, as additional security for the Secured Obligations,
a first Lien on any owned real property with a value in excess of One Million
Dollars ($1,000,000) or personal property of the Borrower and each Guarantor of
Payment (other than for leased equipment or equipment subject to a purchase
money security interest in which the lessor or purchase money lender of such
equipment holds a first priority security interest, in which case, the
Administrative Agent shall have the right to obtain a security interest junior
only to such lessor or purchase money lender), including, without limitation,
such property acquired subsequent to the Closing Date, in which the
Administrative Agent does not have a first priority Lien; provided that, if, at
any time, the Companies own real property that is not subject to a mortgage and
that has an aggregate value of greater than Three Million Dollars ($3,000,000),
the Borrower shall promptly cause one or more Companies to grant to the
Administrative Agent, for the benefit of the Lenders, a first security interest
in such real property, so that the aggregate amount of owned real property of
the Companies is less than or equal to Three Million Dollars ($3,000,000).  The
Borrower agrees that, within ten days after the date of such written request, to
secure all of the Secured Obligations by delivering to the Administrative Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as the Administrative Agent may
require.  The Borrower shall pay all recordation, legal and other expenses in
connection therewith.

 

Section 5.24.  Restrictive Agreements.  Except as set forth in this Agreement,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to the Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
the Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease, (iv) restrictions with respect to a Subsidiary imposed pursuant to an
agreement which has been entered into in connection with the disposition of all
or substantially all of the assets or capital stock of such Subsidiary,
(v) customary restrictions in agreements executed by Foreign Subsidiaries in
connection with foreign financing arrangements, (vi) any agreement in effect (or
any amendment or replacement thereof containing terms no more restrictive than
those contained in such agreement being amended or replaced) on the date hereof
and set forth on Schedule 5.24 hereof, or (vii) any agreement assumed in
connection with any Acquisition permitted hereunder or otherwise approved by the
Required Lenders, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired.

 

Section 5.25.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement (specifically

 

70

--------------------------------------------------------------------------------


 

excluding any Material Indebtedness Agreement that is an operating lease),
wherein the financial covenants and defaults contained therein shall be more
restrictive than the financial covenants and defaults set forth herein, then the
Companies shall immediately be bound hereunder (without further action) by such
more restrictive financial covenants and defaults with the same force and effect
as if such financial covenants and defaults were written herein.  In addition to
the foregoing, the Borrower shall provide prompt written notice to the
Administrative Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive provisions, and shall, within fifteen
(15) days thereafter (if requested by the Administrative Agent), execute and
deliver to the Administrative Agent an amendment to this Agreement that
incorporates such more restrictive provisions, with such amendment to be in form
and substance satisfactory to the Administrative Agent.

 

Section 5.26.  Amendment of Organizational Documents.  Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.

 

Section 5.27.  Fiscal Year of Borrower.  The Borrower shall not change the date
of any of its fiscal year ends listed on Schedule 5.3 hereto without the prior
written consent of the Administrative Agent and the Required Lenders.

 

Section 5.28.  Advertising Materials.  After the Closing Date, the
Administrative Agent or any Lender, with the prior written consent of the
Borrower, may (a) place customary advertisements in financial and other
newspapers and periodicals or on a home page or similar place for dissemination
of information on the Internet or worldwide web as the Administrative Agent or
any Lender may choose, and (b) circulate similar promotional materials,
including in the form of a “tombstone” or otherwise describing the names of the
Companies, and the amount, type and Closing Date.

 

Section 5.29.  Further Assurances.  The Borrower shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on

 

71

--------------------------------------------------------------------------------


 

Schedule 6.1 hereto, which are all of the states or jurisdictions where the
character of its property or its business activities makes such qualification
necessary, except where a failure to so qualify would not reasonably be expected
to have a Material Adverse Effect.  Each Foreign Subsidiary is validly existing
under the laws of its jurisdiction of organization.  Schedule 6.1 hereto sets
forth, as of the Closing Date, each Subsidiary of the Borrower (and whether such
Subsidiary is a Material Domestic Subsidiary), its state (or jurisdiction) of
formation, its relationship to the Borrower, including the percentage of each
class of stock or other equity interest owned by a Company, each Person that
owns the stock or other equity interest of each Company, the location of its
chief executive office and its principal place of business.  Except as set forth
on Schedule 6.1 hereto, the Borrower, directly or indirectly, owns all of the
equity interests of each of its Subsidiaries.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered at equity or law).  The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

 

Section 6.3.  Compliance with Laws and Contracts.  Each Company:

 

(a)                                 holds material permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from any Governmental Authority necessary for the conduct of its business and is
in compliance with all applicable laws relating thereto, except where the
failure to do so would not have a Material Adverse Effect;

 

(b)                                 is in compliance with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices, except where the failure to
be in compliance would not have a Material Adverse Effect;

 

(c)                                  is not in violation of or in default under
any material agreement to which it is a party or by which its assets are subject
or bound, except with respect to any violation or default that would not have a
Material Adverse Effect;

 

(d)                                 has ensured that no Person who owns a
controlling interest in a Company or otherwise controls a Company is (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the

 

72

--------------------------------------------------------------------------------

 

Treasury, or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive orders;

 

(e)                                  is in compliance with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations; and

 

(f)                                   is in compliance with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of any Company,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, that, in each case, could reasonably be expected to
have a Material Adverse Effect (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound that could
reasonably be expected to have a Material Adverse Effect, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining that could reasonably be expected to have a
Material Adverse Effect not fully covered by insurance and which is likely to
result in any material adverse change in the Borrower’s or any Subsidiary’s
business, operations, properties or assets or its condition, financial or
otherwise.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all  property it purports to own that is material to the ordinary conduct of its
business, which property is free and clear of all Liens, except those permitted
under Section 5.9 hereof.  As of the Closing Date, the Companies own the real
estate listed on Schedule 6.5 hereto.

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against Collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the Collateral.  No Company has
entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets or a contract or agreement entered into in
the ordinary course of business that does not permit Liens on, or collateral
assignment of, the property relating to such contract or agreement) that exists
on or after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Company.

 

73

--------------------------------------------------------------------------------


 

Section 6.7.  Tax Returns.  All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or where the failure to do so
does not and will not cause or result in a Material Adverse Effect.  The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the release or
disposal or the failure to comply would not result in a material expenditure or
loss to such Company.  No litigation or proceeding arising under, relating to or
in connection with any Environmental Law or Environmental Permit is pending or,
to the knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company.  No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law, except where the release or disposal or the failure to comply
would not result in a material expenditure or loss to such Company.  As used in
this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations.  As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9(a) hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9(a) hereto. 
Schedule 6.9(a) hereto further specifies whether each location, as of the
Closing Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit
Party from a third party.  Schedule 6.9(b) hereto specifies those locations
leased by a Credit Party from a third party where a Landlord’s Waiver has been
requested.

 

Section 6.10.  Continued Business.  There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

74

--------------------------------------------------------------------------------


 

Section 6.11.  Employee Benefits Plans.  Except to the extent not reasonably
expected to have a Material Adverse Effect, (a) no ERISA Event has occurred or
is expected to occur with respect to a Pension Plan, (b) each ERISA Plan and any
associated trust operationally complies in all material respects with the
applicable requirements of Code Section 401(a), (c) each ERISA Plan and any
associated trust has received a favorable determination letter from the Internal
Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a),  and (d) there are no existing or pending (or, to the knowledge
of a Company, threatened) claims, actions, suits, audits or investigations with
respect to an ERISA Plan, other than routine claims for benefits.

 

Section 6.12.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

Section 6.13.  Solvency.  The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders.  The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders.  The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder.  The Borrower does not intend to, nor does
it believe that it will, incur debts beyond its ability to pay such debts as
they mature.

 

Section 6.14.  Financial Statements.  The audited Consolidated financial
statements of the Borrower for the fiscal year ended January 2, 2012 and the
unaudited Consolidated financial statements of the Borrower for the Quarterly
Reporting Period ended March 26, 2012, furnished to the Administrative Agent and
the Lenders, are true and complete, have been prepared in accordance with GAAP,
and fairly present the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.  Since the dates of such statements, there has been no material
adverse change in any Company’s financial condition, properties or business or
any change in any Company’s accounting procedures.

 

Section 6.15.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.

 

Section 6.16.  Material Agreements.  Except as disclosed on Schedule 6.16
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder;

 

75

--------------------------------------------------------------------------------


 

(c) contract, commitment, agreement, or other arrangement involving the purchase
or sale of any inventory by it, or the license of any right to or by it;
(d) contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Exchange Act) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to subsections (a) through (g) above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.

 

Section 6.17.  Intellectual Property.  Each Company owns, or has the right to
use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.

 

Section 6.18.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.19.  Deposit Accounts and Securities Accounts.  The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

Section 6.20.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents  contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

 

Section 6.21.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject
to  any foreign, federal, state or local statute or regulation limiting its
ability to incur Indebtedness.

 

Section 6.22.  Defaults.  No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.  The Borrower and the Administrative Agent, on
behalf of the Lenders, hereby acknowledge and agree that, with respect to any
ITU Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrower.

 

(a)                                 Prior to the exercise by the Administrative
Agent and the Required Lenders of their rights under Article IX hereof, both
(i) the lawful collection and enforcement of all of the Borrower’s Accounts, and
(ii) the lawful receipt and retention by the Borrower of all Proceeds of all of
the Borrower’s Accounts and Inventory shall be as the agent of the
Administrative Agent and the Lenders.

 

(b)                                 Upon written notice to the Borrower from the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, a Cash Collateral Account shall be opened by the Borrower at the
main office of the Administrative Agent (or such other office as shall be
designated by the Administrative Agent) and all such lawful collections of the
Borrower’s Accounts and such Proceeds of the Borrower’s Accounts and Inventory
shall be remitted daily by the Borrower to the Administrative Agent in the form
in which they are received by the Borrower, either by mailing or by delivering
such collections and Proceeds to the Administrative Agent, appropriately
endorsed for deposit in the Cash Collateral Account.  In the event that such
notice is given to the Borrower from the Administrative Agent, the Borrower
shall not commingle such collections or Proceeds with any of the Borrower’s
other funds or property, but shall hold such collections and Proceeds separate
and apart therefrom upon an express trust for the Administrative Agent, for the
benefit of the Lenders.  In such case, the Administrative Agent may, in its sole
discretion, and shall, at the request of the Required Lenders, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, apply all or any portion of the account balance in the Cash Collateral
Account as a credit against (i) the outstanding principal or interest of the
Loans, or (ii) any other Secured Obligations in accordance with this Agreement. 
If any remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against the Administrative Agent on its warranties
of collection, the Administrative Agent may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account maintained by
the Borrower with the Administrative Agent or with any other Lender, and, in any
event, retain the same and the Borrower’s interest therein as additional
security for the Secured Obligations.  The

 

77

--------------------------------------------------------------------------------


 

Administrative Agent may, in its sole discretion, at any time and from time to
time, release funds from the Cash Collateral Account to the Borrower for use in
the Borrower’s business.  The balance in the Cash Collateral Account may be
withdrawn by the Borrower upon termination of this Agreement and payment in full
of all of the Secured Obligations.

 

(c)                                  After the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s written
request, the Borrower shall cause all remittances representing collections and
Proceeds of Collateral to be mailed to a lockbox at a location reasonably
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.

 

(d)                                 The Administrative Agent, or the
Administrative Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for the Borrower with authority and power to endorse, after the
occurrence and during the continuance of an Event of Default, any and all
instruments, documents, and chattel paper upon the failure of the Borrower to do
so.  Such authority and power, being coupled with an interest, shall be
(i) irrevocable until all of the Secured Obligations are paid, (ii) exercisable
by the Administrative Agent at any time and without any request upon the
Borrower by the Administrative Agent to so endorse, and (iii) exercisable in the
name of the Administrative Agent or the Borrower.  The Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof.  Neither the Administrative Agent nor the Lenders shall be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto.

 

Section 7.3.  Collections and Receipt of Proceeds by Administrative Agent.  The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations:

 

(a)                                 to receive, retain, acquire, take, endorse,
assign, deliver, accept, and deposit, in the name of the Administrative Agent or
the Borrower, any and all of the Borrower’s cash, instruments, chattel paper,
documents, Proceeds of Accounts, Proceeds of Inventory, collection of Accounts,
and any other writings relating to any of the Collateral.  The Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest, and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof.  The Administrative Agent shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto;

 

(b)                                 to transmit to Account Debtors, on any or
all of the Borrower’s Accounts, notice of assignment to the Administrative
Agent, for the benefit of the Lenders, thereof and the security interest
therein, and to request from such Account Debtors at any time, in the name of
the Administrative Agent or the Borrower, information concerning the Borrower’s
Accounts and the amounts owing thereon;

 

78

--------------------------------------------------------------------------------


 

(c)                                  to transmit to purchasers of any or all of
the Borrower’s Inventory, notice of the Administrative Agent’s security interest
therein, and to request from such purchasers at any time, in the name of the
Administrative Agent or the Borrower, information concerning the Borrower’s
Inventory and the amounts owing thereon by such purchasers;

 

(d)                                 to notify and require Account Debtors on the
Borrower’s Accounts and purchasers of the Borrower’s Inventory to make payment
of their indebtedness directly to the Administrative Agent;

 

(e)                                  to enter into or assent to such amendment,
compromise, extension, release or other modification of any kind of, or
substitution for, the Accounts, or any thereof, as the Administrative Agent, in
its reasonable discretion, may deem to be advisable;

 

(f)                                   to enforce the Accounts or any thereof, or
any other Collateral, by suit or otherwise, to maintain any such suit or other
proceeding in the name of the Administrative Agent or the Borrower, and to
withdraw any such suit or other proceeding.  The Borrower agrees to lend every
assistance requested by the Administrative Agent in respect of the foregoing,
all at no cost or expense to the Administrative Agent and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as the Administrative Agent may require in connection with making legal
proof of any Account.  The Borrower agrees to reimburse the Administrative Agent
in full for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of the Borrower shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;

 

(g)                                  to take or bring, in the name of the
Administrative Agent or the Borrower, all steps, actions, suits, or proceedings
deemed by the Administrative Agent necessary or desirable to effect the receipt,
enforcement, and collection of the Collateral; and

 

(h)                                 to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same into the Borrower’s Cash Collateral Account or, at the
option of the Administrative Agent, to apply them as a payment against the Loans
or any other Secured Obligations in accordance with this Agreement.

 

Section 7.4.  Administrative Agent’s Authority Under Pledged Notes.  For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders.  The
Borrower irrevocably authorizes and empowers the Administrative Agent, for the
benefit of the Lenders, to (a) ask for, demand, collect and receive all payments
of principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to

 

79

--------------------------------------------------------------------------------


 

demand security or to waive any default thereunder; (e) endorse the Borrower’s
name to each check or other writing received by the Administrative Agent as a
payment or other proceeds of or otherwise in connection with any Pledged Note;
(f) enforce delivery and payment of the principal and/or interest on the Pledged
Notes, in each case by suit or otherwise as the Administrative Agent may desire;
and (g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.

 

Section 7.5.  Commercial Tort Claims.  If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall promptly notify the
Administrative Agent thereof in a writing signed by the Borrower, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 7.6.  Use of Inventory and Equipment.  Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.

 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three Business Days thereafter,
or (b) the principal of any Loan or any reimbursement obligation under any
Letter of Credit that has been drawn shall not be paid in full when due and
payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.20 or 5.25 hereof.

 

Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof)

 

80

--------------------------------------------------------------------------------


 

contained or referred to in this Agreement or any other Related Writing that is
on such Company’s part to be complied with, and that Default shall not have been
fully corrected within thirty (30) days after the earlier of (a) any Financial
Officer of such Company becomes aware of the occurrence thereof, or (b) the
giving of written notice thereof to the Borrower by the Administrative Agent or
the Required Lenders that the specified Default is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any other Related Writing
or any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect on or as of the date made or deemed to be made.

 

Section 8.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a material Lien on any of the assets
of any Company (except for any Liens expressly permitted pursuant to Section 5.9
hereof).

 

Section 8.7.  Change in Control.  If any Change in Control shall occur.

 

Section 8.8.  Judgments.  There is entered against any Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired, provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies, shall exceed
Three Million Dollars ($3,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or

 

(b)                                 any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

 

Section 8.9.  Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be

 

81

--------------------------------------------------------------------------------


 

determined to be (a) void, voidable or invalid, or is subordinated or not
otherwise given the priority contemplated by this Agreement and the Borrower (or
the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any Collateral with
an aggregate value in excess of Three Million Dollars ($3,000,000) (as
determined by the Administrative Agent, in its reasonable discretion) and the
Borrower (or the appropriate Credit Party) has failed to promptly execute
appropriate documents to correct such matters.

 

Section 8.10.  Validity of Loan Documents.  If (a) any material provision, in
the sole opinion of the Administrative Agent, of any Loan Document shall at any
time cease to be valid, binding and enforceable against any Credit Party;
(b) the validity, binding effect or enforceability of any Loan Document against
any Credit Party shall be contested by any Credit Party; (c) any Credit Party
shall deny that it has any or further liability or obligation under any Loan
Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent and the Lenders the benefits purported to be
created thereby.

 

Section 8.11.  Solvency.

 

(a)                                 Solvency of Certain Companies.  If any
Company (other than a Material Domestic Subsidiary, a Credit Party or a Dormant
Subsidiary) shall engage in or permit to occur (whether voluntarily or
involuntarily) any of the activities set forth in Section 8.11(b) hereof.

 

(b)                                 Solvency of the Companies.  If any Company
that is a Material Domestic Subsidiary or a Credit Party shall (i) except as
permitted pursuant to Section 5.12 hereof, discontinue business; (ii) generally
not pay its debts as such debts become due; (iii) make a general assignment for
the benefit of creditors; (iv) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an administrator, a
sequestrator, a monitor, a custodian, a trustee, an interim trustee, a
liquidator, an agent or any other similar official of all or a substantial part
of its assets or of such Company; (v) be adjudicated a debtor or insolvent or
have entered against it an order for relief under the Bankruptcy Code, or under
any other bankruptcy insolvency, liquidation, winding-up, corporate or similar
statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (vi) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such petition; (vii) have an involuntary proceeding
under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (viii) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(ix) suffer or permit to continue unstayed and in effect for thirty (30)
consecutive days

 

82

--------------------------------------------------------------------------------

 

any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or of such Company; (x) have an administrative receiver appointed
over the whole or substantially the whole of its assets, or of such Company;
(xi) have assets, the value of which is less than its liabilities; or (xii) have
a moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.

 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11(a) hereof
shall occur, the Administrative Agent may, with the consent of the Required
Lenders, and shall, at the written request of the Required Lenders, give written
notice to the Borrower to:

 

(a)           terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan, and the obligation of the Fronting Lender to
issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)           accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by the Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.11(b) hereof shall occur:

 

(a)           all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and no Lender thereafter shall be under
any obligation to grant any further Loan, nor shall the Fronting Lender be
obligated to issue any Letter of Credit; and

 

(b)           the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by the Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
cash equal to one hundred five percent (105%) of the sum of the aggregate
undrawn balance of any then outstanding Letters of Credit.  The Administrative
Agent and the Lenders are

 

83

--------------------------------------------------------------------------------


 

hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Lender,
wherever located) to or for the credit or account of any Company, as security
for the obligations of the Borrower and any Guarantor of Payment to reimburse
the Administrative Agent and the Lenders for any then outstanding Letters of
Credit.

 

Section 9.4  Offsets.

 

(a)           If there shall occur or exist any Event of Default referred to in
Section 8.11(b) hereof or if the maturity of the Obligations is accelerated
pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the right at any
time to set off against, and to appropriate and apply toward the payment of, any
and all of the Obligations then owing by the Borrower or a Guarantor of Payment
to such Lender (including, without limitation, any participation purchased or to
be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not
the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of the Borrower
or any Guarantor of Payment, all without notice to or demand upon the Borrower
or any other Person, all such notices and demands being hereby expressly waived
by the Borrower.

 

(b)           Notwithstanding anything in this Agreement to the contrary, if a
Lender acts as a Securities Intermediary or a depository institution for a
Credit Party, and the applicable Securities Accounts or Deposit Accounts of such
Credit Party with such Lender (or an affiliate of a Lender) are not subject to a
Control Agreement, then such Lender agrees that such accounts are subject to the
Lien of the Administrative Agent (to the extent granted pursuant to the Security
Documents) and it will not set off against or appropriate toward the payment of,
any Indebtedness owing to such Lender that does not constitute Obligations
(other than Customary Setoffs with respect to such Deposit Accounts or
Securities Accounts).

 

Section 9.5.  Equalization Provisions.  Each Lender agrees with the other
Lenders that, if it at any time shall obtain any Advantage over the other
Lenders, or any thereof, in respect of the Obligations (except as to Swing Loans
and Letters of Credit prior to the Administrative Agent’s giving of notice to
participate and except under Article III hereof), it shall purchase from the
other Lenders, for cash and at par, such additional participation in the
Obligations as shall be necessary to nullify such Advantage.  If any such
Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving such Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving such Advantage is required to pay
interest on such Advantage to the Person recovering such Advantage from such
Lender) ratably to the extent of the recovery.  Each Lender further agrees with
the other Lenders that:

 

(a)           if it at any time shall receive any payment for or on behalf of
the Borrower (or through any Guarantor of Payment) on any Indebtedness owing by
the Borrower pursuant to this Agreement (whether by voluntary payment, by
realization upon security, by reason of offset of any deposit or other
indebtedness, by counterclaim or cross-action, by the enforcement of any right
under any Loan Document, or otherwise); or

 

84

--------------------------------------------------------------------------------


 

(b)           If any Lender (or affiliate of a Lender) (i) maintains Deposit
Accounts or Securities Account of the Borrower or any Domestic Subsidiary, and
(ii) exercises a right of offset or takes other action against such Deposit
Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart
(b) above) first to any and all Obligations owing by the Borrower to that Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 9.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 9.8 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders or
any thereof pursuant to this Section 9.5, or exercising rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

Section 9.6.  Collateral.  The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity.  Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the Collateral, which
the Borrower agrees to do, and make it available to the Administrative Agent and
the Lenders at a reasonably convenient place to be designated by the
Administrative Agent.  The Administrative Agent may, with or without notice to
or demand upon the Borrower and with or without the aid of legal process, make
use of such force as may be necessary to enter any premises where the
Collateral, or any part thereof, may be found and to take possession thereof
(including anything found in or on the Collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of the Collateral) and for that purpose may pursue the
Collateral wherever the same may be found, without liability for trespass or
damage caused thereby to the Borrower.  After any delivery or taking of
possession of the Collateral, or any thereof, pursuant to this Agreement, then,
with or without resort to the Borrower personally or any other Person or
property, all of which the Borrower hereby waives, and upon such terms and in
such manner as the Administrative Agent may deem advisable, the Administrative
Agent, in its discretion, may sell, assign, transfer and deliver any of the
Collateral at any time, or from time to time.  No prior notice need be given to
the Borrower or to any other Person in the case of any sale of Collateral that
the Administrative Agent determines to be perishable or to be declining speedily
in value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of the Collateral
or of the time after which any private sale or other intended disposition
thereof is to be made.  The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale.  At any such public sale, the
Administrative Agent or the Lenders may purchase the Collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases.  After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the

 

85

--------------------------------------------------------------------------------


 

Administrative Agent may apply the net proceeds of each such sale to or toward
the payment of the Secured Obligations, whether or not then due, in such order
and by such division as the Administrative Agent, in its reasonable discretion,
may deem advisable.  Any excess, to the extent permitted by law, shall be paid
to the Borrower, and the Borrower shall remain liable for any deficiency.  In
addition, the Administrative Agent shall at all times have the right to obtain
new appraisals of the Borrower or the Collateral, the cost of which shall be
paid by the Borrower.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled. 
The Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)           Payments Prior to Exercise of Remedies.  Prior to the exercise by
the Administrative Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by the Administrative
Agent in connection with the Revolving Credit Commitment shall be applied,
unless otherwise required by the terms of the other Loan Documents or by
applicable law, to the Loans and Letters of Credit, as appropriate; provided
that the Administrative Agent shall have the right at all times to apply any
payment received from the Borrower first to the payment of all obligations (to
the extent not paid by the Borrower) incurred by the Administrative Agent
pursuant to Section 11.5 hereof and to the payment of Related Expenses.

 

(b)           Payments Subsequent to Exercise of Remedies.  After the exercise
by the Administrative Agent or the Required Lenders of remedies under this
Agreement or the other Loan Documents, all monies received by the Administrative
Agent shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows:

 

(i)            first, to the payment of all obligations (to the extent not paid
by the Borrower) incurred by the Administrative Agent pursuant to Section 11.5
hereof and to the payment of Related Expenses;

 

(ii)           second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, and (C) any fees then accrued and payable to the Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;

 

(iii)          third, for payment of (A) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire

 

86

--------------------------------------------------------------------------------


 

without being drawn, then the amount with respect to such Letter of Credit shall
be distributed to the Lenders, on a pro rata basis in accordance with this
subsection (iii), (B) the Indebtedness under any Hedge Agreement with a Lender
(or an entity that is an affiliate of a then existing Lender), such amount to be
based upon the net termination obligation of the Borrower under such Hedge
Agreement, and (C) the Bank Product Obligations owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Bank Product Agreements;
with such payment to be pro rata among (A), (B) and (C) of this subsection
(iii); and

 

(iv)          finally, any remaining surplus after all of the Secured
Obligations have been paid in full, to the Borrower or to whomsoever shall be
lawfully entitled thereto.

 

ARTICLE X.  THE ADMINISTRATIVE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

87

--------------------------------------------------------------------------------


 

Section 10.2.  Note Holders.  The Administrative Agent may treat the payee of
any Note as the holder thereof (or, if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent)
until written notice of transfer shall have been filed with the Administrative
Agent, signed by such payee and in form reasonably satisfactory to the
Administrative Agent.

 

Section 10.3.  Consultation With Counsel.  The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

 

Section 10.4.  Documents.  The Administrative Agent shall not be under any duty
to examine into or pass upon the validity, effectiveness, genuineness or value
of any Loan Document or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

Section 10.5.  Administrative Agent and Affiliates.  KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders.  With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

 

Section 10.6.  Knowledge or Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.

 

Section 10.7.  Action by Administrative Agent.  Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to

 

88

--------------------------------------------------------------------------------


 

assume that no Default or Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement. 
The Administrative Agent shall incur no liability under or in respect of this
Agreement by acting upon any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything that it may do or refrain
from doing in the reasonable exercise of its judgment, or that may seem to it to
be necessary or desirable in the premises.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.

 

Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger, consolidation, dissolution or similar
event, permitted pursuant to this Agreement, the Administrative Agent, at the
request and expense of the Borrower, is hereby authorized by the Lenders to
(a) release the relevant Collateral from this Agreement or any other Loan
Document, (b) release a Guarantor of Payment in connection with such permitted
transfer or event, and (c) duly assign, transfer and deliver to the affected
Person (without recourse and without any representation or warranty) such
Collateral as is then (or has been) so transferred or released and as may be in
possession of the Administrative Agent and has not theretofore been released
pursuant to this Agreement.

 

Section 10.9.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.

 

Section 10.10.  Indemnification of Administrative Agent.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by the Administrative Agent with respect
to this Agreement or any other Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent

 

89

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document.  No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10.  The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.

 

Section 10.11.  Successor Agent.  The Administrative Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to the
Borrower and the Lenders.  If the Administrative Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of the Borrower so
long as an Event of Default does not exist and which consent shall not be
unreasonably withheld), or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Lenders of its resignation, then the Administrative Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Lenders appoint a successor agent.  If no successor agent has accepted
appointment as the Administrative Agent by the date that is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Administrative Agent” means such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement.  After any retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

 

Section 10.12.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Fronting
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Fronting Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Fronting Lender.

 

Section 10.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line

 

90

--------------------------------------------------------------------------------


 

Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

 

Section 10.14.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.15.  No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

 

Section 10.16.  Other Agents.  The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender

 

91

--------------------------------------------------------------------------------


 

and its affiliates shall have no additional powers, duties, responsibilities or
liabilities as a result thereof.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Administrative
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between the Administrative Agent and such Lender.  Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
the Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by the Administrative Agent to the Lenders hereunder), whether coming into
its possession before the first Credit Event hereunder or at any time or times
thereafter.  Each Lender further represents that it has reviewed each of the
Loan Documents.

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents.  The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)           General Rule.  No amendment, modification, termination, or waiver
of any provision of any Loan Document nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)           Exceptions to the General Rule.  Notwithstanding the provisions of
subsection (a) of this Section 11.3:

 

(i)            Unanimous Consent Requirements.  Subject to subpart (ii) below,
unanimous consent of the Lenders shall be required with respect to (A) any
increase in the Commitment hereunder (except as specified in
Section 2.9(b) hereof), (B) the extension of the stated maturity of the Loans,
the payment date of interest or scheduled principal hereunder, or the payment
date of commitment fees payable hereunder, (C) any

 

92

--------------------------------------------------------------------------------

 

 

reduction in the stated rate of interest on the Loans (provided that the
institution of the Default Rate or post default interest and a subsequent
removal of the Default Rate or post default interest shall not constitute a
decrease in interest rate pursuant to this Section 11.3), or in any amount of
interest or scheduled principal due on any Loan, or any reduction in the stated
rate of commitment fees payable hereunder or any change in the manner of pro
rata application of any payments made by the Borrower to the Lenders hereunder,
(D) any change in any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement, (E) the release of the Borrower
or any Guarantor of Payment or of all or substantially all of the collateral
securing the Secured Obligations, except as specifically permitted hereunder, or
(F) any amendment to this Section 11.3 or Section 9.5 or 9.8 hereof.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting the Administrative Agent in
its capacity as such shall be amended, modified or waived without the consent of
the Administrative Agent.  The Administrative Agent Fee Letter may be amended or
modified by the Administrative Agent and the Borrower without the consent of any
other Lender.  No provision of this Agreement relating to the rights or duties
of the Fronting Lender in its capacity as such shall be amended, modified or
waived without the consent of the Fronting Lender. No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Swing Line Lender.

 

(c)                                  Replacement of Non-Consenting Lender.  If,
in connection with any proposed amendment, waiver or consent hereunder, the
consent of all Lenders is required, but only the consent of Required Lenders is
obtained, (any Lender withholding consent as described in this subsection
(c) being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not the Non-Consenting Lender, the Administrative Agent
may (and shall, if requested by the Borrower), at the sole expense of the
Borrower, upon notice to such Non-Consenting Lender and the Borrower, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof) all of its
interests, rights and obligations under this Agreement to a financial
institution acceptable to the Administrative Agent and the Borrower that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by the
Administrative Agent to all of the Lenders.  Each Lender or other holder of a
Note, or if there is no Note, the holder of the interest as reflected on the
books and records of the Administrative Agent (or interest in any Loan or Letter
of Credit) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 11.3, regardless of its failure to agree thereto.

 

93

--------------------------------------------------------------------------------


 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered (if received during normal business
hours on a Business Day, such Business Day or otherwise the following Business
Day), or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt.  All notices from the
Borrower to the Administrative Agent or the Lenders pursuant to any of the
provisions hereof shall not be effective until received by the Administrative
Agent or the Lenders, as the case may be.  For purposes of Article II hereof,
the Administrative Agent shall be entitled to rely on telephonic instructions
from any person that the Administrative Agent in good faith believes is an
Authorized Officer, and the Borrower shall hold the Administrative Agent and
each Lender harmless from any loss, cost or expense resulting from any such
reliance.

 

Section 11.5.  Costs, Expenses and Documentary Taxes.  The Borrower agrees to
pay on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) bank meeting, administration, travel
and out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto.  The Borrower also agrees to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing.  In addition, the Borrower shall pay any and all Other Taxes,
assessments, charges and fees payable or determined to be payable in connection
with the execution and delivery of the Loan Documents, and the other instruments
and documents to be delivered hereunder, and agrees to hold the Administrative
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees.  All obligations provided for in this Section 11.5 shall survive any
termination of this Agreement.

 

Section 11.6.  Indemnification.  The Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees)

 

94

--------------------------------------------------------------------------------


 

or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the Administrative Agent shall be designated a
party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Company or its Affiliates; provided
that no Lender nor the Administrative Agent shall have the right to be
indemnified under this Section 11.6 for its own (or its respective affiliates’,
officers’, directors’, attorneys, agents’ or employees’) gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.  This Section 11.6 shall not apply with respect to Taxes other
than Taxes that represent losses, claims or damages arising from a non-Tax
claim.  All obligations provided for in this Section 11.6 shall survive any
termination of this Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity.  No default
by any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default.  The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by the Borrower, the
Administrative Agent and each Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each of the
Lenders and their respective successors and permitted assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and all of
the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)                                 Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv)

 

95

--------------------------------------------------------------------------------


 

such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or (c) or Section 9.5 hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
the Borrower and the Administrative Agent (other than an assignment by any
Lender to any affiliate of such Lender which affiliate is an Eligible Transferee
and either wholly-owned by a Lender or is wholly-owned by a Person that wholly
owns, either directly or indirectly, such Lender, or to another Lender), which
consent of the Borrower and the Administrative Agent shall not be unreasonably
withheld; provided that (i) the consent of the Borrower shall not be required
if, at the time of the proposed assignment, any Default or Event of Default
shall then exist and (ii) the Borrower shall be deemed to have granted its
consent unless the Borrower has expressly objected to such assignment within
three Business Days after notice thereof.  Anything herein to the contrary
notwithstanding, any Lender may at any time make a collateral assignment of all
or any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Lender from its obligations
hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to the Administrative Agent, for its own account, an administrative
fee of Three Thousand Five Hundred Dollars ($3,500).

 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to the Borrower and the Administrative Agent an Assignment Agreement,
and (ii) execute and deliver, or cause the assignee to execute and deliver, as
the case may be, to the Administrative Agent such additional amendments,
assurances and other writings as the Administrative Agent may reasonably
require.

 

(f)                                   Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, the Administrative Agent and the Borrower) that under
applicable law and treaties no taxes will be required to be withheld by the
Administrative Agent, the Borrower or the assignor with respect to any payments
to be made to such assignee in respect of the Loans hereunder, (ii) to furnish
to the assignor Lender (and, in the case of any assignee registered in the
Register (as defined below), the Administrative Agent and the Borrower) either
U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal Revenue
Service Form W-8BEN, as applicable (wherein such assignee claims entitlement to
complete exemption from U.S. federal withholding tax on all payments hereunder),
and (iii) to agree (for the benefit of the assignor, the Administrative Agent
and the Borrower) to provide to the assignor Lender (and, in the case of

 

96

--------------------------------------------------------------------------------


 

any assignee registered in the Register, to the Administrative Agent and the
Borrower) a new Form W-8ECI or Form W-8BEN, as applicable, upon the expiration
or obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such assignee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.

 

(g)                                  Deliveries by Borrower.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
the Borrower shall execute and deliver (i) to the Administrative Agent, the
assignor and the assignee, any consent or release (of all or a portion of the
obligations of the assignor) required to be delivered by the Borrower in
connection with the Assignment Agreement, and (ii) to the assignee, if
requested, and the assignor, if applicable, an appropriate Note or Notes.  After
delivery of the new Note or Notes, the assignor’s Note or Notes, if any, being
replaced shall be returned to the Borrower marked “replaced”.

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

(i)                                     Administrative Agent to Maintain
Register.  Administrative Agent shall maintain at the address for notices
referred to in Section 11.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it) without the consent of the Borrower or the
Administrative Agent; provided that:

 

(a)                                 any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

97

--------------------------------------------------------------------------------


 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 9.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
commitment fee, without the written consent of each Participant affected
thereby.

 

The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

98

--------------------------------------------------------------------------------


 

Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, the Administrative
Agent shall have the right (and the Administrative Agent shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and
(f) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

 

Section 11.13.  Patriot Act Notice.  Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.  The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

 

Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to the Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Administrative Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

 

Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto

 

99

--------------------------------------------------------------------------------


 

and supersede all oral representations and negotiations and prior writings with
respect to the subject matter hereof (except with respect to the Administrative
Agent Fee Letter, which shall remain in full force and effect after the Closing
Date).

 

Section 11.17.  Limitations on Liability of the Fronting Lender.  The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Fronting Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.18.  General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Fronting Lender or any
other Person against the Administrative Agent, the Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Fronting Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

 

Section 11.19.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation.

 

100

--------------------------------------------------------------------------------


 

The Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

Section 11.20.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.21.  Governing Law; Submission to Jurisdiction.

 

(a)                                 Governing Law.  This Agreement, each of the
Notes and any other Related Writing shall be governed by and construed in
accordance with the laws of the State of New York and the respective rights and
obligations of the Borrower, the Administrative Agent, and the Lenders shall be
governed by New York law, without regard to principles of conflicts of laws.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
state or federal court sitting in New York County, New York, over any action or
proceeding arising out of or relating to this Agreement, the Obligations or any
other Related Writing, and the Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York state or federal court.  The Borrower, on behalf of itself and its
Subsidiaries, hereby irrevocably waives, to the fullest extent permitted by law,
any objection it may now or hereafter have to the laying of venue in any action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise.  The Borrower agrees that a
final, non-appealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

[Remainder of page left intentionally blank]

 

101

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:

9900 Westpark Drive

IGNITE RESTAURANT GROUP, INC.

 

Suite 300

 

 

Houston, Texas 77063

By:

/s/ Edward W. Engel

 

Attention: Edward Engel

 

Edward W. Engel

 

 

 

Vice President

 

Signature Page to

Credit and Security Agreement

 

--------------------------------------------------------------------------------

 

Address:  

127 Public Square

KEYBANK NATIONAL ASSOCIATION

 

Cleveland, Ohio 44114-1306

as the Administrative Agent and as a Lender

 

Attention: Institutional Bank

 

 

By:

/s/ Marianne T. Meil

 

 

Marianne T. Meil

 

 

Senior Vice President

 

Signature Page to

Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

100 Federal Street

BANK OF AMERICA, N.A.

 

MA5-100-09-06

as Syndication Agent and as a Lender

 

Boston, MA 02110

 

 

Attention: Restaurant Finance Group

By:

/s/ John H. Schmidt

 

 

John H. Schmidt

 

 

Senior Vice President

 

Signature Page to

Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

LENDERS

 

COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 

MAXIMUM
AMOUNT

 

KeyBank National Association

 

50

%

$

50,000,000

 

$

50,000,000

 

Bank of America, N.A.

 

50

%

$

50,000,000

 

$

50,000,000

 

Total Commitment Amount

 

100

%

$

100,000,000

 

$

100,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Crab Addison, Inc., a Texas corporation

Joe’s Crab Shack — Alabama Private Club, Inc., an Alabama corporation

Joe’s Crab Shack — Kansas, Inc., a Kansas corporation

Ignite Restaurants — New Jersey, Inc., a New Jersey corporation

Joe’s Crab Shack — Redondo Beach, Inc., a California corporation

Joe’s Crab Shack—San Diego, Inc., a California corporation

Joe’s Crab Shack — Texas, Inc., a Texas corporation

BHTT Entertainment, Inc., a Texas corporation

Joe’s Crab Shack — Maryland, Inc., a Maryland corporation

Joe’s Crab Shack — Hunt Valley MD, Inc., a Maryland corporation

Joe’s Crab Shack — Anne Arundel MD, Inc., a Maryland corporation

JCS Monmouth Mall — NJ, LLC, a Delaware limited liability company

Joe’s Crab Shack — Abingdon MD, Inc., a Maryland corporation

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGED SECURITIES

 

Pledgor

 

Name of Subsidiary

 

Jurisdiction
of Subsidiary

 

Shares

 

Certificate
Number

 

Ownership
Percentage

 

Ignite Restaurant Group, Inc.

 

Crab Addison, Inc.

 

TX

 

1,000

 

4

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Texas, Inc.

 

TX

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack—San Diego, Inc.

 

CA

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Redondo Beach, Inc.

 

CA

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Kansas, Inc.

 

KS

 

1,000

 

3

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

BHTT Entertainment, Inc.

 

TX

 

1,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Ignite Restaurants — New Jersey, Inc.

 

NJ

 

1,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Alabama Private Club, Inc.

 

AL

 

100

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Maryland, Inc.

 

MD

 

997

 

4

 

99.7

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Hunt Valley MD, Inc.

 

MD

 

970

 

1

 

97

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Anne Arundel MD, Inc.

 

MD

 

970

 

1

 

97

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Abingdon MD, Inc.

 

MD

 

700

 

1

 

70

%

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$

October 29, 2012

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                    (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

AND 00/100

DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to
Section 2.2(a) of the Credit Agreement, whichever is less, in lawful money of
the United States of America.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of October 29, 2012, among the Borrower, the Lenders, as defined therein,
KeyBank National Association, as joint lead arranger, joint book runner and
administrative agent for the Lenders (the “Administrative Agent”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger and joint
book runner, and Bank of America, N.A., as syndication agent, as the same may
from time to time be amended, restated or otherwise modified.  Each capitalized
term used herein that is defined in the Credit Agreement and not otherwise
defined herein shall have the meaning ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-1

--------------------------------------------------------------------------------


 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof.  Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$15,000,000

October 29, 2012

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

FIFTEEN MILLION AND 00/100

DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of October 29, 2012, among the Borrower, the Lenders, as defined therein,
KeyBank National Association, as joint lead arranger, joint book runner and
administrative agent for the Lenders (the “Administrative Agent”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger and joint
book runner, and Bank of America, N.A., as syndication agent, as the same may
from time to time be amended, restated or otherwise modified.  Each capitalized
term used herein that is defined in the Credit Agreement and not otherwise
defined herein shall have the meaning ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to

 

E-3

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate.  All payments of principal of and interest on this Note shall be
made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

IGNITE RESTAURANT GROUP, INC.  

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

NOTICE OF LOAN

 

                                              , 20    

 

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Bank

 

Ladies and Gentlemen:

 

The undersigned, on behalf of IGNITE RESTAURANT GROUP, INC. a Delaware
corporation, (the “Borrower”) refers to the Credit and Security Agreement, dated
as of October 29, 2012 (“Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders, as defined in
the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as joint lead arranger,
joint book runner and administrative agent for the Lenders (the “Administrative
Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead
arranger and joint book runner, and Bank of America, N.A., as syndication agent,
and hereby gives you notice, pursuant to Section 2.5 of the Credit Agreement
that the Borrower hereby requests a Loan under the Credit Agreement, and in
connection therewith sets forth below the information relating to the Loan (the
“Proposed Loan”) as required by Section 2.5 of the Credit Agreement:

 

(a)                                 The Business Day of the Proposed Loan is
                    , 20    .

 

(b)                                 The amount of the Proposed Loan is
$                              .

 

(c)                                  The Proposed Loan is to be a Base Rate Loan
x / Eurodollar Loan x / Swing Loan x.

(Check one.)

 

(d)                                 If the Proposed Loan is a Eurodollar Loan,
the Interest Period requested is one month x, two months x, three months x, or
six months x.

(Check one.)

 

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)                                     the representations and warranties
contained in each Loan Document are correct, before and after giving effect to
the Proposed Loan and the application of the proceeds therefrom, as though made
on and as of such date;

 

E-5

--------------------------------------------------------------------------------


 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

(iii)                               the conditions set forth in Section 2.6 and
Article IV of the Credit Agreement have been satisfied.

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

 

For the Quarterly Reporting Period ended                              

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                 I am the duly elected [President] or [Chief
Financial Officer] of IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the
“Borrower”);

 

(2)                                 I am familiar with the terms of that certain
Credit and Security Agreement, dated as of October 29, 2012, among the Borrower,
the lenders party thereto (together with their respective successors and
assigns, collectively, the “Lenders”), as defined in the Credit Agreement,
KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint lead arranger and joint book
runner, and Bank of America, N.A., as syndication agent (as the same may from
time to time be amended, restated or otherwise modified, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), and the terms
of the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)                                 The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                 As of the date hereof, each of the
representations and warranties contained in each Loan Document are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct, and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case, as of the date hereof (except to the extent
that any thereof expressly relate to a specific earlier date, in which case such
representations and warranties are (A) with respect to representations and
warranties that contain a materiality qualification, true and correct as of such
earlier date, and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
as of such earlier date); and

 

(5)                                 Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Sections 5.7 and 5.20 of
the Credit Agreement, which calculations show compliance with the terms thereof.

 

E-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20    .  The parties hereto agree as follows:

 

1.                                      Preliminary Statement.  Assignor is a
party to a Credit and Security Agreement, dated as of October 29, 2012 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”), among IGNITE RESTAURANT GROUP, INC., a Delaware corporation
(the “Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), KEYBANK NATIONAL ASSOCIATION, as joint lead arranger, joint book
runner and administrative agent for the Lenders (the “Administrative Agent”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger and
joint book runner, and Bank of America, N.A., as syndication agent.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

 

2.                                      Assignment and Assumption.  Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, an interest in and to Assignor’s rights and obligations under the
Credit Agreement, effective as of the Assignment Effective Date (as hereinafter
defined), equal to the percentage interest specified on Annex 1 hereto
(hereinafter, the “Assigned Percentage”) of Assignor’s right, title and interest
in and to (a) the Commitment, (b) any Loan made by Assignor that is outstanding
on the Assignment Effective Date, (c) Assignor’s interest in any Letter of
Credit outstanding on the Assignment Effective Date, (d) any Note delivered to
Assignor pursuant to the Credit Agreement, and (e) the Credit Agreement and the
other Related Writings.  After giving effect to such sale and assignment and on
and after the Assignment Effective Date, Assignee shall be deemed to have a
“Commitment Percentage” under the Credit Agreement equal to the Commitment
Percentage set forth in subpart II.A on Annex 1 hereto and an Assigned Amount as
set forth on subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.                                      Assignment Effective Date.  The
Assignment Effective Date (the “Assignment Effective Date”) shall be
[                         ,         ] (or such other date agreed to by the
Administrative Agent).  On or prior to the Assignment Effective Date, Assignor
shall satisfy the following conditions:

 

(a)                                 receipt by the Administrative Agent of this
Assignment Agreement, including Annex 1 hereto, properly executed by Assignor
and Assignee and accepted and consented to by the Administrative Agent and, if
necessary pursuant to the provisions of Section 11.10(b) of the Credit
Agreement, by the Borrower;

 

(b)                                 receipt by the Administrative Agent from
Assignor of a fee of Three Thousand Five Hundred Dollars ($3,500), if required
by Section 11.10(d) of the Credit Agreement;

 

E-9

--------------------------------------------------------------------------------


 

(c)                                  receipt by the Administrative Agent from
Assignee of an administrative questionnaire, or other similar document, which
shall include (i) the address for notices under the Credit Agreement, (ii) the
address of its Lending Office, (iii) wire transfer instructions for delivery of
funds by the Administrative Agent, and (iv) such other information as the
Administrative Agent shall request; and

 

(d)                                 receipt by the Administrative Agent from
Assignor or Assignee of any other information required pursuant to Section 11.10
of the Credit Agreement or otherwise necessary to complete the transaction
contemplated hereby.

 

4.                                      Payment Obligations.  In consideration
for the sale and assignment of Loans hereunder, Assignee shall pay to Assignor,
on the Assignment Effective Date, the amount agreed to by Assignee and
Assignor.  Any interest, fees and other payments accrued prior to the Assignment
Effective Date with respect to the Assigned Amount shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Assignment Effective Date with respect to the Assigned Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees or other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and to pay the other party any such amounts which it may receive promptly upon
receipt thereof.

 

5.                                      Credit Determination; Limitations on
Assignor’s Liability.  Assignee represents and warrants to Assignor, the
Borrower, the Administrative Agent and the Lenders (a) that it is capable of
making and has made and shall continue to make its own credit determinations and
analysis based upon such information as Assignee deemed sufficient to enter into
the transaction contemplated hereby and not based on any statements or
representations by Assignor; (b) Assignee confirms that it meets the
requirements to be an assignee as set forth in Section 11.10 of the Credit
Agreement; (c) Assignee confirms that it is able to fund the Loans and the
Letters of Credit as required by the Credit Agreement; (d) Assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents.  It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of the
Borrower or any Guarantor of Payment, (iv) the performance of or compliance with
any of the terms or provisions of the Credit Agreement or any of the Related
Writings, (v) the inspection of any of the property, books or records of the
Borrower, or (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or Letters of Credit.  Neither Assignor nor any of its officers,
directors, employees, agents or attorneys shall be liable for any mistake, error
of judgment, or action taken or omitted to be taken in connection with the
Loans, the Letters of Credit, the Credit Agreement or the Related Writings,
except for its or their own gross negligence or willful misconduct.  Assignee
appoints the Administrative Agent to take

 

E-10

--------------------------------------------------------------------------------


 

such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof.

 

6.                                      Indemnity.  Assignee agrees to indemnify
and hold Assignor harmless against any and all losses, cost and expenses
(including, without limitation, attorneys’ fees) and liabilities incurred by
Assignor in connection with or arising in any manner from Assignee’s performance
or non-performance of obligations assumed under this Assignment Agreement.

 

7.                                      Subsequent Assignments.  After the
Assignment Effective Date, Assignee shall have the right, pursuant to Section
11.10 of the Credit Agreement, to assign the rights which are assigned to
Assignee hereunder, provided that (a) any such subsequent assignment does not
violate any of the terms and conditions of the Credit Agreement, any of the
Related Writings, or any law, rule, regulation, order, writ, judgment,
injunction or decree and that any consent required under the terms of the Credit
Agreement or any of the Related Writings has been obtained, (b) the assignee
under such assignment from Assignee shall agree to assume all of Assignee’s
obligations hereunder in a manner satisfactory to Assignor, and (c) Assignee is
not thereby released from any of its obligations to Assignor hereunder.

 

8.                                      Reductions of Aggregate Amount of
Commitments.  If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the Commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.

 

9.                                      Acceptance of the Administrative Agent;
Notice by Assignor.  This Assignment Agreement is conditioned upon the
acceptance and consent of the Administrative Agent and, if necessary pursuant to
Section 11.10 of the Credit Agreement, upon the acceptance and consent of the
Borrower; provided that the execution of this Assignment Agreement by the
Administrative Agent and, if necessary, by the Borrower is evidence of such
acceptance and consent.

 

10.                               Entire Agreement.  This Assignment Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.

 

11.                               Governing Law.  This Assignment Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts of laws.

 

12.                               Notices.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party’s name on the
signature pages hereof.

 

13.                               Counterparts.  This Assignment Agreement may
be executed in any number of counterparts, by different parties hereto in
separate counterparts and by facsimile signature, each

 

E-11

--------------------------------------------------------------------------------


 

of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

E-12

--------------------------------------------------------------------------------


 

14.                               JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
THE ADMINISTRATIVE AGENT, ANY OF THE LENDERS, AND THE BORROWER, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY
NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

ASSIGNOR:

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

Address:

 

 

 

 

 

 

 

 

Attn:  

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

Accepted and Consented to this        day of       , 20    :

Accepted and Consented to this        day of               , 20    :

 

 

KEYBANK NATIONAL ASSOCIATION

IGNITE RESTAURANT GROUP, INC.

as the Administrative Agent

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-13

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

 

 

 

 

 

 

A.                                    Assigned Percentage

 

 

%

 

 

 

 

 

 

 

 

B.                                    Assigned Amount

 

$

 

 

 

 

 

 

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

 

 

A.                                    Assignee’s Commitment Percentage under the
Credit Agreement

 

 

%

 

 

 

 

 

 

 

 

B.                                    Assignee’s Commitment Amount under the
Credit Agreement

 

$

 

 

 

 

 

 

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

 

 

A.                                    Assignor’s Commitment Percentage under the
Credit Agreement

 

 

%

 

 

 

 

 

 

 

 

B.                                    Assignor’s Commitment Amount under the
Credit Agreement

 

$

 

 

 

E-14

--------------------------------------------------------------------------------

 

Schedule 5.3

Financial Reporting Periods and Quarterly Reporting Periods

 

Fiscal Periods

 

2012 Fiscal Year

 

2015 Fiscal Year

 

 

Pd Begins

 

Pd Ends

 

 

 

Pd Begins

 

Pd Ends

Period 1

 

1/3/2012

 

1/30/2012

 

Period 1

 

12/30/2014

 

1/26/2015

Period 2

 

1/31/2012

 

2/27/2012

 

Period 2

 

1/27/2015

 

2/23/2015

Period 3

 

2/28/2012

 

3/26/2012

 

Period 3

 

2/24/2015

 

3/23/2015

Period 4

 

3/27/2012

 

4/23/2012

 

Period 4

 

3/24/2015

 

4/20/2015

Period 5

 

4/24/2012

 

5/21/2012

 

Period 5

 

4/21/2015

 

5/18/2015

Period 6

 

5/22/2012

 

6/18/2012

 

Period 6

 

5/19/2015

 

6/15/2015

Period 7

 

6/19/2012

 

7/16/2012

 

Period 7

 

6/16/2015

 

7/13/2015

Period 8

 

7/17/2012

 

8/13/2012

 

Period 8

 

7/14/2015

 

8/10/2015

Period 9

 

8/14/2012

 

9/10/2012

 

Period 9

 

8/11/2015

 

9/7/2015

Period 10

 

9/11/2012

 

10/8/2012

 

Period 10

 

9/8/2015

 

10/5/2015

Period 11

 

10/9/2012

 

11/5/2012

 

Period 11

 

10/6/2015

 

11/2/2015

Period 12

 

11/8/2012

 

12/3/2012

 

Period 12

 

11/3/2015

 

11/20/2015

Period 13

 

12/4/2012

 

12/31/2012

 

Period 13

 

12/1/2015

 

12/28/2015

 

2013 Fiscal Year

 

2016 Fiscal Year (53 Weeks)

 

 

Pd Begins

 

Pd Ends

 

 

 

Pd Begins

 

Pd Ends

Period 1

 

1/1/2013

 

1//28/2013

 

Period 1

 

12/29/2015

 

1/25/2016

Period 2

 

1/29/2013

 

2/25/2013

 

Period 2

 

1/26/2016

 

2/22/2016

Period 3

 

2/26/20113

 

3/25/2013

 

Period 3

 

2/23/2016

 

3/21/2016

Period 4

 

3/26/2013

 

4/22/2013

 

Period 4

 

3/22/2016

 

4/16/2016

Period 5

 

4/23/2013

 

5/20/2013

 

Period 5

 

4/19/2016

 

5/16/2016

Period 6

 

5/21/2013

 

6/17/2013

 

Period 6

 

5/17/2016

 

6/13/2016

Period 7

 

6/18/2013

 

7/15/2013

 

Period 7

 

6/14/2016

 

7/11/2016

Period 8

 

7/16/2013

 

8/12/2013

 

Period 8

 

7/12/2016

 

8/8/2016

Period 9

 

8/13/2013

 

9/9/2013

 

Period 9

 

8/9/2016

 

9/5/2016

Period 10

 

9/10/2013

 

10/7/2013

 

Period 10

 

9/6/2016

 

10/3/2016

Period 11

 

10/8/2013

 

11/4/2013

 

Period 11

 

10/4/2016

 

10/31/2016

Period 12

 

11/5/2013

 

12/2/2013

 

Period 12

 

11/1/2016

 

11/28/2016

Period 13

 

12/3/2013

 

12/30/2013

 

Period 13

 

11/29/2016

 

1/2/2017

 

2014 Fiscal Year

 

2017 Fiscal Year

 

 

Pd Begins

 

Pd Ends

 

 

 

Pd Begins

 

Pd Ends

Period 1

 

12/31/2013

 

1/27/2014

 

Period 1

 

1/3/2017

 

1/30/2017

Period 2

 

1/28/2014

 

2/24/2014

 

Period 2

 

1/31/2017

 

2/27/2017

Period 3

 

2/25/2014

 

3/24/2014

 

Period 3

 

2/28/2017

 

3/27/2017

Period 4

 

3/25/2014

 

4/21/2014

 

Period 4

 

3/28/2017

 

4/24/2017

Period 5

 

4/22/2014

 

5/19/2014

 

Period 5

 

4/25/2017

 

5/22/2017

Period 6

 

5/20/2014

 

6/16/2014

 

Period 6

 

5/23/2017

 

6/19/2017

Period 7

 

6/17/2014

 

7/14/2014

 

Period 7

 

6/20/2017

 

7/17/2017

Period 8

 

7/15/2014

 

8/11/2014

 

Period 8

 

7/18/2017

 

8/14/2017

Period 9

 

8/12/2014

 

9/8/2014

 

Period 9

 

8/15/2017

 

9/11/2017

Period 10

 

9/9/2014

 

10/6/2014

 

Period 10

 

9/12/2017

 

10/9/2017

Period 11

 

10/7/2014

 

11/3/2014

 

Period 11

 

10/10/2017

 

11/6/2017

Period 12

 

11/4/2014

 

12/1/2014

 

Period 12

 

11/7/2017

 

12/4/2017

Period 13

 

12/2/2014

 

12/29/2014

 

Period 13

 

12/5/2017

 

1/1/2018

 

--------------------------------------------------------------------------------


 

Fiscal Quarters

 

2012 Fiscal Year

 

2015 Fiscal Year

 

 

Qtr Begins

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

1/3/2012

 

3/26/2012

 

Q1

 

12/30/2014

 

3/23/2015

Q2

 

3/27/2012

 

6/18/2012

 

Q2

 

3/24/2015

 

6/15/2015

Q3

 

6/19/2012

 

9/10/2012

 

Q3

 

6/16/2015

 

9/7/2015

Q4

 

9/11/2012

 

12/31/2012

 

Q4

 

9/8/2015

 

12/28/2015

 

2013 Fiscal Year

 

2016 Fiscal Year (53 Weeks)

 

 

 

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

1/1/2013

 

3/25/2013

 

Q1

 

12/29/2015

 

3/21/2016

Q2

 

3/26/2013

 

6/17/2013

 

Q2

 

3/22/2016

 

6/13/2016

Q3

 

6/18/2013

 

9/9/2013

 

Q3

 

6/14/2016

 

9/5/2016

Q4

 

9/10/2013

 

12/30/2013

 

Q4

 

9/6/2016

 

1/2/2017

 

2014 Fiscal Year

 

2017 Fiscal Year

 

 

Qtr Begins

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

12/31/2013

 

3/2412014

 

Q1

 

1/3/2017

 

3/27/2017

Q2

 

3/25/2014

 

6/16/2014

 

Q2

 

3/28/2017

 

6/19/2017

Q3

 

6/17/2014

 

9/8/2014

 

Q3

 

6/20/2017

 

9/11/2017

Q4

 

9/9/2014

 

12/29/2014

 

Q4

 

9/12/2017

 

1/1/2018

 

Fiscal Years

 

2012 Fiscal Year

 

2015 Fiscal Year

Yr Begins

 

Yr Ends

 

Yr Begins

 

Yr Ends

1/3/2012

 

12/31/2012

 

12/30/2014

 

12/28/2015

 

2013 Fiscal Year

 

2016 Fiscal Year

Yr Begins

 

Yr Ends

 

Yr Begins

 

Yr Ends

1/1/2013

 

12/30/2013

 

12/29/2015

 

1/2/2017

 

2014 Fiscal Year

 

2017 Fiscal Year

Yr Begins

 

Yr Ends

 

Yr Begins

 

Yr Ends

12/31/2013

 

12/29/2014

 

1/3/2017

 

1/1/2018

 

--------------------------------------------------------------------------------


 

Schedule 5.8

Indebtedness

 

Irrevocable Standby Letter of Credit SM231166W, as amended (the “Original LC”),
issued by Wells Fargo Bank, N.A., successor-by-merger to Wachovia Bank, National
Association, in favor of Zurich American Insurance Company, in a face amount
equal to $1,780,000. The Original LC will be cancelled upon (1) the
Administrative Agent’s issuance of a Letter of Credit under this Agreement to
the beneficiary of the Original LC and (2) the return of the Original LC to
General Electric Capital Corporation, in its capacity as administrative agent.

 

--------------------------------------------------------------------------------


 

Schedule 5.9

Liens

 

Lien in favor of General Electric Capital Corporation, in its capacity as
administrative agent, on a cash collateral account (1) that has been established
to secure the Borrower’s reimbursement obligations under the letter of credit
identified on Schedule 5.8 and (2) into which the Borrower has deposited
$1,869,000.

 

--------------------------------------------------------------------------------


 

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.24
Restrictive Agreements

 

Limited Liability Company Agreement of JCS Monmouth Mall - NJ, LLC, dated as of
May 10, 2011, among Crab Addison, Inc., a Texas corporation and VNO MM License
LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------

 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Company or
Subsidiary

 

Type of
Organization

 

Jurisdiction of
Organization/
Formation

 

Foreign
Qualification

 

Material Domestic
Subsidiary (as
defined in the Credit
Agreement)

 

Owner

 

Ownership
Percentage

 

Ignite Restaurant Group, Inc.

 

Corporation

 

DE

 

CA, NE, TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Corporation

 

TX

 

AL, AZ, CA, CO, DE, FL, GA, ID, IL, IN, IA, KY, LA, MD, MA, MI, MN, MO, NE, NV,
NJ, NY, NC, OH, OK, PA, SC, TN, UT, VA, WA

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

Joe’s Crab Shack -Texas, Inc.

 

Corporation

 

TX

 

None

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

Joe’s Crab Shack-San Diego Inc.

 

Corporation

 

CA

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

Joe’s Crab Shack-Redondo Beach Inc.

 

Corporation

 

CA

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

Joe’s Crab Shack -Kansas, Inc.

 

Corporation

 

KS

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

BHTT Entertainment, Inc.

 

Corporation

 

TX

 

FL, IL, KY, MO, NY, NE, OH, PA

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

Ignite Restaurants -New Jersey, Inc.

 

Corporation

 

NJ

 

None

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

Joe’s Crab Shack - Alabama Private Club, Inc.

 

Non-Profit Corporation

 

AL

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

Joe’s Crab Shack - Maryland, Inc.

 

Corporation

 

MD

 

None

 

No

 

Crab Addison, Inc.

 

99.7

%

 

James F. Mazany

 

0.1

%

 

Edward W. Engel

 

0.1

%

 

Jeffrey L. Rager

 

0.1

%

Joe’s Crab Shack-Hunt Valley MD, Inc.

 

Corporation

 

MD

 

None

 

No

 

Crab Addison, Inc.

 

97.0

%

 

James F. Mazany

 

1.0

%

 

Edward W. Engel

 

1.0

%

 

Jonathan M. Herbst

 

1.0

%

Joe’s Crab Shack - Anne Arundel MD, Inc.

 

Corporation

 

MD

 

None

 

No

 

Crab Addison, Inc.

 

97.0

%

 

James F. Mazany

 

1.0

%

 

Edward W. Engel

 

1.0

%

 

Kimberly J. Castle

 

1.0

%

JCS Monmouth Mall - NJ, LLC

 

Limited Liability Company

 

DE

 

None

 

No

 

Crab Addison, Inc.

 

99.0

%

 

VNO MM License LLC, a Delaware limited liability company

 

1.0

%

Joe’s Crab Shack - Abingdon MD, Inc.

 

Corporation

 

MD

 

None

 

No

 

Crab Addison, Inc.

 

70.0

%

 

James D. Fike

 

10.0

%

 

Sean Rea

 

10.0

%

 

Mark A. Wiecynski

 

10.0

%

 

--------------------------------------------------------------------------------

*The chief executive office and principal place of business for each of the
entities listed above is 9900 Westpark Dr., Ste 300, Houston, TX 77063.

 

--------------------------------------------------------------------------------

 

Schedule 6.4
Litigation and Administrative Proceedings

 

On July 20, 2012, a putative class action complaint was filed in the U.S.
District Court for the Southern District of Texas against the Company, certain
of its current directors and officers and the underwriters in the initial public
offering.

 

--------------------------------------------------------------------------------


 

Schedule 6.5
Real Estate Owned by the Companies

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.9(a)
Collateral Locations

 

See attached.

 

--------------------------------------------------------------------------------

 

Real Estate Related Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commence

 

 

 

 

 

Remaining

 

 

 

Final Exercise

 

Store #

 

Concept

 

Location Name

 

ST

 

City

 

County

 

Address

 

Lease Date

 

Date

 

Primary Term

 

Expiration Date

 

Options

 

Notice

 

Date

 

7

 

JCS

 

JCS Austin

 

TX

 

Austin

 

Travis

 

600 E. Riverside Dr.

 

05/08/92

 

06/01/92

 

12 years

 

05/31/14

 

None

 

N/A

 

N/A

 

12

 

JCS

 

JCS Arlington

 

TX

 

Arlington

 

Tarrant

 

1520 Nolan Ryan Expwy.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

22

 

JCS

 

JCS Oklahoma City I

 

OK

 

Oklahoma City

 

Oklahoma

 

5940 NW Expressway

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

23

 

JCS

 

JCS Naples

 

FL

 

Naples

 

Collier

 

1355 Fifth Ave. South

 

06/30/09

 

11/01/08

 

15 years

 

10/31/13

 

None

 

N/A

 

N/A

 

27

 

JCS

 

JCS Newport Beach

 

CA

 

Newport Beach

 

Orange

 

2607 PCH

 

08/03/10

 

10/01/10

 

10 years

 

10/01/20

 

1-5 year

 

120 days

 

06/03/20

 

30

 

JCS

 

JCS Tulsa

 

OK

 

Tulsa

 

Tulsa

 

7646 East 61st St.

 

02/22/95

 

09/01/95

 

20 years

 

08/31/15

 

3-5 year

 

6 months

 

02/28/15

 

39

 

JCS

 

JCS San Antonio 410

 

TX

 

San Antonio

 

Bexar

 

4711 NW Loop 410

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

44

 

JCS

 

JCS Tucson

 

AZ

 

Tucson

 

Pima

 

410 Wilmont

 

05/15/96

 

09/01/96

 

20 years

 

08/31/16

 

3 - 5 year

 

180 days

 

02/28/16

 

159

 

JCS

 

JCS Oceanside

 

CA

 

Oceanside

 

San Diego

 

314 Harbor Drive

 

08/19/76

 

08/25/77

 

25 years

 

08/24/17

 

5-5 year

 

6 months

 

02/24/17

 

160

 

JCS

 

JCS Boise

 

ID

 

Boise

 

Ada

 

2288 North Garden St.

 

06/17/76

 

06/17/77

 

25 years

 

06/16/17

 

1-5 year

 

12 months

 

06/16/16

 

160

 

JCS

 

JCS Boise (parking)

 

ID

 

Boise

 

Ada

 

2288 North Garden St.

 

07/15/77

 

10/01/77

 

3 years

 

06/16/17

 

1-5 year

 

12 months

 

06/16/16

 

166

 

JCS

 

JCS Ventura

 

CA

 

Ventura

 

Ventura

 

567 San Jon Road

 

03/02/78

 

06/07/81

 

25 years

 

06/30/16

 

1-5 year

 

90 days

 

04/01/16

 

173

 

JCS

 

JCS Rowing Club

 

CA

 

San Diego

 

San Diego

 

525 East Harbor Drive

 

11/10/81

 

Fee

 

21 years

 

10/31/14

 

4-2 year

 

automatic

 

08/02/14

 

174

 

JCS

 

JCS Ft. Myers

 

FL

 

Ft. Myers

 

Lee

 

2024 West First St.

 

09/30/81

 

08/28/84

 

25 years

 

08/27/14

 

4-5 year

 

90 days

 

05/27/14

 

177

 

JCS

 

JCS Vancouver

 

WA

 

Vancouver

 

Clark

 

101 East Columbia Way

 

04/13/79

 

10/28/80

 

30 years

 

10/31/15

 

3-5 year

 

6 months

 

04/30/15

 

201

 

BHTT

 

BH Downer’s Grove

 

IL

 

Downer’s Grove

 

DuPage

 

1461 Butterfield Rd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

202

 

BHTT

 

BH Hwy 290

 

TX

 

Houston

 

Harris

 

12910 NW Frwy.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

203

 

BHTT

 

BH Willow Grove

 

PA

 

Willow Grove

 

Montgomery

 

2402 Easton Rd.

 

02/10/09

 

07/10/09

 

10 years

 

07/10/19

 

2-5 year

 

270 days

 

10/13/18

 

204

 

BHTT

 

BH Humble

 

TX

 

Humble

 

Harris

 

20100 US Hwy 59

 

07/28/09

 

02/01/10

 

10 years

 

12/31/20

 

3-5 year

 

180 days

 

07/04/20

 

205

 

BHTT

 

BH Chesterfield

 

MO

 

St. Louis

 

St. Louis

 

2 McBride & Son Center Dr.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

206

 

BHTT

 

BH Niles

 

IL

 

Niles

 

Cook

 

5650 W. Touhy Ave.

 

09/25/09

 

02/17/10

 

10 years

 

02/16/20

 

2-5 year

 

180 days

 

08/21/19

 

207

 

BHTT

 

BH S. Plainfield

 

NJ

 

South Plainfield

 

Middlesex

 

4905 Stelton Rd.

 

08/14/09

 

02/15/10

 

10 years

 

01/31/21

 

2-5 year

 

180 days

 

08/04/20

 

208

 

BHTT

 

BH Plano

 

TX

 

Plano

 

Collin

 

4900 West Park Blvd.

 

12/04/09

 

03/28/10

 

10 years

 

03/28/20

 

2-5 year

 

6 months

 

09/28/19

 

209

 

BHTT

 

BH Akron

 

OH

 

Cuyahoga Falls

 

Summit

 

581 Howe Ave.

 

12/07/09

 

06/20/10

 

10 years

 

06/30/20

 

3-5 year

 

120 days

 

03/02/20

 

210

 

BHTT

 

JCS Louisville

 

KY

 

Louisville

 

Jefferson

 

871 S. Hurstbourne Pkwy.

 

03/24/10

 

09/22/10

 

10 years

 

09/21/20

 

4-5 year

 

180 days

 

03/25/20

 

211

 

BHTT

 

BH Tampa

 

FL

 

Tampa

 

Hillsborough

 

1102 N. Dale Mabry Hwy.

 

02/12/10

 

06/23/10

 

10 years

 

06/23/20

 

2-5 year

 

180 days

 

12/26/19

 

212

 

BHTT

 

BH Amherst

 

NY

 

Amherst

 

Erie

 

4120 Maple Rd.

 

04/08/05

 

02/28/06

 

10 years

 

02/29/16

 

4-5 year

 

180 days

 

02/02/15

 

215

 

BHTT

 

BH Orlando

 

FL

 

Orlando

 

Orange

 

8440 International Dr.

 

04/15/10

 

12/09/10

 

15 years

 

12/08/25

 

4-5 year

 

6 months

 

06/08/25

 

218

 

BHTT

 

BH Austin

 

TX

 

Austin

 

Travis

 

11680 A Research Blvd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

221

 

BHTT

 

BH Ft. Lauderdale

 

FL

 

Ft. Lauderdale

 

Broward

 

1451 N. Federal Hwy.

 

07/16/10

 

01/27/11

 

10 years

 

01/27/21

 

4-5 year

 

180 days

 

07/31/20

 

223

 

BHTT

 

BH Galveston

 

TX

 

Galveston

 

Galveston

 

3502A Seawall Blvd.

 

01/10/96

 

01/01/96

 

30 years

 

12/31/25

 

None

 

N/A

 

N/A

 

406

 

JCS

 

JCS Lauderhill

 

FL

 

Lauderhill

 

Broward

 

4402 N. University Dr.

 

01/03/86

 

01/01/96

 

10 years

 

10/31/17

 

2-5 year

 

120 days

 

07/03/17

 

420

 

JCS

 

JCS Nashville

 

TN

 

Nashville

 

Davidson

 

123 2nd Ave. So.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

424

 

JCS

 

JCS Fairfax

 

VA

 

Fairfax

 

Fairfax

 

12831 Fair Lakes Pkwy.

 

04/21/95

 

01/14/97

 

15 years

 

01/13/17

 

2-5 year

 

180 days

 

07/17/16

 

602

 

JCS

 

JCS North

 

TX

 

Houston

 

Harris

 

14901 N. Freeway I-45

 

05/20/94

 

05/20/94

 

30 years

 

05/31/24

 

None

 

N/A

 

N/A

 

603

 

JCS

 

JCS 610

 

TX

 

Houston

 

Harris

 

2621 S. Loop West

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

605

 

JCS

 

JCS Fuqua

 

TX

 

Houston

 

Harris

 

12400 Gulf Freeway

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

608

 

JCS

 

JCS Grapevine

 

TX

 

Grapevine

 

Tarrant

 

201 West State Hwy. 114

 

09/05/95

 

12/27/95

 

25 years

 

12/31/21

 

None

 

N/A

 

N/A

 

610

 

JCS

 

JCS Stemmons

 

TX

 

Dallas

 

Dallas

 

10250 E. Technology Blvd.

 

09/06/95

 

02/12/96

 

25 years

 

02/28/21

 

2-5 year

 

180 days

 

08/31/20

 

611

 

JCS

 

JCS Galveston

 

TX

 

Galveston

 

Galveston

 

3502 Seawall Blvd.

 

01/10/96

 

01/01/96

 

30 years

 

12/31/25

 

None

 

N/A

 

N/A

 

612

 

JCS

 

JCS Destin

 

FL

 

Destin Beach

 

Okaloosa

 

14055 Emerald Coast Pkwy.

 

12/19/95

 

02/18/96

 

29 years

 

12/31/25

 

2-5 year

 

180 days

 

07/03/25

 

613

 

JCS

 

JCS Tempe Southern

 

AZ

 

Tempe

 

Maricopa

 

1604 East Southern Ave.

 

03/08/96

 

08/01/96

 

180 months

 

07/31/13

 

1 -2 year

 

6 months

 

01/31/13

 

615

 

JCS

 

JCS Aurora

 

CO

 

Aurora

 

Arapahoe

 

14025 East Evans

 

08/20/97

 

08/20/97

 

20 years

 

08/31/17

 

3-5 year

 

90 days

 

06/02/17

 

619

 

JCS

 

JCS Greenville

 

SC

 

Greenville

 

Greenville

 

102 E. Beacon Dr.

 

09/30/96

 

01/20/97

 

20 years

 

01/31/17

 

3-5 year

 

60 days

 

12/01/16

 

620

 

JCS

 

JCS Myrtle Bch I

 

SC

 

N. Myrtle Beach

 

Horry

 

4846 Hwy 17 South

 

12/26/96

 

01/01/97

 

20 years

 

02/28/16

 

2-5 year

 

6 months

 

08/27/15

 

621

 

JCS

 

JCS Baton Rouge

 

LA

 

Baton Rouge

 

East Baton Rouge

 

7620 Andrea Dr.

 

10/23/96

 

02/22/97

 

20 years

 

12/31/17

 

2-5 year

 

6 months

 

06/30/17

 

622

 

JCS

 

JCS McAllen

 

TX

 

McAllen

 

Hidalgo

 

711 E. Expressway

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

623

 

JCS

 

JCS Columbus

 

OH

 

Columbus

 

Frnaklin

 

3720 W. Dublin -Granville

 

11/07/96

 

04/01/97

 

20 years

 

03/30/22

 

3-5 year

 

90 days

 

12/30/21

 

627

 

JCS

 

JCS San Antonio I-10

 

TX

 

San Antonio

 

Bexar

 

12485 IH-10 West

 

01/16/97

 

01/16/97

 

20 years

 

08/31/17

 

3-5 year

 

180 days

 

03/03/17

 

628

 

JCS

 

JCS San Antonio Quarry

 

TX

 

San Antonio

 

Bexar

 

255 East Basse Rd. #1400

 

09/27/96

 

10/21/97

 

20 years

 

10/31/17

 

2-5 year

 

180 days

 

04/30/17

 

630

 

JCS

 

JCS Schaumburg

 

IL

 

Schaumburg

 

Cook

 

2000 E. Golf rd.

 

09/14/09

 

09/17/09

 

15 years

 

09/14/24

 

1-5 year

 

180 days

 

03/18/24

 

632

 

JCS

 

JCS Myrtle Bch II

 

SC

 

Myrtle Beach

 

Horry

 

1219 Celebrity Circle

 

03/21/97

 

07/17/97

 

15 years

 

06/30/17

 

1-5 year

 

6 months

 

12/30/16

 

633

 

JCS

 

JCS Lubbock

 

TX

 

Lubbock

 

Lubbock

 

5802 West Loop S. 289

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

635

 

JCS

 

JCS San Antonio Riverwalk

 

TX

 

San Antonio

 

Bexar

 

212 College St. #100

 

New Lease for expansion

 

TBD

 

10 years

 

TBD

 

2-5 year

 

180 days

 

TBD

 

 

--------------------------------------------------------------------------------

 

Real Estate Related Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commence

 

 

 

 

 

Remaining

 

 

 

Final Exercise

 

Store #

 

Concept

 

Location Name

 

ST

 

City

 

County

 

Address

 

Lease Date

 

Date

 

Primary Term

 

Expiration Date

 

Options

 

Notice

 

Date

 

635

 

JCS

 

Riverwalk-San Antonio III Patio Lease

 

TX

 

San Antonio

 

Bexar

 

212 College St. #100

 

07/01/97

 

07/01/97

 

5 years

 

12/31/17

 

None

 

N/A

 

N/A

 

636

 

JCS

 

JCS Louisville

 

KY

 

Louisville

 

Jefferson

 

131 River Rd.

 

10/24/96

 

08/26/97

 

20 years

 

08/26/17

 

3-5 year

 

180 days

 

02/26/17

 

637

 

JCS

 

JCS Rainbow

 

NV

 

Las Vegas

 

Clark

 

1991 Rainbow Blvd. N.

 

08/26/96

 

08/22/97

 

30 years

 

08/31/27

 

None

 

N/A

 

N/A

 

639

 

JCS

 

JCS Indy-I

 

IN

 

Indianapolis

 

Marion

 

7303 US 31 South

 

07/08/93

 

08/01/09

 

3 years

 

07/31/17

 

1-5 year

 

180 days

 

02/02/17

 

640

 

JCS

 

JCS Hwy 6

 

TX

 

Houston

 

Harris

 

2120 S. Hwy. 6

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

641

 

JCS

 

JCS Fairview

 

IL

 

Fairview Heights

 

St. Clair

 

51 Ludwig Dr.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

643

 

JCS

 

JCS Atlanta

 

GA

 

Morrow

 

Clayton

 

1965 Zion Road

 

05/16/97

 

10/01/97

 

20 years

 

09/30/17

 

3-5 year

 

90 days

 

06/30/17

 

645

 

JCS

 

JCS Beaumont

 

TX

 

Beaumont

 

Jefferson

 

3825 Interstate 10 S.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

646

 

JCS

 

JCS Memphis I

 

TN

 

Memphis

 

Shelby

 

7990 Horizon Center Blvd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

648

 

JCS

 

JCS Clearwater

 

FL

 

Clearwater

 

Pinellas

 

2730 Gulf to Bay Blvd.

 

09/16/94

 

06/17/95

 

20 years

 

12/31/15

 

2-5 year

 

automatic

 

07/03/15

 

649

 

JCS

 

JCS St. Louis

 

MO

 

St. Peters

 

St. Charles

 

5856 Suemandy Dr.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

650

 

JCS

 

JCS Round Rock

 

TX

 

Round Rock

 

Williamson

 

2401 S. IH 35

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

651

 

JCS

 

JCS Plano

 

TX

 

Plano

 

Collin

 

3320 Central Expressway

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

652

 

JCS

 

JCS Hazard

 

CA

 

San Diego

 

San Diego

 

7610 Hazard Center Dr. #703

 

10/12/12

 

10/15/12

 

10 years

 

10/31/22

 

2-5 year

 

9 months

 

01/31/22

 

653

 

JCS

 

JCS Sterling Heights

 

MI

 

Sterling Heights

 

Macomb

 

33879 Van Dyke

 

08/12/97

 

01/19/98

 

20 years

 

01/31/18

 

4-5 year

 

180 days

 

08/03/17

 

655

 

JCS

 

JCS Corpus Christi

 

TX

 

Corpus Christi

 

Nueces

 

5025 S. Padre Island Dr.

 

11/24/97

 

03/02/98

 

20 years

 

03/31/18

 

4-5 year

 

180 days

 

10/01/17

 

657

 

JCS

 

JCS Indy-II

 

IN

 

Indianapolis

 

Marion

 

8250 Dean Rd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

659

 

JCS

 

JCS Hobart

 

IN

 

Merrillville

 

Lake

 

2757 E. 80th Ave.

 

10/16/97

 

04/15/98

 

20 years

 

04/30/18

 

4-5 year

 

9 months

 

07/29/17

 

662

 

JCS

 

JCS Mesquite

 

TX

 

Mesquite

 

Dallas

 

1340 N. Peachtree Rd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

663

 

JCS

 

JCS Olathe

 

KS

 

Olathe

 

Johnson

 

11965 S. Strangline Rd.

 

12/24/97

 

05/27/98

 

20 years

 

05/31/18

 

4-5 year

 

180 days

 

11/30/17

 

669

 

JCS

 

JCS Tempe Baseline

 

AZ

 

Tempe

 

Maricopa

 

1606 West Baseline

 

01/15/85

 

09/01/85

 

20 years

 

08/31/20

 

1-5 year

 

60 days

 

07/02/20

 

670

 

JCS

 

JCS Long Beach (Sublease)

 

CA

 

Long Beach

 

Los Angeles

 

6550 Marina Drive

 

10/01/94

 

10/01/94

 

18 years

 

09/30/17

 

1-5 year

 

6 months

 

03/29/17

 

670

 

JCS

 

JCS Long Beach

 

CA

 

Long Beach

 

Los Angeles

 

6550 Marina Drive

 

02/06/80

 

03/01/80

 

40 years

 

02/28/20

 

2- 5 year

 

6 months

 

08/30/19

 

670

 

JCS

 

Sign Lease

 

CA

 

Long Beach

 

Los Angeles

 

6550 Marina Drive

 

03/01/05

 

12/01/04

 

8 years

 

11/30/20

 

None

 

N/A

 

N/A

 

671

 

JCS

 

JCS Pacific Beach

 

CA

 

San Diego

 

San Diego

 

4325 Ocean Blvd.

 

09/21/85

 

01/01/86

 

30 years

 

12/30/15

 

None

 

N/A

 

N/A

 

674

 

JCS

 

JCS Norfolk

 

VA

 

Norfolk

 

Norfolk City

 

333 Water Side Dr. #101

 

04/14/98

 

06/06/98

 

15 years

 

06/30/13

 

3-5 year

 

120 days

 

03/01/13

 

675

 

JCS

 

JCS Sanford

 

FL

 

Sanford

 

Seminole

 

4659 W. 1st Street

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

676

 

JCS

 

JCS Orlando

 

FL

 

Orlando

 

Orange

 

4601 Semoran Blvd.

 

02/27/98

 

08/01/98

 

20 years

 

07/31/18

 

4-5 year

 

180 days

 

01/31/18

 

677

 

JCS

 

JCS Henderson

 

NV

 

Henderson

 

Clark

 

4250 East Sunset Blvd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

679

 

JCS

 

JCS Fayetteville

 

NC

 

Fayetteville

 

Cumberland

 

155 McPherson Church Rd.

 

02/05/98

 

09/01/98

 

20 years

 

08/31/18

 

3-5 year

 

90 days

 

06/01/18

 

680

 

JCS

 

JCS Colorado Springs

 

CO

 

Colorado Springs

 

El Paso

 

805 Citadel Dr.

 

04/14/98

 

07/01/98

 

20 years

 

06/30/18

 

3-5 year

 

90 days

 

04/01/18

 

682

 

JCS

 

JCS Ann Arbor

 

MI

 

Ann Arbor

 

Washtenaw

 

3020 W. Water Rd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

684

 

JCS

 

JCS Hoover

 

AL

 

Hoover

 

Shelby

 

20 Meadow View

 

06/04/98

 

08/01/98

 

20 years

 

08/31/18

 

2-5 year

 

90 days

 

06/02/18

 

686

 

JCS

 

JCS Chesapeake

 

VA

 

Chesapeake

 

Chesapeake City

 

1568 Crossways Blvd.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

688

 

JCS

 

JCS Humble

 

TX

 

Humble

 

Harris

 

20100 US Hwy. 59

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

691

 

JCS

 

JCS Kennesaw

 

GA

 

Kennesaw

 

Cobb

 

2501 Kobb Place Blvd.

 

02/23/98

 

06/01/99

 

20 years

 

05/31/19

 

4-5 year

 

90 days

 

02/28/19

 

692

 

JCS

 

JCS Gaithersburg

 

MD

 

Gaithersburg

 

Montgomery

 

221 Rio Blvd.

 

05/26/98

 

04/05/99

 

30 years

 

04/04/29

 

2-5 year

 

180 days

 

10/05/28

 

693

 

JCS

 

JCS Roseville

 

MN

 

Roseville

 

Ramsey

 

2704 Snelling Ave. N.

 

10/23/09

 

11/30/09

 

3 years

 

11/30/14

 

1-7 year;

2-5 year

 

270 days

 

03/05/14

 

694

 

JCS

 

JCS Lawrenceville

 

NJ

 

Lawrenceville

 

Mercer

 

3191 US Route One

 

09/02/98

 

11/01/98

 

20 years

 

11/30/18

 

3-5 year

 

180 days

 

06/02/18

 

696

 

JCS

 

JCS Auburn Hills

 

MI

 

Auburn Hills

 

Oakland

 

4975 S. Baldwin

 

03/09/98

 

08/01/99

 

20 years

 

07/31/19

 

3-5 year

 

180 days

 

01/31/19

 

697

 

JCS

 

JCS Jacksonville

 

FL

 

Jacksonville

 

Duval

 

6 Beach Blvd.

 

03/30/98

 

01/08/00

 

20 years

 

01/07/20

 

4-5 year

 

90 days

 

10/08/19

 

698

 

JCS

 

JCS Peoria

 

IL

 

Peoria

 

Peoria

 

110 SW Water St.

 

03/09/98

 

02/01/00

 

20 years

 

02/29/20

 

2-5 year

 

180 days

 

08/30/19

 

700

 

JCS

 

JCS Redondo Beach

 

CA

 

Redondo Beach

 

Los Angeles

 

230 Portofino Way

 

09/07/99

 

03/07/00

 

20 years

 

03/07/20

 

2-5 year

 

6 months

 

09/07/19

 

701

 

JCS

 

JCS Salt Lake

 

UT

 

Sandy

 

Salt Lake

 

9400 S. State St.

 

08/04/00

 

11/01/00

 

20 years

 

10/31/20

 

2-5 year

 

180 days

 

05/03/20

 

702

 

JCS

 

JCS Duluth

 

GA

 

Duluth

 

Gwinnett

 

1590 Pleasant Hill Rd.

 

12/22/99

 

08/01/00

 

20 years

 

07/31/20

 

2-5 year

 

6 months

 

01/30/20

 

707

 

JCS

 

JCS Westminster

 

CO

 

Westminster

 

Adams

 

8911 N. Yates St.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

708

 

JCS

 

JCS Disney

 

FL

 

Orlando

 

Orange

 

12124 S. Apopka Vineland Rd.

 

05/23/00

 

05/23/00

 

20 years

 

01/31/21

 

4-5 year

 

180 days

 

07/31/20

 

710

 

JCS

 

JCS Corpus Lighthouse

 

TX

 

Corpus Christi

 

Nueces

 

444 Shoreline Dr.

 

10/18/94

 

01/01/95

 

40 years

 

01/01/35

 

None

 

N/A

 

N/A

 

711

 

JCS

 

JCS Garden Grove

 

CA

 

Garden Grove

 

Orange

 

12011 Harbor Blvd.

 

01/23/01

 

06/28/01

 

20 years

 

06/30/21

 

4-5 year

 

6 months

 

12/29/20

 

712

 

JCS

 

JCS Pier 19

 

TX

 

Galveston

 

Galveston

 

2000 Harborside Dr. on Pier 19

 

06/01/01

 

06/01/01

 

2 years

 

05/31/13

 

5-5 year

 

30 days

 

04/15/13

 

713

 

JCS

 

JCS Fisherman’s Wharf

 

CA

 

San Francisco

 

San Francisco

 

245 Jefferson St.

 

10/14/84

 

01/01/85

 

19 years

 

06/15/20

 

None

 

None

 

N/A

 

 

--------------------------------------------------------------------------------

 

Real Estate Related Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commence

 

 

 

 

 

Remaining

 

 

 

Final Exercise

 

Store #

 

Concept

 

Location Name

 

ST

 

City

 

County

 

Address

 

Lease Date

 

Date

 

Primary Term

 

Expiration Date

 

Options

 

Notice

 

Date

 

714

 

JCS

 

JCS Bellevue

 

KY

 

Bellevue

 

Campbell

 

5 Fairfield Ave.

 

06/30/99

 

02/15/02

 

20 years

 

02/28/22

 

4-5 year

 

automatic

 

01/28/22

 

715

 

JCS

 

JCS Gurnee

 

IL

 

Gurnee

 

Lake

 

5626 Northridge Dr.

 

02/26/01

 

01/02/02

 

20 years

 

01/31/20

 

2-5 year

 

365 days

 

01/30/19

 

716

 

JCS

 

JCS Independence

 

MO

 

Independence

 

Jackson

 

20001 East Jackson Dr.

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

717

 

JCS

 

JCS Highway 249

 

TX

 

Houston

 

Harris

 

17111 Tomball Pkwy.

 

07/11/01

 

02/01/02

 

20 years

 

01/31/22

 

3-5 year

 

270 days

 

04/30/21

 

718

 

JCS

 

JCS Fossil Creek

 

TX

 

Fort Worth

 

Tarrant

 

3040 Western Center Blvd.

 

09/28/01

 

09/17/02

 

20 years

 

09/30/22

 

4-5 year

 

180 days

 

04/02/22

 

719

 

JCS

 

JCS Stone Mountain

 

GA

 

Lilburn

 

Gwinnett

 

4300 Stone Mountain

 

04/12/99

 

04/12/99

 

15 years

 

04/30/14

 

2-10 year

 

6 months

 

10/01/13

 

720

 

JCS

 

JCS Douglasville

 

GA

 

Douglasville

 

Douglas

 

2868 Chapel Hill Rd.

 

10/30/97

 

10/13/98

 

20 years

 

10/31/18

 

2-5 year

 

120 days

 

06/30/18

 

722

 

JCS

 

JCS Pittsburgh

 

PA

 

Pittsburgh

 

Allegheny

 

5 Station Sq. Dr. #226

 

03/07/01

 

09/10/02

 

20 years

 

09/30/22

 

4-5 year

 

9-15 months

 

01/01/22

 

724

 

JCS

 

JCS Fredricksburg

 

VA

 

Fredricksburg

 

Fredricksburg City

 

2805 Plank Rd.

 

05/02/02

 

01/01/03

 

20 years

 

12/31/23

 

4-5 year

 

6 months

 

06/30/23

 

725

 

JCS

 

JCS Oklahoma City II

 

OK

 

Oklahoma City (II)

 

Oklahoma

 

1508 SW 74th St.

 

08/19/91

 

01/01/03

 

15 years

 

12/31/17

 

3-5 year

 

90 days*

 

10/01/17

 

727

 

JCS

 

JCS Lewisville

 

TX

 

Lewisville

 

Denton

 

2206 South Stemmons

 

03/16/07

 

03/16/07

 

20 years

 

03/31/27

 

None

 

N/A

 

N/A

 

728

 

JCS

 

JCS Industry

 

CA

 

City of Industry

 

Los Angeles

 

1420 S. Azusa

 

03/14/02

 

12/09/02

 

20 years

 

12/31/21

 

2-5 year;

1-4 year

 

12-14 months

 

12/30/20

 

729

 

JCS

 

JCS Wilmington

 

DE

 

Wilmington

 

New Castle

 

600 S. Madison

 

06/21/02

 

01/04/03

 

20 years

 

01/03/23

 

4-5 year

 

120 days

 

09/05/22

 

731

 

JCS

 

JCS Sacramento

 

CA

 

Sacramento

 

Sacramento

 

1210 Front Street

 

08/14/01

 

03/28/02

 

34 years

 

06/30/35

 

2-5 year

 

180 days

 

12/31/34

 

733

 

JCS

 

JCS West Jordan

 

UT

 

West Jordan

 

Salt Lake

 

7277 S. Plaza Center Dr.

 

04/21/03

 

11/01/03

 

20 years

 

10/31/23

 

4-5 year

 

180 days

 

05/01/23

 

734

 

JCS

 

JCS Robinson

 

PA

 

Robinson

 

Allegheny

 

6491 Robinson Centre Dr.

 

04/01/03

 

01/13/04

 

15 years

 

01/12/19

 

2-5 year

 

180 days

 

07/12/18

 

735

 

JCS

 

JCS Kissimmee

 

FL

 

Kissimmee

 

Osceola

 

10 Blake Blvd.

 

02/13/03

 

03/23/04

 

15 years

 

03/22/19

 

3-5 year

 

90 days

 

12/22/18

 

736

 

JCS

 

JCS Cedar Hill

 

TX

 

Cedar Hill

 

Dallas

 

735 N. Highway

 

08/07/03

 

06/01/04

 

20 years

 

05/31/24

 

4-5 year

 

90 days

 

03/01/24

 

737

 

JCS

 

JCS Sugar Land

 

TX

 

Sugar Land

 

Fort Bend

 

19740 Southwest Freeway

 

10/01/03

 

06/01/04

 

20 years

 

05/31/24

 

4-5 year

 

180 days

 

12/01/23

 

738

 

JCS

 

JCS Hampton

 

VA

 

Hampton

 

Hampton City

 

1974 Power Plant Pkwy.

 

12/09/03

 

10/12/04

 

15 years

 

10/11/19

 

3-5 year

 

180 days

 

04/11/19

 

739

 

JCS

 

JCS West Des Moines

 

IA

 

West Des Moines

 

Polk

 

130 S. Jordan Creek Pkwy.

 

03/16/04

 

08/04/04

 

10 years

 

08/31/14

 

4-5 year

 

12 months

 

08/31/13

 

741

 

JCS

 

JCS Bossier City

 

LA

 

Bossier City

 

Bossier Parish

 

625 Boardwalk Blvd.

 

02/23/04

 

06/01/05

 

10 years

 

05/31/15

 

2-5 year

 

6-12 months

 

11/30/14

 

743

 

JCS

 

JCS Pearland

 

TX

 

Pearland

 

Brazoria

 

3239 Silver Lake Village Dr.

 

11/15/04

 

04/01/05

 

10 years

 

03/31/15

 

4-5 year

 

180 days

 

09/30/14

 

744

 

JCS

 

JCS Parker

 

CO

 

Parker

 

Douglas

 

19320 Cottonwood Dr.

 

04/27/04

 

07/01/04

 

246 months

 

12/31/24

 

4-5 year

 

180 days

 

06/30/24

 

745

 

JCS

 

JCS Rancho Cucamonga

 

CA

 

Rancho Cucamonga

 

San Bernardino

 

12327 Foothill Blvd.

 

01/27/05

 

01/01/05

 

20 years

 

12/31/25

 

3-5 year

 

180 days

 

06/30/25

 

747

 

JCS

 

JCS Branson

 

MO

 

Branson

 

Taney

 

717 Branson Landing

 

03/16/06

 

08/22/06

 

10 years

 

08/21/16

 

4-5 year

 

270 days

 

11/25/15

 

749

 

JCS

 

JCS S. Plainfield

 

NJ

 

South Plainfield

 

Middlesex

 

4905 Stelton Rd.

 

08/14/09

 

02/15/10

 

10 years

 

01/31/21

 

2-5 year

 

180 days

 

08/04/20

 

750

 

JCS

 

JCS Henrietta

 

NY

 

Henrietta

 

Monroe

 

100 Marketplace Drive

 

02/10/11

 

08/30/11

 

10 years

 

08/31/21

 

4-5 year

 

180 days

 

03/03/21

 

751

 

JCS

 

JCS W. Kissimmee

 

FL

 

W. Kissimmee

 

Osceola

 

West US 192 and Black Lake Rd

 

11/22/10

 

03/26/12

 

15 years

 

03/31/27

 

4-5 year

 

180 days

 

10/02/26

 

752

 

JCS

 

JCS Orlando I-Drive

 

FL

 

Orlando

 

Orange

 

8400 International Dr.

 

04/15/10

 

12/09/10

 

15 years

 

12/08/25

 

4-5 year

 

6 months

 

06/08/25

 

753

 

JCS

 

JCS Oceanside

 

NY

 

Oceanside

 

Nassau

 

3555 Long Beach Road

 

03/04/10

 

12/01/11

 

10 years

 

11/30/21

 

3-5 year

 

180 days

 

06/03/21

 

754

 

JCS

 

JCS Greenbelt

 

MD

 

Greenbelt

 

Prince George

 

6002 Greenbelt Rd.

 

07/29/10

 

05/24/11

 

10 years

 

05/31/21

 

4-5 year

 

270 days

 

09/03/20

 

755

 

JCS

 

JCS Abingdon

 

MD

 

Abingdon

 

Harford

 

3411 Emmorton Rd.

 

03/02/11

 

01/16/12

 

10 years

 

01/31/22

 

4-5 year

 

12 months

 

01/31/21

 

756

 

JCS

 

JCS Clifton

 

NJ

 

Clifton

 

Passaic

 

405 Allwood

 

09/20/10

 

04/18/11

 

15 years

 

04/30/26

 

3-5 year

 

6 months

 

10/30/25

 

758

 

JCS

 

JCS Amherst

 

NY

 

Amherst

 

Erie

 

4125 Maple Road

 

12/10/10

 

07/11/11

 

15 years

 

07/31/26

 

4-5 year

 

180 days

 

02/01/26

 

759

 

JCS

 

JCS Eatontown

 

NJ

 

Eatontown

 

Monmouth

 

190 NJ State Hwy 35

 

04/25/11

 

12/27/11

 

10 years

 

12/31/21

 

3-5 year

 

270days

 

04/05/21

 

760

 

JCS

 

JCS King of Prussia

 

PA

 

King of Prussia

 

Montgomery

 

240 Mall Blvd.

 

02/28/11

 

10/24/11

 

15 years

 

10/24/26

 

2-5 year;

1-4 yr 11 mos

 

6 months

 

04/24/26

 

761

 

JCS

 

JCS Bala Cynwyd

 

PA

 

Bala Cynwyd

 

Montgomery

 

555 E. City Line Ave.

 

01/06/12

 

01/06/12

 

6 years

 

05/31/17

 

1-4 year

 

7 months

 

10/31/16

 

762

 

JCS

 

JCS Daytona Beach

 

FL

 

Daytona Beach

 

Volusia

 

1200 Main Street

 

12/06/11

 

07/01/12

 

10 years

 

06/30/22

 

4-5 year

 

180 days

 

01/02/22

 

764

 

JCS

 

JSC Methuen

 

MA

 

Methuen

 

Essex

 

105 Pleasant Valley Street

 

10/13/11

 

05/15/12

 

10 years

 

05/31/22

 

4-5 year

 

6 months

 

11/30/21

 

765

 

JCS

 

JCS Sevierville

 

TN

 

Sevierville

 

Knox

 

1605 Parkway

 

10/10/11

 

05/08/12

 

10 years

 

05/07/22

 

4-5 year

 

1 year

 

05/07/21

 

766

 

JCS

 

JCS Hunt Valley

 

MD

 

Cockeysville

 

Baltimore

 

118 Shawan Rd.

 

03/12/12

 

10/09/12

 

10 years

 

10/31/22

 

4-5 year

 

180 days

 

05/04/22

 

768

 

JCS

 

JCS Latham Farms

 

NY

 

Latham

 

Albany

 

579 Troy Schenectady #80

 

02/08/12

 

09/10/12

 

10 years

 

09/30/22

 

3-5 year

 

1 year

 

09/30/21

 

769

 

JCS

 

JCS Omaha

 

NE

 

Omaha

 

Douglas

 

701 N. 102nd St.

 

03/31/10

 

12/05/10

 

10 years

 

12/04/20

 

2-5 year

 

270 days

 

03/09/20

 

770

 

JCS

 

JCS Arundel Mills

 

MD

 

Hanover

 

Anne Arundel

 

7051 Arundel Mills Blvd.

 

12/04/06

 

03/15/12

 

20 years

 

12/31/27

 

4-5 year

 

180 days

 

07/04/27

 

 

 

RSC

 

RSC

 

TX

 

Houston

 

Harris

 

9900 Westpark Dr. #300

 

02/01/07

 

12/01/10

 

4 y 10 m 30 d

 

10/31/15

 

None

 

N/A

 

N/A

 

 

LOCATIONS CURRENTLY UNDER CONSTRUCTION:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

771

 

JCS

 

JCS Deptford

 

NJ

 

Deptford Township

 

Gloucester

 

2000 Clements Bridge Road

 

08/03/12

 

 

 

 

 

 

 

 

 

 

 

 

 

773

 

JCS

 

JCS Savannah

 

GA

 

Savannah

 

Chatham

 

504 E. River Street

 

06/06/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Real Estate Related Collateral

 

LOCATIONS WITH SIGNED LEASE BUT NOT YET UNDER CONSTRUCTION:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commence

 

 

 

 

 

Remaining

 

 

 

Final Exercise

 

Store #

 

Concept

 

Location Name

 

ST

 

City

 

County

 

Address

 

Lease Date

 

Date

 

Primary Term

 

Expiration Date

 

Options

 

Notice

 

Date

 

763

 

JCS

 

JCS Elmhurst

 

NY

 

Elmhurst

 

Rockland

 

59-02 92nd St.

 

08/20/12

 

 

 

 

 

 

 

 

 

 

 

 

 

772

 

JCS

 

JCS Harlem

 

NY

 

Harlem

 

Suffolk

 

301 W. 125th Street

 

03/16/12

 

 

 

 

 

 

 

 

 

 

 

 

 

774

 

JCS

 

JCS W. Nyack

 

NY

 

W. Nyack

 

New York

 

4370 Palisades Center Drive

 

09/14/12

 

 

 

 

 

 

 

 

 

 

 

 

 

TBD

 

JCS

 

JCS Riverhead

 

NY

 

Riverhead

 

Queens

 

1490 Old Country Road

 

10/12/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.9(b)

Landlord Waiver Locations

 

Unit Name

 

Unit #

 

Address

 

JCS FORT MEYERS

 

10174

 

Navillus Group LLC
c/o Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110

 

 

 

 

 

 

 

JCS VANCOUVER

 

10177

 

Leo L. Wang DBA ACW Properties Series 1 LLC
969 G Edgewater Blvd, #350
Foster City, CA 94404

 

 

 

 

 

 

 

JCS LAUDERHILL

 

10406

 

4400 University Limited Partnership
In Care Of: Sevell Realty Partners
2295 Corporate Blvd. NW, Suite 131
Boca Raton, FL 33431
Attn: Arnold Sevell, President & BrokerTel

 

 

 

 

 

 

 

JCS NASHVILLE

 

10420

 

Gregcoh, LLC
Attn: Nancy Cohn
16955 Ostego St.
Encino, CA 91319

 

 

 

 

 

 

 

JCS GALVESTON

 

10611

 

Gulf Properties
P.O. Box 329
Galveston, TX 77553

 

 

 

 

 

 

 

JCS DESTIN

 

10612

 

Andrew Kwiat
Chief Financial Officer
Rosen Associates
2665 South Bayshore Drive, Suite 701
Coconut Grove, Florida 33133

 

 

 

 

 

 

 

JCS MYRTLE BROADWAY

 

10632

 

Broadway at the Beach
Attention: Lease Administration
P.O. Box 7577
Myrtle Beach, SC 29572

 

 

 

 

 

 

 

JCS SAN ANTONIO RIVERWALK

 

10635

 

Director of Parks & Recreation
City of San Antonio
115 Plaza De Armas, #240
PO Box 39966, San Antonio, TX 78283;



212 College Street Ltd.
16 Carriage Hills
San Antonio, TX 78257
ATTN: Samuel L. Panchevre

 

 

 

 

 

 

 

JCS LOUISVILLE

 

10636

 

Waterfront Development Corporation
129 East River Road, Louisville, KY 40202
ATTN: Margaret Walker

 

 

--------------------------------------------------------------------------------


 

Unit Name

 

Unit #

 

Address

 

JCS CLEARWATER

 

10648

 

CLANT, INC.
PO BOX 290727
Port Orange, FL
C/O SEA LOVE BOAT WORKS
4877 Front Street
Ponce Inlet, FL 32127

 

 

 

 

 

 

 

JCS TEMPE BASELINE

 

10669

 

Arizona Mills Mall, LLC
c/o Simon Property Group
225 W. Washington St.
Indianapolis, IN 46204
Attn: General Counsel

 

 

 

 

 

 

 

JCS LAWRENCEVILLE

 

10694

 

Lawrence Investment Group
100 Federal City Rd., Ste. C101
Lawrenceville, NJ 86480

 

 

 

 

 

 

 

JCS JACKSONVILLE BEACH

 

10697

 

Beach Boulevard Associates
1200 Shetter Ave.
Jacksonville Beach, FL 32250

 

 

 

 

 

 

 

JCS ORLANDO 2-LBV

 

10708

 

Brinker Florida, Inc.
6820 LBJ Freeway
Dallas, TX 75240
ATTN: General Counsel

 

 

 

 

 

 

 

JCS CORPUS CHRISTI 2

 

10710

 

City of Corpus Christi
P. O. Box 9277
Corpus Christi, TX 78469-9277;
1201 Leopard St.
Corpus Christi, TX 78401
ATTN: George K. (Skip) Noe, City Manager

 

 

 

 

 

 

 

JCS GARDEN GROVE

 

10711

 

Millbrae Square Company III, LLC
717 Broadway
Millbrae, CA 94030
Attn: Vicki Imbimbo

 

 

 

 

 

 

 

JCS SAN FRANCISCO

 

10713

 

DiMaggio Realty
c/o Dominic DiMaggio
6110 North Ocean Blvd., Suite 24
Ocean Ridge, FL 33435

 

 

 

 

 

 

 

JCS BELLEVUE

 

10714

 

City of Bellevue
616 Poplar Street
Bellevue, KY 41073
ATTN: BURCDA & Office of the Mayor

 

 

 

 

 

 

 

JCS FORT WORTH 2-FOSSIL CREEK

 

10718

 

Hugo Herzberg Company
c/o Walpert Properties
11457 Olde Cabin Rd.
St. Louis, MO 63141
ATTN: Nancy Hoeing, Controller

 

 

 

 

 

 

 

JCS FREDERICKSBURG

 

10724

 

Central Park 1210, LLC
Kimco Realty Corporation, Mid-Atlantic Region
170 West Ridgely Road, Suite 210
Lutherville, MD 21093

 

 

--------------------------------------------------------------------------------


 

Unit Name

 

Unit #

 

Address

 

JCS WILMINGTON

 

10729

 

Shipyard Dining LLC
234 North James Street
Newport, DE 19804

 

 

 

 

 

 

 

JCS SACRAMENTO

 

10731

 

City of Sacramento, Convention, Culture & Leisure Dept.
1030 15th Street, Suite 250
Sacramento, CA 95814
ATTN: Director of Convention, Culture & Leisure

 

 

 

 

 

 

 

JCS KISSIMMEE

 

10735

 

CLPF - Water Tower Shoppes, LP
c/o Crossman & Company as Agent
3333 S. Orange Avenue, #201
Orlando, FL 32806

 

 

 

 

 

 

 

JCS BOSSIER CITY

 

10741

 

Bayer Properties
2222 Arlington Avenue
Birmingham, AL 35205

 

 

 

 

 

 

 

JCS BRANSON

 

10747

 

HCW Development Company, LLC
c/o GGP General Growth Properties Inc.
100 Branson Landing
Branson, MO

 

 

 

 

 

 

 

JCS SOUTH PLAINFIELD

 

10749

 

Office Two Limited Partnership
Care Of: National Realty & Development Corp.
3 Manhattanville Rd.
Purchase, New York, 10577

 

 

 

 

 

 

 

JCS ORLANDO I-DRIVE

 

10752

 

8400 I Drive LLC
Attn Rashid Khatib
5555 S. Kirkman Rd., #201
Orlando, FL 32819

 

 

 

 

 

 

 

JCS GREENBELT

 

10754

 

GB Mall Limited Partnership t/a Beltway Plaza Shopping Center
4912 Del Ray Avenue
Bethesda, MD 20814
Attention: Fred Wine

 

 

 

 

 

 

 

JCS CLIFTON

 

10756

 

Clifton Lifestyle Center, LLC
78 Okner Parkway
Livingston, NJ 07039
Attn: Mr. Brad Honigfeld

 

 

 

 

 

 

 

JCS KING OF PRUSSIA

 

10760

 

King of Prussia Hotel Associates
c/o LodgeWorks, L.P.
Attn: Roy R. Baker, SVP/CFO
8100 E. 22nd Street, Bldg. 500
Wichita, KS 67226

 

 

 

 

 

 

 

BHTT TAMPA

 

20211

 

Host Hotels
PO Box 34779
Alexandria, VA 22334

 

 

--------------------------------------------------------------------------------


 

Schedule 6.16
Material Agreements

 

See attached.

 

--------------------------------------------------------------------------------

 

IGNITE RESTAURANT GROUP, INC.

MASTER CONTRACTS DEPOSITORY LIST

 

Dept

 

Vendor

 

Description

 

Contract
Date

 

Contract
Expiration

 

Automatic
Renewal?

 

Notice

 

Subject to Confidentiality
Clause

 

ACC

 

Chase Paymentech

 

Stored Value Card Agreement

 

09/08/08

 

09/07/12

 

annually

 

90 days

 

No

 

ACC

 

Interactive Communications International, Inc.

 

Gift Card Distribution Agreement

 

02/29/08

 

02/29/13

 

annually

 

90 days

 

Yes

 

ACC

 

Chase Paymentech

 

Payment Card Processing Agreement

 

11/22/06

 

until terminated

 

monthly

 

90 days

 

No

 

ACC

 

Infosync Services

 

Outsourcing Services Agreement (Accounting)

 

04/29/09

 

06/16/12

 

no

 

180 days

 

No

 

ACC

 

PlatformOne

 

Outsourcing Services Agreement (Human Resources)

 

05/06/09

 

08/01/14

 

no

 

60 days

 

No

 

ACC

 

Crunchtime! Information Systems, Inc

.

Master License Agreement (Back Office Software)

 

11/01/08

 

 

 

no

 

30 days

 

No

 

DEV

 

EcoLab

 

Product and Services Supply Agreement

 

5/1/2010

 

5/1/2016

 

no

 

60 days

 

Yes

 

DEV

 

BFI Waste Systems of No. America (Allied/Republic)

 

Total Solid Waste Agreement

 

09/11/07

 

09/11/12

 

annually

 

60 days

 

Yes

 

IT

 

Aloha Enterprise.com

 

Internet Data Service Agreement (POS)

 

01/05/07

 

12/31/12

 

annually

 

30 days

 

No

 

IT

 

Radiant Systems

 

Software License Support & Pur Agmt w/Addendum

 

01/05/07

 

until terminated

 

no

 

30 days

 

No

 

LEGAL

 

Beecher Carlson (2011)

 

Commercial Insurance Services Agreement

 

01/01/11

 

01/01/13

 

no

 

none

 

No

 

PUR

 

Dr. Pepper Snapple Group

 

Fountain Support Agreement

 

01/01/09

 

12/31/13

 

no

 

90 days

 

Yes

 

PUR

 

PFG Customized Distribution

 

Distribution Agreement

 

02/04/08

 

01/31/14

 

no

 

60 days

 

Yes

 

PUR

 

DIRECTV

 

Commercial Viewing Agreement

 

08/01/08

 

until terminated

 

monthly

 

30 days

 

Yes

 

PUR

 

Coca-Cola No. America FoodService

 

Fountain Beverages Agreement

 

12/11/08

 

04/01/16

 

no

 

none

 

Yes

 

PUR

 

Staples

 

Office Supply Agreement

 

02/01/12

 

01/31/15

 

No

 

30 days

 

Yes

 

 

--------------------------------------------------------------------------------

 

Schedule 6.17

Intellectual Property

 

Ignite Restaurant Group, Inc. and BHTT Entertainment, Inc. own rights and
goodwill in the trademarks and service marks listed below as a result of their
use of the listed marks for the goods and services identified. The scope and
nature of those rights are determined by and consistent with the extent of use
by Ignite Restaurant Group, Inc. and BHTT Entertainment, Inc. Consistent with
their use of the marks, Ignite Restaurant Group, Inc. and BHTT
Entertainment, Inc. also own the identified registrations for the identified
goods and services. Any of the registrations that is listed below that is less
than five years old is subject to an action for cancellation by a party who
believes that it has prior superior and conflicting common law rights in a
particular geographical area. Such a cancellation action, Cancellation
No. 92054189, has been filed in the Trademark Trial and Appeal Board against
U.S. Reg. Nos. 3,815,051; 3,815,053; and 3,943,731 for the marks BRICK HOUSE
TAVERN + TAP and BRICK HOUSE TAVERN + TAP and Design. Such cancellation actions
do not address or affect the non-conflicting common law rights that have been
developed through use of such marks. Similarly, the claim of rights in any of
the listed marks is subject to the possibility of the existence of prior common
law rights being owned by another in a geographical area.

 

Mark

 

Registration
/
Application
Number

 

Registration
Date

 

Jurisdiction

 

Goods/Services

 

Status

 

Renewal
Deadline

 

Owner

 

BRICK HOUSE SUBS

 

3,349,634

 

12/4/2007

 

United States

 

Restaurant Services (Class 43)

 

Registered

 

12/3/2017

 

BHTT ENTERTAINMENT, INC.

 

BRICK HOUSE TAVERN + TAP

 

3,815,051

 

7/6/2010

 

United States

 

Bar services (Class 43)

 

Registered

 

7/5/2020

 

BHTT ENTERTAINMENT, INC.

 

BRICK HOUSE TAVERN + TAP

 

3,943,731

 

4/12/2011

 

United States

 

Restaurant Services (class 43)

 

Registered

 

4/11/2021

 

BHTT ENTERTAINMENT, INC.

 

 

--------------------------------------------------------------------------------

 

Mark

 

Registration
/
Application
Number

 

Registration
Date

 

Jurisdiction

 

Goods/Services

 

Status

 

Renewal
Deadline

 

Owner

 

BRICK HOUSE TAVERN + TAP and Design (with Color)

 

3,815,053

 

7/6/2010

 

United States

 

Bar services (Class 43)

 

Registered

 

7/5/2020

 

BHTT ENTERTAINMENT, INC.

 

EAT CRABS. HAVE FUN!

 

2,419,307

 

1/9/2001

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

1/9/2021

 

IGNITE RESTAURANT GROUP, INC.

 

FAR AWAY FROM EVERYDAY

 

3,339,167

 

11/20/2007

 

United States

 

Restaurant and bar services (Class 43)

 

Registered

 

11/19/2017

 

IGNITE RESTAURANT GROUP, INC.

 

FREE CRABS TOMORROW

 

2,125,102

 

12/30/1997

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

12/29/2017

 

IGNITE RESTAURANT GROUP, INC.

 

FREE CRABS TOMORROW and Design

 

2,148,694

 

4/7/1998

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

4/6/2018

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Arrow Design) (Black & White)

 

3,999,452

 

7/19/2011

 

United States

 

Frozen foods (Class 29)

 

Registered

 

7/18/2021

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Arrow Design) (Black & White)

 

3,937,064

 

3/29/2011

 

United States

 

Restaurant and bar services (Class 43)

 

Registered

 

3/28/2021

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK

 

3,994,982

 

7/12/2011

 

United States

 

Frozen foods (Class 29)

 

Registered

 

7/11/2017

 

IGNITE RESTAURANT GROUP, INC.

 

 

--------------------------------------------------------------------------------

 

Mark

 

Registration
/
Application
Number

 

Registration
Date

 

Jurisdiction

 

Goods/Services

 

Status

 

Renewal
Deadline

 

Owner

 

JOE’S CRAB SHACK

 

1,972,218

 

5/7/1996

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

5/6/2016

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Arrow Design) (Color)

 

3,994,991

 

7/12/2011

 

United States

 

Frozen foods (Class 29)

 

Registered

 

7/11/2021

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Arrow Design) (Color)

 

3,934,052

 

3/22/2011

 

United States

 

Restaurant and bar services (Class 43)

 

Registered

 

3/21/2021

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Pirate)

 

1,955,196

 

2/6/1996

 

United States

 

Tee shirts and caps (Class 25)

 

Registered

 

2/5/2016

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Pirate)

 

1,980,521

 

6/18/1996

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

6/17/2016

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK NO VACANCY and Design

 

2,075,735

 

7/1/1997

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

6/30/2017

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S SEAFOOD HOUSE

 

2,981,272

 

8/2/2005

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

8/1/2015

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S SFAFOOD SHACK

 

2,757,177

 

8/26/2003

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

8/25/2013

 

IGNITE RESTAURANT GROUP, INC.

 

 

--------------------------------------------------------------------------------

 

Mark

 

Registration
/
Application
Number

 

Registration
Date

 

Jurisdiction

 

Goods/Services

 

Status

 

Renewal
Deadline

 

Owner

 

JOE’S SHRIMP HOUSE

 

2,782,406

 

11/11/2003

 

United States

 

Restaurant and bar services (Class 42)

 

Registered

 

11/10/2013

 

IGNITE RESTAURANT GROUP, INC.

 

Miscellaneous Design (ARROW Design)

 

3,069,795

 

3/21/2006

 

United States

 

Restaurant and bar services (Class 43)

 

Registered

 

3/20/2016

 

IGNITE RESTAURANT GROUP, INC.

 

PEACE LOVE & CRABS!

 

2,099,152

 

9/23/1997

 

United States

 

T-shirts (Class 25)

 

Registered

 

9/22/2017

 

IGNITE RESTAURANT GROUP, INC.

 

PEACE LOVE & CRABS! and Design

 

2,101,214

 

9/30/1997

 

United States

 

T-shirts (Class 25)

 

Registered

 

9/29/2017

 

IGNITE RESTAURANT GROUP, INC.

 

SEAFOOD WITH AN ATTITUDE!

 

2,183,259

 

8/25/1998

 

United States

 

Restaurant services (Class 42)

 

Registered

 

8/24/2018

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK AN EMBARRASSMENT TO ANY NEIGHBORHOOD

 

1,917,042

 

9/5/1995

 

United States

 

 

 

Registered

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK

 

818097

 

1/21/2004

 

Mexico

 

Clothing, footwear, headgear (Class 25)

 

Registered

 

12/8/2013

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK

 

657305

 

5/31/2000

 

Mexico

 

Restaurant and bar services (Class 42)

 

Registered

 

6/6/2016

 

IGNITE RESTAURANT GROUP, INC.

 

 

--------------------------------------------------------------------------------

 

Mark

 

Registration
/
Application
Number

 

Registration
Date

 

Jurisdiction

 

Goods/Services

 

Status

 

Renewal
Deadline

 

Owner

 

JOE’S CRAB SHACK and Design

 

847694

 

8/18/2004

 

Mexico

 

Restaurant services and bars; services in general for supply foodstuffs and
drinks; temporary accommodation(Class 43)

 

Registered

 

5/26/2014

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK

 

4639775

 

1/24/2003

 

Japan

 

Providing food and drinks (Class 43)

 

Registered

 

1/23/2013

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design

 

4639776

 

1/24/2003

 

Japan

 

Restaurant and bar services (Class 43)

 

Registered

 

1/23/2013

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK

 

181798

 

1/3/2006

 

Egypt

 

Restaurant and bar services (Class 43)

 

Registered

 

1/23/2016

 

IGNITE RESTAURANT GROUP, INC.

 

JOE’S CRAB SHACK and Design (Pirate)

 

181799

 

1/3/2006

 

Egypt

 

Restaurant and bar services (Class 43)

 

Pending

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

BRICK HOUSE SUBS

 

1393999(application)

 

 

 

Canada

 

 

 

Pending

 

 

 

BHTT ENTERTAINMENT, INC.

 

JOE’S CRAB SHACK

 

TMA 497,711

 

7/24/1998

 

Canada

 

Restaurant and bar services (Class 42)

 

Registered

 

7/23/2013

 

IGNITE RESTAURANT GROUP, INC.

 

 

Copyright:

 

--------------------------------------------------------------------------------

 

Title

 

Type of work

 

Creation Date

 

Registration No.

 

Owner

 

Joe’s Crab Shack: an embarrassment to any neighborhood

 

Text

 

10-01-1991

 

TX0003862644

 

Ignite Restaurant Group, Inc.

 

 

--------------------------------------------------------------------------------

 

Schedule 6.18
Insurance

 

See attached.

 

--------------------------------------------------------------------------------

 

Ignite Restaurant Group, Inc.

Insurance Structure

1/1/2012 - 1/1/2013

 

As of 1/12/2012

 

Line of Coverage

 

Insuror

 

Policy No.

 

Description

 

Limits

 

Deductible/
Self Insured Retention/
Underlying Insurance

 

Premium

 

Workers Compensation Deductible

 

American Zurich

 

WC 9140442 06
WC 3878497-03

 

 

 

 

 

$350,000

 

$

292,226

 

Workers Compensation

 

 

Statutory

 

Employers Liability

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Compensation Escrow Fund

 

American Zurich

 

see above

 

Covers loss billings within Ignite’s Deducitble prior Iqnite paying monthly
invoices

 

 

 

 

 

$

73,350

 

Gen Liab Escrow Fund

 

American Zurich

 

see above

 

Covers loss billings within Ignlte’s Deducitble prior Ignite paying monthly
invoices

 

 

 

 

 

$

15,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Non-Subscriber

 

Service Lloyd’s Insurance Co

 

NSZD50931-12

 

Each Employee 

 

$

5,000,000

 

$250,000 Per Occurrence SIR

 

$

42,317

 

Each Occurrence

 

$

10,000,000

 

 

 

 

 

Policy Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Zurich American

 

GLO 4856966 01

 

Each Occurrence

 

$

1,000,000

 

$300,000 Per Occurrence SIR

 

$

180,305

 

 

General Aggregate other than Products/Completed Operations

 

$

10,000,000

 

 

Products/Completed Operations Aggregate

 

$

2,000,000

 

 

Personal/Advertising Injury

 

$

1,000,000

 

 

Fire Legal Liability

 

$

1,000,000

 

 

Liquor Liability -  Each Common Cause

 

$

1,000,000

 

 

Liquor Liability - Aggregate

 

$

1,000,000

 

 

Employee Benefits Liability

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto Liability

 

Zurich American

 

BAP 9140444 05

 

Combined Single Limit

 

$

1,000,000

 

$0

 

$

3,032

 

Auto Physical Dmg - Hired Autos Only

 

Zurich American

 

BAP 9140444 05

 

Auto Physical Dmg - Hired Autos Only

 

$

50,000

 

$1,000

 

$

2,140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

Allied Worid National Assurance Co

 

0305-1747

 

Occurrence

 

$

25,000,000

 

Various Underlying

 

$

72,600

 

 

 

 

Other Aggregate

 

$

25,000,000

 

 

 

 

Products/Completed Operations Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

American Guarantee & Liability (Zurich)

 

AEC-4856960-01

 

Occurrence

 

$

25,000,000

 

Underlying Umbrella

 

$

26,260

 

 

 

 

Other Aggregate

 

$

25,000,000

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property “All Risks” incl. Flood & Earthquake

 

Lloyds

 

JA013900b

 

Flood Deductible Buy Down

 

500k xs 500k

 

$500,000

 

$

47,425

 

 

Lexington

 

012-944-699

 

All States 

 

 50% of $5M

 

$250,000 All Other Perils (Flood, Wind and Earthquake subject to various
deductibles)

 

 

 

 

Ironshore Specialty

 

887300

 

All States Excluding Arizona

 

50% of $5M

 

 

$

430,587

 

 

Ironshore Indem

 

887401

 

For Arizona only

 

50% of $5M

 

 

$

410,817

 

 

Landmark Amer

 

LHD374350

 

All States

 

8M of 12M xs 5M

 

 

$

109,621

 

 

Liberty Surplus

 

LIUESP00222496

 

All States

 

4M of 12M xs5M

 

 

$

56,946

 

 

Sompo Japan

 

PEP40171T0

 

All States

 

33M xs 17M

 

 

$

37,317

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Liability

 

C V Starr

 

SISIFNL20025111

 

Directors & Officers 

 

$

10,000,000

 

$50,000

 

$

121,400

 

 

 

 

Employment Practices Liability

 

$

5,000,000

 

$250K/$500K Class Action

 

 

 

 

 

Fiduciary Liability

 

$

1,000,000

 

$0

 

 

 

 

 

Crime:

 

 

 

 

 

 

 

 

 

Employee Theft

 

$

1,000,000

 

$25,000

 

 

 

 

 

Forgery & Alteration

 

$

1.000,000

 

$25,000

 

 

 

 

 

Inside & Outside the Premises

 

$

1.000,000

 

$25,000

 

 

 

 

 

Computer Fraud

 

$

1,000,000

 

$25,000

 

 

 

 

 

Funds Transfer Fraud

 

$

1,000,000

 

$25,000

 

 

 

 

 

Money Orders & Counterfeit Paper Currency

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beecher Carlson Fee

 

 

 

 

 

fee includes property commissions

 

 

 

 

 

$

137,500

 

Total (subject to audit)

 

 

 

 

 

 

 

 

 

 

 

$

2,058,843

 

 

--------------------------------------------------------------------------------

 

Ignite Restaurant Group, Inc.

Insurance Structure

1/1/2012 - 1/1/2013

 

As of 1/1/2012

 

[g39884ki61i001.jpg]

 

--------------------------------------------------------------------------------

 

Schedule 7.4
Pledged Notes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.5
Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------
